Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 1 of 157




                 EXHIBIT 13
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 2 of 157




             Mendocino County
Community Wildfire Protection Plan
                                              tMinniu



                Wa
          COUNCIL




  Mendocino County Fire Chiefs'Association

         California Department ofForestry
                   and Fire Protection
                      Mendocino Unit
          Wildfire Management Flan 2005
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 3 of 157




                            DEDICATION



                To all thefirefighters ofMendocino County,
                          especially the volunteers
           who generously serve their communities night and day,
           saving lives, homes, and resources with no repayment
                   except the gratitude ofthose they assist
                   and the satisfaction ofajob well done;
                   and to thesefirefighters'families who,
     though often inconvenienced by the call to training or response,
          support and assist their loved ones in this selfless work.
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 4 of 157




                          INGRATITUDE



 Creation of this Community Wildfire Protection Plan would have been
 impossible without the assistance ofChuck and Liz Phillips Heath and the
 generosity of the Allen-Heath Memorial Foundation, a charitable family
 organization which yearly awards grants to many worthy nonprofit
 groups in Mendocino County.

  The Heaths, residents of a fire-prone subdivision between Ukiah and
  Hopland, and President and Board Members of the Foundation, had
  made known their desire to support fire safe efforts in 2003, when the
  CDFfirefighting Air Attack Base in Ukiah was in danger ofclosure due
  to a shortage offunds. In 2004, Mendocino County Fire Safe Council
 staffidentified to the Heaths wildfire planning, including creation ofthis
  Community Wildfire Protection Plan, as the Council's top priorityfor the
 coming year. The Foundation graciously responded, and in November
 2004 the Heaths presented the Fire Safe Council with a checkfor $14,000
 for thatpurpose.

 This grant hasfully supported the Council's efforts toward creating this
 Plan. All expenses related to the planning and outreach meetings, plus
 the Council's time spent in arranging meetings, compiling the information
 gathered, collaborating with CDF, and writing MCFSC's portions ofthe
 Plan, have been covered by the Allen-Heath Memorial Foundation's gift.

 Mendocino County owes a great deal to local residents Chuck and Liz
 Phillips Heath and the Foundation they represent.




                                     Ill
    Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 5 of 157




        COMMUNITY WILDFIRE PROTECTION PLAN


                                  AGREEMENT


This Community Wildfire Protection Plan developed for Mendpcino County:

    • Was collaboratively developed. Interested parties and federal agencies
      managing land in Mendocino County have been consulted.

    • Identifies and prioritizes areas for hazardous fuel reduction treatments and
      recommends the types and methods oftreatment that will protect Mendocino
        County.

    • Recommends measures to reduce the ignitability ofstructures throughout the
      area addressed by the Plan.


The following entities attest that the standards listed above have been met and
mutually agree with the contents ofthis Mendocino County Community Wildfire
Protection Plan.



       Signature onfile
       Loyde Johnson, Mendocino Unit Chief
       California Department ofForestry and Fire Protection


       Signature onfile
       Colin Wilson,President
       Mendocino County Fire Chiefs' Association


       Signature onfile
       J. David Colfax, Chairman
       Mendocino County Board of Supervisors



                                           IV
    Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 6 of 157




TABLE OF CONTENTS


Dedication                                                                 ii
In Gratitude                                                               Hi
Community Wildfire Protection Plan Agreement                               iv

CHAPTER 1

THE BEGINNINGS: COUNCIL,COUNTY,AND COMMUNITIES                              1
An Introduction to Mendocino County                                         2
The Mendocino County Fire Safe Council«Local Fire Safe Councils             4
Creating the Plan                                                           8
   The CWPP and CDF Unit Plan as One Document                               8
   Geographical Planning Structure                                          9
      Community Wildfire Protection Plan Planning Zones(map)               10
   An Ongoing Process: Updating the Plan                                   11
   Documentation ofthe Planning Process                                    11
Community Outreach Meetings: Gaining Collaboration and Information         12
  Communities Included«Meeting Locations <> Dates                          13
  Community Meeting Format                                                 13
Acknowledgements                                                           14

CHAPTER 2

LOCAL HEROES: THE VOLUNTEER FIRE DEPARTMENTS
OF MENDOCINO COUNTY                                                        17
Local Fire Departments: Models of Service and Sacrifice                    18
The Volunteer Fire Departments                                             20
   Mutual Aid / Planning Zone 1                                            20
      Brooktrails ® Covelo » Leggett ® Little Lake/Willits °
      Long Valley/Laytonville« Piercy ° Whale Gulch
   Mutual Aid / Planning Zone 2                                            23
      Hopland ° Potter Valley ® Redwood Valley/Calpella»Ukiah City «
      Ukiah Valley
   Mutual Aid/ Planning Zone 3                                             26
      Anderson Valley» Elk»Redwood Coast(Point Arena) «
      South Coast(Gualala)° Greenwood Ridge
   Mutual Aid/ Planning Zone 4                                             28
      Albion-Little River« Comptche ° Fort Bragg «Mendocino ° Westport
The Chiefs' Concerns                                                       30
Local Government Fire Districts(map)                                       32
   Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 7 of 157




CHAPTER 3

CDF MENDOCINO UNIT WILDFIRE MANAGEMENT PLAN 2005                            33

Part One; The Overall Picture
Mendocino Unit Executive Summary                                            34
   Wildfire Suppression Resources « Wildfire Prevention Efforts             34
CDF Fire Management Planning Process Overview                               36
  California Fire Plan Goals and Objectives                                 37
   California Fire Plan Framework                                          38
Fuels, Weather, Topography, and Other Factors                              39
   Fuels Ranking: Type and Topography                                      39
      Mendocino Unit Fuel Rankings(map)                                    41
   Severe Weather Assessment                                               42
      Remote Automated Weather Station Catalog Information (chart)         43
      Severe Fire Weather(map)                                             44
   History ofLarge Fires                                                   45
      Mendocino Unit Fire History 1922-2004(map)                           46
   Ignitions and Initial Attack Successes                                  47
      Mendocino Unit Fire Cause 1995-2004(graph)                           48
      Mendocino Unit Fire Cause 2004(graph)                                49
      Mendocino Unit Initial Attack Success-Failure 1994-2004(map)         50
      Mendocino Unit Fire Workload and Failure Density 1994-2004(map)      51
   Mendocino Unit Level of Service 1995-2004(map)                          52
Assets at Risk (chart)                                                      53
   Assets at Risk(maps)                                                  54-66
     Air Quality« Ecosystem Health »Hydroelectric Power«Infrastructure
     Non-Game Wildlife ° Range« Recreation« Scenic ® Soil Erosion
     Structures« Timber« Water Storage « Water Supply
Mendocino Unit(and County)Stakeholders                                     67
Part Two; Unit Fire Management Action Plan
CDF Battalion Reports                                                      69
  CDF Battalion I / Planning Zone 1: Covelo                                70
     Collaboration o Local Fire Problem                                    70
     Past Projects ° Future Projects                                       71
     Fire Safe Council Community Meeting                                   71
     Covelo Battalion Fuel Reduction Projects(map)                         73
     Battalion 1 Fire Cause 2004(graph)                                    74




                                            vi
 Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 8 of 157




CDF Battalion 2/ Planning Zone 1: Willits                                75
   Collaboration ° Assets at Risk                                        76
   The Fire Situation: The Present» The Desired Future Condition         77
      Ignition Workload Assessment: Brooktrails Fuels Management         78
      Vegetative Fuels and Structure Fuels « Severe Fire Weather         79
   Projects: Ongoing Prevention Activities «Future Projects              79
   Institutional Issues                                                  80
   Fire Safe Council Community Meeting                                   81
   Battalion 2 Fire Cause 2004(graph)                                    82

CDF Battalion 3/ Planning Zone 2: Ukiah                                  83
   Acreage Fire Prevention Activities                                    84
   Vegetation Management Program(VMP)Activities                          86
      West Side Ukiah VMP                                                86
      Hopland Field Station/Red Mountain VMP                             87
      Pyramid Ridge VMP/Knob Cone Pine Study                             89
      North Cow Mountain VMP                                             89
   Fire Safe Council Community Mtgs: Ukiah »Hopland« Redwood Valley      91
   Battalion 3 Fire Cause 2004(graph)                                    94

CDF Battalion 4/ Planning Zone 1: Laytonville                            95
   Collaboration«Local Fire Problem ° Past and Ongoing Projects         95
   Future Projects: Education and Roadside Fuel Breaks                  97
   Fire Safe Council Community Meetings: La5d:onville «                 98
       Leggett and Piercy                                               99
   Battalion 4 Fire Cause 2004(graph)                                   100

CDF Battalion 5 / Planning Zone 3: Boonville                            101
   Fire Prevention Activities                                           102
   Little Mill Creek Sheltered Fuel Break                               102
   Fire Safe Council Community Meetings:
      Boonville/Anderson Valley ® Point Arena/ South Coast              103
   Battalion 5 Fire Cause 2004(graph)                                   105

CDF Battalion 6/ Planning Zone 4: Fort Bragg                            106
  Battalion 6 Forecast o Fire History 2004                              107
  Fire Prevention Education Activities « Fire Prevention Projects       108
  Fire Safe Council Community Meetings:
     Westport ® Mendocino/Fort Bragg                                    109
  Battalion 6 Fire Cause 2004(graph)                                    113


                                        VII
    Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 9 of 157




CHAPTER 4

COMPLETING THE PICTURE: CONCLUSIONS AND ACTIONS
FOR COMMUNITY WILDFIRE PROTECTION                                               114

Defining Wildland-Urban Interface Boundaries in Mendocino County
   Interface Communities «Intermix Communities                                  114
Assets at Risk Identified by County Residents                                   116
Structure Ignitability in Mendocino County                                      119
   The Destructive Power of Embers                                              120
   Recommendations for Ignition Resistant Building Construction                 120
   Fire Safe Planning in Mendocino County                                       121
Wildfire Mitigation Projects and Priorities for Mendocino County                123
   Part 1: All Current and Proposed Projects                                    123
      Mendocino County Fire Safe Council Projects                               123
      CDF's Current and Proposed Fuels Treatment Projects(by battalion)         127
      Bureau ofLand Management(BLM)Proposed Projects                            129
      U.S. Forest Service Proposed Projects for the Mendocino National Forest   130
   Part 2: Fuel Reduction Projects(summary of all projects)                     131
Roadblocks to Safety                                                            133
   Inconsistent, Illegible, or Nonexistent Road and Address Signage             134
   Resistance to Fire Safe Efforts                                              134
   Non-Residents or New Residents                                               135
A Vision for the Future: Fire Safe Homes and Communities                        136


APPENDICES

Appendix A: California Fire Alliance List of"Communities at Risk"               138
Appendix B: WUI Communities in Mendocino County as Identified by
   Community Meeting Attendees                                                  139
Appendix C: Land Ownership(map)                                                 145
Appendix D: Fire Hazard Severity Zones(map)                                     146
Appendix E: Mendocino County Cooperative Aerial Fire Patrol                     147

Fire Plan Contact Information                                                   148




                                         vm
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 10 of 157




                        CHAPTER 1




                 THE BEGINNINGS:


                         COUNCIL,

                          COUNTY,

                              AND


                    COMMUNITIES
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 11 of 157




                AN INTRODUCTION TO MENDOCINO COUNTY


Mendocino County is located in California's north coast region, bounded by the Pacific
Ocean to the west, Sonoma County to the south. Lake County to the southeast and east,
Glenn and Tehama Counties to the east and northeast. Trinity County to the north and east,
and Humboldt County to the north. The borders with Glenn and Tehama Counties are
completely within the Mendocino National Forest in the county's northeastern portion.
Within an area of3,510 square miles, Mendocino County's elevation runs from sea level at
the ocean to 6,954 feet atop Anthony Peak, near the Tehama County border. Inland from 129
miles of magnificent coastline, the environment is as varied as the terrain. World-class
vineyards thrive in the southem valleys, and stands ofredwoods and Douglas-firs tower
down from the Pacific Coast Range. Numerous mountain peaks over 6,000 feet grace the
northeastern portion ofthe county and bear snow caps until early summer. Oak woodlands
on rolling hills are scattered throughout the county.

The county is characterized by steep slopes, with the main ridges oriented north-northwest to
south-southeast. Rivers and streams are abundant,some flowing year round and others drying up
in the summer. The mighty Eel River drains to the north and the Russian River to the south.
Rivers west ofthe first divide inland from the coast,just west ofthe Highway 101 corridor, drain
basically east to west,to the ocean. These include, from south to north, the Gualala River North
Fork, plus the Garcia, Navarro, Albion, Big, Noyo,and Ten Mile Rivers.

The county's mountains and hills are interspersed with nine distinct valleys:

      Potter Valley in the east central portion
      Round Valley to the northeast, with Covelo in its center
      Leggett Valley in the north, with the communities ofLeggett and Piercy
      Long Valley south ofLeggett, with Laytonville at its center
      Little Lake Valley in the county's center, surrounding the City of Willits
      Redwood Valley,just north ofthe Ukiah Valley
      Ukiah Valley in the south central area, with the City of Ukiah at its center
      Anderson Valley in the central western portion, including the towns of Yorkville,
      Boonville, Philo, and Navarro
  • Sanel Valley in the south, with the community ofHopland

The population ofMendocino County is currently estimated at 88,000, with an overall density of
only 25 persons per square mile. The majority ofresidents live in and around the valleys along
Highway 101, which winds through the county from south-southeast to the north-northwest for
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 12 of 157



106 miles. Other population centers include the dozen or so communities along Highway 1,
which travels the coast from the county's south end until it tums inland about 30 miles north of
Fort Bragg and joins Highway 101 at Leggett. These towns are, from south to north, Gualala,
Anchor Bay,Point Arena, Manchester,Irish Beach,Elk, Albion,Little River, Mendocino,
Caspar,Fort Bragg, Cleone, Westport, and Rockport.

The county includes only four incorporated cities: Ukiah with approximately 15,000 residents,
Willits with 5,000,Fort Bragg with 7,000,and Point Arena with 500. The rest ofthe county's
local governments are special districts ofvarious kinds, including community service districts,
fire districts, water districts, and others established to provide specific services. The nature of
govemance relative to local fire protection services will be discussed in Chapter 2.

Wildland subdivisions and continuous areas of Wildland-Urban Interface or Intermix are
predominant around the population centers, and these are likely to increase in size and number.
Recent and upcoming improvements on Highway 101 make Mendocino County more and more
attractive to persons desiring a rural lifestyle while commuting to work in Santa Rosa and even
the San Francisco Bay Area.

One ofthe county's largest employers is agriculture, especially considering the trickle-down
effect on other businesses dependent on agriculture. Commercial fishing is important to the
coastal communities,especially Fort Bragg. Cottage industries,tourism, and recreation, along
with the timber industry, round out the commercial character ofthe county. Light and heavy
industry is in place, but inroads have been slow due to space,transportation, and environmental
concerns. Governmental and nonprofit organizations are also large employers. Ukiah,the county
seat, offers hundreds ofjobs relative to government and public services, contains the county's
largest concentration ofmedical and legal services, and hosts an ever-increasing number oflarge
retail stores, motels and hotels, and restaurants.

Land use in Mendocino County includes agriculture(predominantly wine grapes and pears),
timber production(Douglas-fir, coast redwood, ponderosa pine, sugar pine,and hardwoods),
livestock production,and recreation. Cultivation of marijuana, either illegally or now legally for
"medical" purposes,is prevalent in remote areas and contributes to the local economy. It at times
presents a hindrance to fire safety efforts, however,due to the growers' desires to conceal their
locations, as will be discussed in Chapter 4.

Mendocino County enjoys a Mediterranean climate, with diy summers during which typically no
rain falls from early June to late October. The weather can vaiy greatly on the same day in
different parts ofthe county. An average summer day may find the coastal areas at 60 degrees
and inland temperatures at 90 to 105 degrees. The warmer the Sacramento Valley becomes,the
deeper fog intrudes from the ocean up the coastal drainages, and the windier the inland valleys
become. Diverse microclimates benefit from having four seasons and 40 to 100 inches ofannual
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 13 of 157



rainfall, depending on the location, elevation, and weather patterns. The declared fire season in
Mendocino County typically lasts from early June to mid or late October.

Vegetative fuel types in the county consist ofgrass, oak woodlands, brush, mbced chaparral,
timber, and cut-over slash. Few areas ofMendocino County have not been harvested for timber
in the past. Brush is usually composed ofchamise on the south and west facing slopes and mixed
chaparral on the north and east facing slopes. Mendocino County has seen veryfew large
wildfires in the pastseveral decades,resulting in a massive build-up ofwildlandfuels ready to
burn, A majority ofMendocino County is in federal Condition Class 3 and Fire Regime IE, with
some areas in Regimes E and IV. Further data on factors influencing wildfire behavior are
included in later sections ofthis Plan.



              THE MENDOCINO COUNTY FIRE SAFE COUNCIL

The Mendocino County Fire Safe Council, Inc.(MCFSC), was founded in 2003 by Colin
Wilson,then President ofthe Mendocino County Fire Chiefs Association, and Julie Rogers,
after they and many others had worked successfully to retain funding for the CDF Air Attack
(firefighting) Base at the Ukiah Regional Airport. In discussing the fire situation in
Mendocino County, Wilson, Rogers, and others agreed that a pro-active, community-based
effort toward wildland fire safety was needed in Mendocino County. A primary motivation
for starting the Council was the realization that county residents tend to rely too heavily on
fire suppression resources without taking responsibility for their own safety, thus putting both
themselves and firefighters in harm's way needlessly.

The first meeting toward creation ofa fire safety effort, held in September 2003, was
attended by ten local and CDF fire chiefs, who decided that a Fire Safe Council was the best
format for such an effort. Such Councils,they learned, already existed in all their
neighboring counties. In November 2003 four county residents attended a regional Firewise
Communities workshop, at which they realized that local Fire Safe groups working under the
umbrella ofa county-wide organization was the best working model for this county.

The Council's first grant application was a success: it was awarded ArcView GIS mapping
software through a Firewise Communities competition and thus became one of only five
groups in California - and 27 nationwide -to be named Firewise "ArcView Communities."
This success gave the Council national recognition as an emerging wildfire safety
organization, and has resulted in ongoing assistance from Firewise Communities.

In January 2004,the MCFSC held its first official meeting. Later that month the Council's
first educational outreach meeting attracted an incredible response of90 persons, who
donated $1,200 toward establishing the Council. The Council was incorporated in March and
in April its Bylaws were approved. The majority ofthe initial Directors were fire
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 14 of 157



professionals, but measures were taken to ensure that soon the majority would be interested
citizens, as is the intent for Fire Safe Councils and is now the case in the MCFSC.

Julie Rogers served as the MCFSC's volunteer Coordinator and Secretary until January 2005,
when she was hired as Executive Director, courtesy ofa Bureau ofLand Management
"Startup grant." The Council's first office was located in the Ukiah Valley Fire District
station at 1500 S. State Street, courtesy of ChiefDan Grebil and his generous staff. The
MCFSC now has an office in the Willow Water District's building at 151 Laws Avenue in
Ukiah, next door to the Fire District.

MCFSC'S GOALS AND MISSION

The Mendocino County Fire Safe Council is a coalition ofindividuals, businesses, and public
and private agencies who share the goal of preventing loss of life, destruction of property,
and damage to the environment caused by wildfire. The Council seeks to establish a broad
partnership ofstakeholders who will pool their resources and energies to pursue this common
goal for the common good. The formal goals ofthe Council are:

  • Work to minimize losses to values at stake, which include but are not limited to human
    lives, homes,animals, and natural resources;
  • Educate residents, agencies, and other stakeholders about the nature and impacts of
      wildfire, fire prevention strategies, and effective preparedness in the event that wildfire
      occurs;
  • Secure and utilize funding to assist residents in education, outreach, community
    projects, and other activities that further the mission and objectives ofthe Council;
  • Encourage road associations, homeowner groups, subdivisions, towns, and other
    community groups to create their own Fire Safe Councils; and
  • Act as an advocate for the people of Mendocino County in the area offire prevention.

The MCFSC's broader vision for the future is described at the end ofthis Plan, and work is
underway to create a comprehensive 5-Year Plan for its activities.

OFFICERS AND DIRECTORS

President: George Britton, co-founder ofthe Pine Mountain Fire Safe Council
Vice President: Colin Wilson, Chief, Anderson Valley Fire Department
Secretary: Suzanne Guido, Robinson Creek Road Association
Treasurer/CFO: Mike Jani, Chief Forester, Mendocino Redwood Company
Robert Bruce, Editor/media consultant, survivor of Oakland Hills Fire
Kelly Elder, DRA Consultants; Chair, Rancho Navarro Safety Committee
Ronda Gott, Mendocino County Air Quality Management District
Steve Leonard, Assistant Chief, Hopland Volunteer Fire Department
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 15 of 157



Angie Lish, North Coast Emergency Response Specialist, Pacific Gas & Electric Co.
Hal Wagenet, Third District Supervisor, Mendocino County
Jim Wattenburger, Second District Supervisor, Mendocino County (alternate)


                           LOCAL FIRE SAFE COUNCILS

The Mendocino County Fire Safe Council encourages road associations, homeowner groups,
subdivisions, towns, and any housing clusters to create their own local Fire Safe Councils.
These groups need not have a formal or legal structure; they need only the desire to make
themselves fire safe and to educate and encourage their neighbors to do the same. The
MCFSC is available to - and does — assist local Councils in these ways:

   • Leading or participating in local educational events
  • Providing educational materials for local distribution
  • Connecting local Councils with Fire Safe service providers and vendors, other
    Councils, and anyone else who can assist their efforts
  • Seeking grant funding for vegetation reduction or address signage projects
  • Providing financial services such as holding trust funds or administering grant monies
  • Generally assisting with administrative, business, financial, and legal functions,
    leaving local groups free to do on-the-ground projects and education

Local Fire Safe Councils already functioning or currently being organized are:

Brooktrails, Sylvandale & Spring Creek Fire Safe Council(BS&SC FSC),in Plzuming
Zone 1, was formed in January 2004 under the leadership of community members Bob
Whitney, Barbara Willens, Sue Crawford, Jerry Garvey, and Richard Jergerson, with active
involvement of Mark Tolbert, CDF Battalion 2 Chief, and the consistent support of Mike
Chapman, General Manager ofthe Brooktrails Township. Brooktrails as a whole, and its
subdivisions, are considered by fire professionals to be "a disaster waiting to happen." The
BS&SC FSC is not waiting for the disaster but is preparing to prevent and/or survive it.

This group,small but mighty, was the moving force behind the successful Brooktrails
Township Fire Program grant application, submitted on their behalf by the county-wide Fire
Safe Council. $73,054 for fire planning and evacuation route vegetation removal will be
received from BLM in 2006. Creation and refinement ofthat project saw extraordinary
collaboration between the BS&SC FSC,CDF,MCFSC,and the Brooktrails Township Board
ofDirectors, Fire Chief, Prevention Officer, and General Manager. The BS&SC FSC was
also a partner in creation ofa full-color evacuation brochure for their area in 2005. Details of
that remarkable project-the first in the County- are given in Chapter 2's description ofthe
Brooktrails Fire Department.
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 16 of 157



Pine Mountain Fire Safe Council(PMFSC),also in Planning Zone 1, is led by Lauren
Robertson,Lynn Dee Johnson, George and Kathy Britton, Pat Collins, and other creative and
energetic persons. Pine Mountain Estates is a Wildland-Urban Intermix community of304
households distributed primarily on the western slopes ofPine Mountain,five miles east-
southeast of Willits. It is under threat of a significant vegetation fire, as many lots are
impacted by dense mixed forests offir, oak, and madrone, and the roads are encroached by
forests and extensive grass and brush.

The PMFSC was formed in June 2004 to educate their community about these hazards and to
help mitigate them by encouraging residents to create "defensible space" around their homes
and install proper address signage. Evacuation is a major concern, as many portions of
Ridgewood Road, a paved county road which branches off into single-lane, unpaved private
roads, are steep with no shoulders. CDF and PMFSC personnel are investigating areas which
could serve as safety zones if evacuation were to become impossible; and CDF Captain Bill
Baxter is preparing a detailed pre-fire plan for the area. In late 2005 the PMFSC and CDF
collaboratively began major vegetation reduction around Pine Mountain's water reservoir.

Rancho Navarro Safety Committee, at the northern end of Anderson Valley, is headed by
Kelly Elder, an MCFSC board member.

Other Anderson Valley communities beginning Fire Safe efforts are Sky Ranch, Yorkville
Ranch, Nash Ranch, Holmes Ranch, and "Smootville" toward the south end ofthe valley.

Robinson Creek Fire Safe Council southwest of Ukiah, led by Lillian Hoika and Sheiyl
Greene, is working on mapping, identifying and preparing safety zones, and establishing a
phone tree. Details oftheir work are included in the CDF Battalion 3 report in Chapter 3.

McNab Ranch Fire Safe Council northwest of Hopland,formed in 2004 and led by Liz
Phillips Heath, Hopland Assistant Fire Chief Steve Leonard, and others, has created a project
for mapping and improved road signage for their area, which is at severe risk of wildfire.

Other Local Fire Safe Councils are being formed, and their names and work will be included
in future versions ofthis Plan. The MCFSC and fire personnel in Mendocino County are
very grateful to these dedicated groups who are performing an enormous amount of work
toward making their Wildland-Urban Interface communities more "fire safe."
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 17 of 157




                                  CREATING THE PLAN


A Planning Collaborative of32 persons representing a broad range ofinterests provided
overall direction for this Community Wildfire Protection Plan(CWPP). Its members
included persons in leadership positions with the Bureau ofLand Management(BLM),U.S.
Forest Service(USFS),Natural Resources Conservation Service(NRCS),North Coast
Resource Conservation & Development Council(RC&D),Mendocino Emergency Services
Authority(MESA),Mendocino County Air Quality Management District, Pacific Gas &
Electric Company,the county's largest timber landovmer, a land conservancy, and other
eminent persons and entities. A complete list is included in the Acknowledgements at the
end ofthis chapter.

A Core Team ofsix persons implemented the Planning Collaborative's directives, made
decisions in keeping with those directives, and took further actions as required during the
Plan's creation. The Team consisted offour persons from the Mendocino County Fire Safe
Council, including the President ofthe County Fire Chiefs, and two from CDF.

THE CWPP AND CDF UNIT PLAN AS ONE DOCUMENT

As the membership ofthe Core Team suggests, creation ofthis Community Wildfire
Protection Plan was primarily a cooperative effort ofthe Mendocino County Fire Safe
Council and CDF's Mendocino Unit, with input from local government fire departments and
others. At its first meeting in January 2005,the Planning Collaborative concluded that the
Plan should be a blending ofthe CDF Mendocino Unit Wildfire Management Plan with
further information gained and processed as needed to meet the requirements ofa
Community Wildfire Protection Plan.

Reasons for this decision were three. (1)The boundaries of Mendocino County and the
Mendocino Unit are nearly the same. (2)The CDF Unit had already amassed much ofthe
data needed. (3)CDF management in Sacramento had indicated in late 2004 its desire that
CDF Units expand their Wildfire Management Plans into Community Wildfire Protection
Plans. Although in April 2005 that requirement was withdrawn due apparently to an
acknowledgement thatjoint Plans might be difficult to create. Unit ChiefLoyde Johnson
elected to continue pursuing a joint Plan; and MCFSC and CDF staff continued efforts
toward that end as originally directed.

The Handbook for Wildland-Urban Interface Communities entitled "Preparing a Community
Wildfire Protection Plan," in its Step Five, lists five risk factors to be considered in the
creation ofa Community Risk Assessment: fuel hazards; risk of wildfire occurrence; homes,
businesses, and essential infrastructure at risk; other community values at risk; and local
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 18 of 157



preparedness and firefighting capability. Data collection and presentation of all these factors
was a joint effort of CDF and MCFSC.

GEOGRAPHICAL PLANNING STRUCTURE

At the first Planning Collaborative meeting, it was determined that,for CWPP purposes, the
county's communities would be grouped into Planning Zones equivalent to the Mutual Aid
Zones utilized by local emergency response personnel. Resources within a Mutual Aid Zone
are called upon by local emergency responders ~ fire and medical alike ~ when a fire or
other emergency exceeds the response capability ofthe local agency. These zones generally
follow watershed boundaries and correlate closely with CDF battalions. The comparison is
as follows:


Mutual Aid Zone / Planning Zone 1: North and northeast areas ofcounty
CDF Battalions 1,2, and 4
Towns and fire departments: Covelo, Willits, Brooktrails, Laytonville, Leggett, and Piercy
Watersheds: Eel River, including North Fork, Middle Fork, and South Fork

Planning Zone 2: Southeast and central portion of county
CDF Battalion 3
Towns and fire departments: Ukiah, Redwood Valley, Hopland, and Potter Valley
Watersheds: Russian River, plus Eel River north ofPotter Valley

Planning Zone 3: Southwest area ofcounty
CDF Battalion 5
Towns and fire departments: from Anderson Valley, including Yorkville, Boonville, Philo,
and Navarro,to Gualala, Point Arena, Manchester, and Elk on the South Coast
Watersheds: North Fork Gualala, Garcia, Russian, and Navarro Rivers, and Dry Creek

Planning Zone 4: West central and coastal region of county
CDF Battalion 6
Towns and fire departments: Albion, Little River, Mendocino, Fort Bragg, and Westport on
the coast, plus Comptche nine miles inland of Mendocino
Watersheds: Albion, Big, Noyo, and Ten Mile Rivers, and Salmon Creek
              Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 19 of 157




                                        Local Government Districts




                                             \            Leogett




                                                                                 Laytanvilte




          Legend
              I     T?>*ri

                    Mab'RoKI

          Distnct


                    At»orH.t9e River P.P.C

                    \iderssn Vaiey C.3.0                                                       VAUits
                  ; veB o* Ovenae
  (                j SiMMisU 5.80.
      i            I CcmctcfeC.SO.
                                             Mendocino
                    CcvecPPD.                                                                                        ^Potter   fey
                    Ek C.8.0
                                                                    Comptche
                    Fcrt S)S09 CQr PC                                                                    ^Redwood nley
      I           1 Fcfl Sngc Rum F.pj         Albion
                    Hcolytd P.P.O.

      I             nir s«e:i' ax

                  ; LejoeaF-P-D.                                       luvarTD
                  ! Lttie Laie F.P.O
   I . I LaiBvattPPO.
                  ' k^endccne pp.C
                  ; Pe«y efia.
          _         PsBfVsieyC.a.C.
                  i RedKoa Cees FAo,
  !                Redaees vHity PP.D.
                  : 84un CmiI'fi.O

                   Ukian cty P.O.
                                                       Pent Arena
                   Ukbnv«eyPP.O.
                                                                                                        ferlcville
                   vttftcon wo.

  I               I UB« Saunddiy
                                                                                                                                     N

0 2.5 5
                                             I Miles                                                                                 A
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 20 of 157



 AN ONGOING PROCESS: UPDATING THE PLAN

The Handbook mentioned above recommends eight steps in preparing a CWPP:
    1) Convene decision-makers
   2) Involve federal agencies
   3) Engage interested parties
   4) Establish a community base map
   5) Develop a community risk assessment
   6) Establish community hazard reduction priorities and recommendations to reduce
      structural ignitability
   7) Develop an action plan and assessment strategy
   8) Finalize the CWPP
   ... plus providing for ongoing updates

This Plan is primarily a blending of previously-gathered and recently-updated CDF
Mendocino Unit data with fresh, local, grass-roots input. Assessment and analysis ofthe data
is not as complete and refined as the partners would have preferred; however,this Plan is
only the first edition ofa CWPP which will be updated, improved, and enlarged yearly as fire
planning efforts in Mendocino County develop and mature.

Each year the following, at a minimum, will be performed to update this CWPP:

  • Further input and participation will be sought from local fire departments so the Plan
    may benefit from their experience and expertise.
  • The Fire Safe Council, in conjunction with local fire departments and CDF, will
    sponsor outreach meetings throughout the county to gain a better understanding of
    assets at risk, levels ofrisk, community values, existing natural and manmade fuel
    breaks, priorities for projects, and other pertinent data.
  • Local communities will be encouraged and supported to form their own Fire Safe
    Councils, reduce their wildland vegetative fuels, create accurate local maps, and
    determine practical plans for being safe during a wildfire. Such information, as
    appropriate, will be appended to future editions ofthis county-wide Plan.
  • CDF personnel will update their Unit and Battalion data, analyses, plans, and reports.

Additional collaboration and ideas will be pursued as described in Chapter 4.

DOCUMENTATION OF THE PLANNING PROCESS

All actions related to seeking collaborators, setting up meetings, gathering data, actions taken
at meetings, names and contact information of meeting attendees, and other efforts to create
this Plan have been meticulously documented, because this Plan is intended to become part
ofafuture Mendocino County Local Hazard Mitigation Plan, as required by thefederal
Disaster Mitigation Act of2000. Such a Plan will address all natural disasters which could
                                               11
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 21 of 157



impact Mendocino County. Detailed reports on meetings ofthe Planning Collaborative and
the Core Team, plus many other records, are available from the MCFSC.


                     COMMUNITY OUTREACH MEETINGS:

             GAINING COLLABORATION AND INFORMATION

The minimum requirements for a CWPP as described in the Healthy Forests Restoration Act
of2003 are(1)Collaboration,(2)Prioritized Fuel Reduction, and (3)Treatment of Structural
Ignitability ~ plus the agreement,and sign-off oflocal government, local fire departments,
and the state entity responsible for forest management, which in this case is CDF.

CWPP guidance documents identify "collaboration" as pertaining to local and state
governments,federal agencies, and "other interested parties." In the spirit ofthe National
Fire Plan, the California Fire Plan, and the Western Governors' 10-Year Comprehensive
Strategy, the Planning Collaborative decided tofacilitate and emphasize inclusion ofthe
ideas and concerns ofthe County ^s most important other parties," namely its rural
residents most at risk to devastation by wildfires.

Because ofthis desire to emphasize "grassroots" collaboration, upon direction ofthe
Planning Collaborative and further refinement by the Core Team,the MCFSC undertook to
hold meetings around the county to make contact with, and gain information from, persons
living in Wildland-Urban Interface(WUI)communities. Twelve cities and towns were
ultimately identified as population centers that would allow almost all the county's residents
to attend a meeting with a maximum 30-minute drive. Holding so many meetings required
significant time and effort, but the Core Team wished to make attendance as easy as possible
and thereby to ensure true grassroots involvement and ownership in the Plan.

The meetings proved even more valuable than anticipated, not only because ofthe depth of
information gathered from local residents but also because strong contacts were made with
wildfire-conscious persons all over the county. The MCFSC will maintain ties with these
persons,toward establishing local Fire Safe Councils and, in conjunction with local fire
departments and CDF,identifying and performing needed fire safe activities, including
prioritized vegetation reduction projects.

In addition, friendships were made and bonds established between the MCFSC and local fire
chiefs and firefighters. Meeting facilitators were highly impressed with the knowledge,
concern, energy, determination, perseverance, and sacrifice ofrural volunteer firefighters
who serve their communities faithfully, often with outdated equipment and small numbers of
personnel. Chapter 2 describes each ofthese departments.

The towns in which meetings were held, and the dates, are as follows:
                                              12
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 22 of 157




       COMMUNITIES INCLUDED                   MEETING LOCATIONS               DATES

Mutual Aid / Planning Zone 1
     Covelo/ Dos Rios                         Covelo U.S.F.S. Station         May 9
     Willits/ Brooktrails/ Pine Mountain     Brooktrails Fire Station         April 20
       Laytonville/ Branscomb                Laytonville Fire Dept. Hall      May 2
       Leggett/ Piercy(2 meetings)           Leggett School Cafeteria         April 5 & 26

Mutual Aid / Planning Zone 2
       Ukiah                                 Ukiah Valley Fire District       April 19
       Redwood Valley                        Redwood Valley Fire Station      April 12
       Hopland/ McNab Ranch                  Hopland Elementary School        March 29

Mutual Aid / Planning Zone 3
       Anderson Valley: Yorkville/           Boonville Fire Station           March 22
        Boonville/ Philo/ Navarro
      Point Arena/ Gualala/ Elk/             Point Arena Veterans Hall        April 25
         Manchester


Mutual Aid / Planning Zone 4
      Mendocino/ Fort Bragg/                 Mendocino Fire Station           April 28
       Albion/ Little River/ Comptche
      Westport                               Westport Fire Station            May 4

The remarkable data, concerns, and ideas gathered from these meetings are listed in Chapter
3,Part 2, which is organized by Mutual Aid Zones and CDF Battalions. Appendix B ofthis
Plan contains an extensive list of WUI Communities in each Zone as provided by local
residents. Additional thoughts and conclusions are given in Chapter 4.

The MCFSC and CDF were unable to raise local interest for a meeting in only one targeted
town: Potter Valley. We hope to gain input from that area's residents for inclusion in future
revisions ofthis Plan.

COMMUNITY MEETING FORMAT

The format for the community meetings was created by the Core Team. Each meeting began
at 7:00 p.m. with an introduction to the Fire Safe Council's mission, an explanation ofthe
concept of Wildland-Urban Interface/Intermix(WUI)communities, and a description ofa
Community Wildfire Protection Plan(CWPP)and why one is needed. Most meetings ended
with fire safe education and motivation given by a locator CDF fire chief. Several pieces of
fire safe literature, and extra copies for neighbors, were sent home with attendees. A 4-page
educational Wildfire Risk Assessment, adapted from an assessment created by Firewise
                                              13
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 23 of 157



Communities, based on California Public Resources Code sections 4290 and 4291, and
addressing the realities of Mendocino County, proved to be an especially helpful tool.
The middle portion ofeach meeting was used to gain three kinds ofinformation:

   • Names and locations of WUI communities. These were taken verbally and written on
     large sheets of paper posted on the walls. One long-time local fire chiefcommented
     that this process informed him about housing clusters of which even he was unaware.
      These WUIs are listed in Appendix B.

   • Assets at risk in each community, as perceived by attendees. These were written on
      questionnaires completed by participants and collected at the end ofeach meeting.
      The results are given in Chapters 3 and 4.

  • Concerns — and ideas for resolving them ~ written by participants with large markers
    on colored sheets ofpaper which were posted on a "sticky wall." The sticky wall,
    which was quite popular, consisted ofa large piece ofcloth covered with spray
    adhesive, allowing sheets to be placed on it and grouped together as desired by
    attendees. These concems and ideas are listed at the end ofeach CDF Battalion report
      in Chapter 3.

                              ACKNOWLEDGEMENTS

The Planning Collaborative consists ofthe persons who attended organizational meetings
on January 4 and February 23,2005. This list is alphabetical and includes affiliations as they
were at the time ofthe meetings.

Tara Athan         Coordinator, Mendocino Coast Weed Management Area
Blaine Baker       District Ranger, Upper Lake and Covelo Districts, Mendocino National
                   Forest, U.S. Forest Service
Scott Barr         CalTrans; Board Member, MCFSC
George Britton     MCFSC President; Co-Chair,Pine Mountain Fire Safe Council
Rich Burns         Ukiah Field Office Manager, Bureau ofLand Management(BLM)
Bob Ceriani        Battalion Chief, Prevention Bureau, Mendocino Unit, CDF
Jim Dawson         Fire Management Officer, Ukiah Field Office, BLM
Todd Derum         Battalion Chief, Battalion 3, CDF
Kelly Elder        Rancho Navarro Safety Committee; MCFSC Board Member
Ronda Gott         Mendocino County Air Quality Management District
Dan Grebil         Chief, Ukiah Valley Fire District
Chuck Heath        President, Allen-Heath Memorial Foundation; McNab Ranch Road
                   Association

                                              14
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 24 of 157



Liz Phillips Heath Allen-Heath Memorial Foundation; McNab Ranch Road Association
Mike Jani         ChiefForester, Mendocino Redwood Company; MCFSC founding
                  Board Member
Loyde Johnson     Mendocino Unit Chief, CDF; Mendocino County Fire Warden
Steve Leonard     Assistant Chief, Hopland Volunteer Fire Department; MCFSC
                founding Board Member
Angie Lish      Emergency Response Specialist, PG&E; MCFSC Board Member
Clare Nunamaker Consulting Forester; MCFSC Board Member
Rick Paige      Executive Director, Mendocino Emergency Services Authority
               (MESA,the County Office ofEmergency Services)
Julie Rogers    Executive Director, MCFSC
Richard Shoemaker President, Green Lion Landscaping; former County Supervisor;
                 MCFSC founding Board Member
Stephen Smith    District Conservationist, Natural Resources Conservation Service(NRCS)
Kate Symonds     Coordinator, North Coast Resource Conservation & Development Council
Jon Teutrine     Fuels Management Specialist, U.S. Forest Service
Stevie Thomas    Manager, Fire Safe Yard Services, a local fuels reduction business
Craig Titus      Fire Captain Specialist, Pre-Fire Engineer, CDF
Mark Tolbert     Battalion Chief, Battalion 2, CDF
Jeff Tunnell     Fire Prevention Technician, U.S. Forest Service
David Vincent    Fire Prevention Patrol, Covelo District, U.S. Forest Service
Bob Whitney      President, Golden State Land Conservancy; Chair and founder,
                 Brooktrails, Sylvandale & Spring Creek Fire Safe Council
Colin Wilson     President, Mendocino County Fire Chiefs' Association; Chief, Anderson
                 Valley Fire Department; Vice-President, MCFSC

The Core Team met multiple times during January through August 2005. Its members:

George Britton   MCFSC President
Kelly Elder      MCFSC Board Member
Julie Rogers     MCFSC Executive Director
Colin Wilson     MCFSC Vice-President
Craig Titus      CDF Pre-Fire Engineer, responsible for yearly creation ofthe
                 Mendocino Unit Wildfire Management Plan
Mark Tolbert     CDF Battalion Chief, appointed by Unit ChiefLoyde Johnson
                 as his liaison to the CWPP effort




                                           15
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 25 of 157



Three MCFSC Core Team members maintained regular contact with the Chiefs of both local
fire departments and CDF,including at meetings ofthe County Fire Chiefs' Association,
soliciting their information and involvement, and reporting on Plan progress.

Facilitators for the public outreach meetings were George Britton, Mark Tolbert, Todd
Derum, Colin Wilson, Steve Leonard, Tara Athan, Steve Smith, Kelly Elder, and Julie
Rogers. Ms. Elder, who professionally facilitates public meetings, trained all facilitators free
of charge and contributed the "sticky wall" concept.

CDF Unit Plan overview sections in Chapter 3,Part 1, were provided by Unit ChiefLoyde
Johnson and Pre-Fire Engineer Craig Titus. CDF Battalion reports in Chapter 3,Part 2,
were contributed as follows, with positions listed as held in Spring of2005:

      Battalion!: Battalion Chief Bob Rodello
      Battalion 2: Battalion Chief Mark Tolbert
      Battalion 3: Battalion Chief Todd Derum and Captain Brian Komegay
      Battalion 4: Battalion Chief Larry Graffr
      Battalion 5: Battalion ChiefDean Watson and Captain Pam Linstedt
      Battalion 6: Battalion ChiefDean Watson

The primary authors and compilers of this Plan were(1)Craig Titus of CDF, who
compiled all CDF fire data; facilitated participation by CDF Battalion Chiefs; created all
maps, charts, and graphs at both the Unit and Battalion levels; and assembled the Plan; and
(2)Julie Rogers of MCFSC,who compiled data about local fire departments; gathered
descriptions of proposed fire safe projects; wrote most of Chapters 1,2, and 4; determined
how the material would be blended into one document, and served as overall editor.

Special thanks are due to ChiefDan Grebil and his gracious staff at the Ukiah Valley Fire
District for making their training room available for Fire Plan meetings. Other persons who
contributed to this Plan are noted in Chapter 3's descriptions ofthe community meetings.




                                               16
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 26 of 157




                        CHAPTER!



                  LOCAL HEROES:


                 THE VOLUNTEER


              FHIE DEPARTMENTS


         OF MENDOCINO COUNTY




                                  17
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 27 of 157




                           LOCAL FIRE DEPARTMENTS:

                     MODELS OF SERVICE AND SACRIFICE


Mendocino County owes very much to its local fire agencies, many of which are staffed
completely by volunteers and whose personnel are often the first to arrive at wildland fires
and other emergencies. Most ofthese agencies are in Fire Protection Districts(FPDs)or
Community Services Districts(CSDs)which are governed by elected boards of directors and
have authority to levy taxes to support their work.

Only 3 ofthe county's 21 local fire agencies have paid firefighters or a chief on duty around
the clock: the Ukiah City Fire Department, with 5-6 firefighters on duty at a time for calls
within the Ukiah city limits; the Ukiah Valley Fire District, which serves the greater Ukiah
Valley area with 2 paid firefighters on duty at a time; and the Redwood Valley-Calpella Fire
District, which has paid Chief Officer staffing of one person 24 hours a day. The rest ofthe
departments' coverage outside of weekday business hours is on a volunteer basis.

The map at the end ofthis chapter shows the locations and boundaries ofthese districts.
Areas adjacent to a district but not included in it are referred to as the agency's "sphere of
influence." Although they pay no taxes or fees, people in these areas still receive services,
because the county's emergency responders never refuse to help someone in need. As is
noted repeatedly in this chapter, however,such situations can become very frustrating to
cash-strapped departments and can be a source of irritation to those who pay their share for
emergency services. Most departments supplement their tax base income with at least one
major fundraiser a year - usually barbeques with live music, which are well-supported,
extremely popular social events.

Fires in wildlands, structures, vehicles, dumpsters, and similar situations account for only
10% to 20% ofthe calls to which local agencies respond. Medical aid calls are by far in the
majority - an average of80% for most departments ~ with traffic accidents and other rescue
situations following. Consequently, county firefighters undergo training in medical response,
extricating patients from vehicles, responding to hazardous materials("haz mat")incidents,
and a variety of other emergency skills -thus the common term "Fire-Rescue." A high
percentage of volunteers are First Responders or Emergency Medical Technicians(BMTs),
both of which require significant training. Fire departments on the coast are often called to
assist in cliff rescues and other water-related emergencies and have equipment and volunteers
to meet that need.


Firefighter training or "drill" in most ofthe county's departments involves one night a week
plus additional trainings on weekends. Firefighters often train with other departments,
                                               18
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 28 of 157



especially on training burns, in which abandoned buildings or wildland fields are burned for
training purposes. Some firefighters travel out of county to obtain training and certification
in specialized fields. In addition, trainings are brought into the county. An example is the
40-hour Wildland Fire Academy held in Ukiah for two weekends in April 2005, during
which 50 firefighters (including the MCFSC Executive Director) received introductory
hands-on training in all aspects of wildland fire behavior, suppression tools and techniques,
and firefighter safety.

The County Training Officers - see www.mendocinocountvfiretrainingofficers.com - meet
regularly. The County Fire Chiefs' Academy, held every January through March for new
volunteers or those needing a refresher, consists of a demanding 10 to 20 hours oftraining
each weekend for 12 weeks. Classes are hosted by departments around the county and taught
mostly by volunteers. Costs of travel and accommodations are usually borne by the students
-just one example ofthe sacrifices made by the County's volunteer firefighters.

The Mendocino County Fire Chiefs' Association, which includes both local and CDF chiefs,
meets on the second Wednesday of every other month and is newly headed, as of November
2005, by Fort Bragg Fire Chief Steve Orsi. Attendees include representatives of other
County emergency services: CALSTAR,Coastal Valleys Emergency Medical Services,
Office of Emergency Services, Redwood Empire Hazardous Incident Team (REHIT),
California Highway Patrol, County Sheriffs Office, and most recently the Fire Safe Council.

Mendocino County has an extraordinarily strong and effective mutual aid system, among
all agencies and for all types of emergency response. Local fire departments are quick to
assist each other and CDF,and vice versa, most often within the Mutual Aid Zones around
which this Plan is organized, but beyond those as needed. In August 2005, the Fisher Fire in
timber in the county's southwest corner attracted a strike team of"immediate need" local fire
department engines outside of Mutual Aid Zone boundaries. On wildfires, CDF and local
firefighters, paid and volunteer, work side by side as equals, all in yellow Nomex fire
resistant clothing and barely distinguishable from each other in appearance and skill. On
medical aid calls, local fire departments, local ambulance services, CDF,and CALSTAR's or
REACH'S emergency transport helicopters all work as one team.

In sum,the combination of paid and volunteer staff provides excellent emergency response
services to the county's residents and those visiting or passing through. Mutual Aid Zone
coordinators are Chiefs Jeff Smith of Little Lake Fire (Zone 1), Dan Grebil of Ukiah Valley
Fire(Zone 2), Robert Beacon of Greenwood Ridge(Zone 3), and Steve Orsi ofFort Bragg
Fire (Zone 4). As of November 2005, Chief Grebil is the new Mendocino Operational Area
Fire & Rescue Mutual Aid Coordinator, taking over the reins from Chief Orsi.




                                              19
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 29 of 157




                    THE VOLUNTEER FIRE DEPARTMENTS


A description of each of Mendocino County's local fire agencies follows, listed by
alphabetical order within each Mutual Aid Zone. Data and comments were provided
primarily by their Chiefs. Note: Insurance Service Office(ISO)ratings are assigned to
localities by the insurance industry according to their fire suppression capabilities, available
water supply, and other factors, with a rating of 1 indicating the best possible situation.
Homeowners' fire insurance costs are calculated in part according to these ratings.

MUTUAL AID/ PLANNING ZONE 1

BROOKTRAILS FIRE DEPARTMENT,under Chief Daryl Schoeppner's leadership, is
part of the Brooktrails Township Community Services District. Its 20 volunteers include 11
Emergency Medical Technicians(EMTs) who serve 4200 residents and 1750 homes in heavy
forest fuels covering 7.5 square miles. Calls per year average 300, five of which are
wildfires; and Fire Prevention Officer Captain Jon Noyer heads an aggressive weed
abatement program to reduce the impact ofthese. The Chief, Captain, and a part-time office
assistant are the only paid personnel. Six pieces of equipment, including a new Ferrara Type
1 structure protection engine, one Type 2 engine, one Type 3 wildland engine, one squad(a
sturdy pickup with a small pumper and water supply), a reserve Type 1 engine, and a water
tender (tanker), are deployed from two stations. Insurance Service Office(ISO)ratings are 5
within the district and 9 outside; the rating of5 is due to the abundance of water and an
excellent system of fire hydrants.

One of the department's valued members is Eddie the Arson Dog, a beautiful Golden
Retriever who is one of only 100 dogs in the United States certified by the Canine Accelerant
Detection Association to the level that evidence from his work is admissible in eourt. Eddie
is available to assist outside his area -"will work for food!" ~ and may be reached at(707)
459-4441 or firedept@.btcsd.org.

Chief Schoeppner and Captain Noyer, with input from their local Fire Safe Council, CDF,
and others, have recently accomplished a milestone for their densely-populated area with
limited evacuation routes: the printing offull-color, glossy evacuation brochures with maps.
The brochures, funded by the Community Services District, were mailed to all District
households in August 2005, and are available on-line at www.btcsd.org; go to the fire
department link.

COVELO FIRE PROTECTION DISTRICT, led by Chief Bill Baker, serves 50 square
miles and 3200 residents in the Round Valley area, near the Mendocino National Forest.

                                               20
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 30 of 157



Responders include 21 volunteers, of whom 12 are EMTs and 2 are First Responders.
Medical calls are numerous. An ambulance service with 2 Basic Life Support(BLS)units is
part of the district, whose medical response area extends from the 8-mile bridge on Highway
162, to the Tehama County line, to the Trinity County line, and to the top of Forest Highway
7 in the National Forest. More than 600 Round Valley residents are CALSTAR subscribers,
paying $55 per year to be eligible for helicopter transport services for no cost beyond their
insurance coverage. The nonprofit CALSTAR is truly a God-send for this and other remote
areas from which ground transport would take much more than the maximum "Golden Hour"
within which to save the lives of persons in critical need of hospital care.

The only persons reimbursed for services are the Fire Chief and the records billing officer,
both part-time. Response equipment is 1 water tender,2 Type 1 heavy engines, 2 Type 3
wildland engines, 2 Type 1 ambulances, and 1 chiefs "squad" pickup truck with a 150-
gallon tank. A new Type 3 engine will arrive later this year, as will a Type 3 ambulance.
Calls total about 670 a year, with 60% ofthe 70 fires being in the wildland. The District's
ISO rating is 9 for businesses and 8 for residential areas. Current concerns are the closing by
the Department ofFish and Game of a critical fire access road, and that fact that most of the
many calls to the Indian Tribes in the Valley are not reimbursed. Chief Baker may be
reached at(707)983-6719 or covelofire@paciflc.net.

LEGGETT VALLEY FIRE PROTECTION DISTRICT, headed by Chief Ely Reighter
and Captain Steven Doyle, is located in the county's north-northwestern comer, where
Highway 101 and Highway 1 converge. During the period when Piercy's fire department
was not functioning, Leggetfs all-volunteer department of9 firefighters responded to many
of Piercy's calls as well. Lack of funding is a major concern. The county contributes
$18,000 a year, but the district's tax base is very small. Funding for a long-awaited new
four-wheel-drive wildland fire engine was awarded through a federal Assistance to
Firefighters grant, and the unit will be delivered in January 2006. Gaining the required 10%
match amount for the engine took significant effort and funds from many sources.

Until the new engine arrives, the department's resources consist of only a very old CDF Type
3 engine, a federal excess 3000-gallon water tender, and a 4-wheeI-drive rescue unit which
carries up to five volunteers, the "jaws of life" tool for extricating trapped passengers, and
other emergency rescue equipment. Traffic accidents account for a large percentage of calls,
at approximately 50 per year, out of a total of 120 calls. Four to five small vegetation fires
and one or two structure fires occur in most years, and the balance of calls are medical aids.
The area's ISO rating is 9. The department may be reached at leggettfire@gmail.com.

LITTLE LAKE FIRE PROTECTION DISTRICT, headed by Chief Jeff Smith and
located in the center ofthe County, serves both the City of Willits and the surrounding areas,
and is funded by property taxes, a special fire tax, and fundraisers. The District encompasses
380 square miles and over 10,000 residents. Three paid personnel are the Chief, training

                                               21
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 31 of 157



 officer Carl Magann, and mechanic John Thomen. Ofthe 37 volunteer firefighters, the
 average age is 35, but some have up to 35 years offire experience. The department boasts
two stations housing a 75' ladder truck, 5 engines, a 4000-gallon water tender, 2 quick-
 attacks, 1 command unit, 1 utility, 1 hazardous materials(haz mat) unit, and a swift water
rescue unit. Volunteers include one paramedic and 15 EMTs,and the rest are First
Responders. Ofthe 600 annual emergency responses, about 50, or 12%, are to wildfires.
Personnel respond to many vehicle accidents outside the district, especially on Highways 101
and 20, which intersect in Willits and see heavy tourist traffic. Assistance to emergency calls
in the area just south of Willits is also supplied by the Ridgewood Ranch Volunteers, who
live in the beautiful pastoral area which was once home to the famous race horse Seabiscuit.

The District's ISO rating is 4 inside the City of Willits and in outlying areas with hydrants,
and a Rural 8 in outlying areas within 5 miles ofthe stations. Within the boundaries ofthe
District are BLM lands, two Indian Rancherias, a large wildlife habitat at the north end ofthe
valley, and three subdivisions ofspecial concern: Pine Mountain Estates, the Ridgewood
Subdivision, and the String Creek Subdivision. Due to the District's high fire risk, there is a
strong need for planning requirements more stringent than those currently used by the County
Planning and Building Department or imposed by California Public Resources Code section
4290. Chief Smith may be reached at(707)459-6271 or wilIitsfire@sbcglobal.net.

LONG VALLEY FIRE PROTECTION DISTRICT,led by Chief Jim Little and locally
known as the Laytonville Fire Department, has 26 dedicated volunteers, 15 ofthem EMTs,
who respond to 425 calls per year, of which 20 are wildfires. Chief Little is also Chief
Forester for Harwood Products in Branscomb and a member of the County Planning
Commission. Two paramedics are paid staff8 hours a day with a 16 hours a day callback.
Equipment includes 5 engines, I rescue unit, and 2 Advanced Life Support(ALS)
ambulances, located at the main station in Laytonville and a second station in Branscomb to
the west. One ofthe county's three California Office of Emergency Services(OES)fire
engines is located at the Laytonville station. Having one ofthese engines brings the
responsibility of providing firefighters to respond with the engine when an OES strike team
is requested. The District includes 250 square miles and 3000 residents, with an additional
1000 in the extended sphere of influence.

Areas of special concern to fire personnel are the Nature Conservancy's Wilderness Lodge
and the subdivisions of Ten Mile Creek, Woodman Canyon, Jack of Hearts Creek, and
Cherry Creek. The department serves the large Bell Springs area without reimbursement.
ISO ratings are 5 in Laytonville proper,9 in areas beyond five miles from the station, and 10
outside the district. The department may be contacted at(707)984-6055 or
lavtfire@,mcn.org.

PIERCY FIRE PROTECTION DISTRICT,headed by Chief Robert Kirk, is a story of
perseverance and success. Located just south of the Humboldt County Line in the county's

                                              22
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 32 of 157



far northwestern comer, the district encompasses only 8 square miles but serves the traffic on
Highway 101, at least 200 residents beyond its boundaries, and Richardson Grove State Park
without reimbursement. The department experienced a break in service in 2004-2005 due in
part to burnout of its volunteers after responding to a series ofterrible highway accidents.
Several Piercy residents, however, rallied by resident Jeff Hedin, refused to be defeated and
began serious efforts to re-establish service. Mr. Hedin eloquently presented the district's
plight to the County Supervisors at their workshop on local fire departments in Febmary
2005; see the last section ofthis chapter for details on that event.

Piercy's efforts have been successful. As of August 2005, the district is functioning again,
and enthusiasm is continuing to build. Nine volunteers, all of whom are First Responders,
plus a volunteer mechanic and volunteer secretary, serve the area. Interestingly, only half of
these actually live inside the district. Mr. Hedin notes that they would like to expand the
district's boundaries to include several WUI housing developments, but the cost ofrelated
elections would be higher than the benefit gained. The County contributes $8,000 to the
district each year, and the musical Reggae on the River and the motorcycle Redwood Run
events contribute significant donations in exchange for provision of emergency services.

Equipment includes a Type 3 wildland engine, a Type 1 engine, and a small "quick attack"
vehicle. A small grant was recently received for much-needed personal protective
equipment, which is now being purchased. The department responds to about 20 calls per
year, of which 10% are wildfires. A location of special wildfire concern is BLM's Red
Mountain area to the southeast. Chief Kirk may be reached at(707)247-3449, 247-3020, or
rkirk@humboldt.net.


WHALE GULCH VOLUNTEER FIRE COMPANY,headed by Chief Leif Larson, is
located in the far northwestern comer of Mendocino County, west of Piercy. Due to the
locations ofroads in that area, Whale Gulch volunteers are dispatched from Humboldt
County and work in conjunction with Humboldt County fire departments.


MUTUAL AID/PLANNING ZONE 2


HOPLAND FIRE PROTECTION DISTRICT, led by Chief Hoss Milone and Assistant
Chief Steve Leonard, serves 5000 residents across 110 square miles, plus an additional
sphere of influence of 1200 residents on another 100 square miles. Of300 calls per year,
about 10 are to wildfires. Personnel respond from three locations: the main station in
downtown Hopland, the Retech engineering complex several miles north, and the CDF fire
station on Highway 101 north of Hopland. Land for a much-needed new fire station has been
obtained on the southwest edge of town and construction should begin in 2006.



                                              23
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 33 of 157



The only paid position is one part-time Captain. Currently, out of an authorized 24
volunteers, only 15 positions are filled. Five volunteers are EMTs and 7 are First
Responders. Fire equipment includes 4 engines, 1 rescue unit, 1 utility pickup, and 1 water
tender. ISO ratings are 7 within the community of Hopland itself and 8 in the rural areas.
Areas of special concern regarding wildfires are McNab Ranch and the Hopland Indian
Rancheria, plus the Bell Track and Russian River Estates WUI communities. The
department's major needs are additional funding and more volunteers available during
daytime hours. Chiefs Milone and Leonard may be reached at(707)744-1222 or
hoplandvfd@pacific.net.

POTTER VALLEY FIRE DEPARTMENT,headed by Chief Bill Pauli, is a nonprofit
corporation providing fire protection under an agreement with the Potter Valley Community
Services District. As Chief Pauli was until very recently President ofthe California Farm
Bureau, Assistant Chief Danny Thornton has shared the department's leadership. Volunteers
number 24, of which 6 are EMTs,and the department strives to ensure that at least 8
volunteers are available at any given time. The department serves 3500-4500 people spread
over 275 square miles, including the portion of Mendocino National Forest within
Mendocino County. Very remote areas accessed only by unpaved roads, including but
certainly not limited to Sanhedrin Mountain, Hull Mountain, and Lake Pillsbury, also receive
their services. Mutual aid is provided to the Upper Lake area in Lake County to the east
when requested.

The apparatus fleet includes 2 structure engines,2 Type 3 Model 1 engines, 1 Rescue, and a
4400-gaIlon water tender. One engine is stationed at the home of a volunteer who is usually
available round the clock. The district has no fire hydrants, but the huge water tender and
many agricultural ponds throughout the valley floor give the area an ISO rating of 8. Calls
per year are about 143, 83% of those being medical aids. Wildfires typically number 12-14
per year and structure fires 8-10. ChiefPauH may be reached at(707)743-1173.

REDWOOD VALLEY-CALPELLA FIRE PROTECTION DISTRICT,headed by Chief
Tom Hession, serves 82 square miles and 7500 residents. Its 3 paid staffers provide 24-hour
Chief Officer coverage, and its 25 volunteers include 18 First Responders and 7 EMTs.
Several of the volunteers work in public safety positions with other departments, some have
up to 25 years offirefighting experience, and 2 volunteers and 2 young Explorers are women.
Five engines, 2 rescue/medical units, 2 350-gallon patrol units, and a 2000-gallon water
tender respond to approximately 500-600 calls per year, of which up to 15% are wildfires.

The district includes several Wildland-Urban Interface areas of concern. The CDF Battalion
3 report in Chapter 3 describes an effort to address the problem of life safety in the event of a
large wildfire in two ofthe area's most problematic locations: Cave Creek and Greenfield
Ranch. In some areas evacuation will not be possible, so safety zones are being identified
and prepared. The heavily-fueled wildland area at the north end of Lake Mendocino is

                                               24
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 34 of 157



another one of special concern to the district. ISO ratings are always an issue, and the district
believes that some residences on the valley floor deserve more beneficial ratings than they
currently have. Chief Hession may be contacted at(707)485-8121 or
redwoodvlvfire@paciflc.net.

UKIAH FIRE DEPARTMENT,headed by Chief Kurt Latipow and Fire Marshal Chuck
Yates, operates as a department of the City of Ukiah. Its response area is the 4.5 square miles
and 15,060 residents within the Ukiah city limits. However, as Ukiah is the largest
government, business, and services center for the county, thousands of additional persons
may be in Ukiah during weekday office or shopping hours. The department has by far the
largest paid staff in the county, with 18 firefighters working 56-hour shifts. Fiffeen
volunteers balance out the response force, which includes a total of 15 paramedics and 5
EMTs. Apparatus includes 2 engines, 1 ladder truck for reaching taller buildings, 3
ambulances, 2 patrols, and 1 rescue unit. A California Office ofEmergency Services engine
is located at Ukiah Fire, which boasts an ISO rating of 3.

Personnel respond to 2300 calls per year, a large majority ofthem medical. Areas of special
concern are Low Gap Park on the city's northwestern boundary and the new homes in the
highly-flammable hills to the west of the valley. The department may be contacted at(707)
463-6274 or ukiahfire@citvofukiah.com.


UKIAH VALLEY FIRE DISTRICT, under ChiefDan Grebil, responds to emergencies in
80 square miles outside the Ukiah city boundaries, including the valley floor and the
surrounding hills which hold hundreds of homes scattered among heavy vegetative fuels.
Seven paid staff and 26 volunteers serve 15,000 residents and respond to 1030 calls per year,
of which about 3% are Local Responsibility Area wildfires. Medical calls are handled by 2
paramedics, 16 EMTs,and 5 First Responders. The district operates 5 engines, 2 rescue/
support units, four utility vehicles, and a water tender- the newest addition being a brand
new Type 3 wildland engine built to district specifications, their first new emergency
response vehicle.

The district has two locations: a main station at the south end oftown plus another at the
north end, staffed primarily by CDF personnel during fire season. An excellent cooperative
relationship exists with both CDF and the Ukiah Ambulance Service to provide a full
complement oftimely emergency response in the District. Areas of special wildfire concern
in the District are the U.S. Army Corps of Engineers' Lake Mendocino recreational area, and
BLM's Cow Mountain Recreation Area, both of which may see numerous fires each summer.

Additionally of concern are the populated Wildland-Urban Intermix areas of Greenfield
Ranch, Orr Springs Road, Oak Knoll and Fircrest Drive, and Robinson Creek Road along the
valley's western hills; and Redemeyer Road, Deerwood, El Dorado Estates, Vichy Springs,
Vichy Hills, Rogina Heights, the City of 10,000 Buddhas, and Talmage in the eastern hills.

                                               25
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 35 of 157



All these areas have severe ingress/egress problems. Further, the entire area east of the
Russian River from Lake Mendocino south to Hopland is served by departments based west
of the river, which could result in a cutoff ofservices during a major flood or earthquake.
The District is currently seeking to establish a station in the Talmage area to close this gap.
Chief Grebil and his staff may be reached at(707)462-7921 or uvfd@mcn.org.

MUTUAL AID/ PLANNING ZONE 3

ANDERSON VALLEY FIRE DEPARTMENT,headed by Chief Colin Wilson, is part of a
Community Services District. The District covers 200 square miles and 4000 residents, and
responds to about 300 calls per year, of which 20 are wildfires. Many responses are outside
the district and unreimbursed. The 40 volunteer firefighters include 13 EMTs,two female
captains, and a female battalion chief. The Chief is the only employee, and two volunteers
staff the office. ISO ratings are 5 in downtown Boonville and 8 in most ofthe rest ofthe
district. Equipment includes 14 engines, 2 rescue/ medical units, 2 water tenders, 1 utility,
and 1 patrol stationed at 9 locations throughout the district.

Wildland-Urban Interface areas(WUIs)of special concern include Rancho Navarro and
Holmes, Sky, Yorkville, and Nash Ranches. The fire department is working closely with
MCFSC to develop contacts in the valley's 20-plus WUI communities(see Appendix B); and
department staff regularly conduct public education programs with individual property
owners and subdivisions. The department is very proactive in encouraging development of
private or community water supplies for fire suppression. The MCFSC's first vegetation
management project, the Little Mill Creek Sheltered Fuel Break, is located at the north end of
the district; a description ofthat project is given in the Battalion 5 report in Chapter 3. The
department may be reached at(707)895-2020 or avvfd@pacific.net.

ELK VOLUNTEER FIRE DEPARTMENT,headed by Chief Jeff Roy, is located on the
coast near the intersection of Highway 1 and the Philo-Greenwood Road and boasts 21
volunteers, including 7 EMTs. The average age ofthese dedicated volunteers is 50 years,
and their average length ofservice in the department is 10 years. Department apparatus is 5
engines, 2 rescue units, and one BLS ambulance, stationed at 5 locations. About 80% ofthe
department's funding comes from a property tax assessment on the district's 50 square miles
and 400 residents, and the balance comes from fundraisers and donations.

Many volunteers work in towns outside the district, so the need is great for more persons
available during the week. The ambulance successfully bills only about 5 transports a year,
and reimbursement for providing mutual aid is rare. The District includes two state parks
and much difficult terrain. Ofthe department's 70 calls a year, about 5% are to wildfires.
The department recently successfully retained their ISO ratings of7 in the town of Elk and 9
in the outlying areas. Chief Roy may be reached at(707)877-3558 or ieffrov@.mcn.org.


                                               26
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 36 of 157



REDWOOD COAST FIRE PROTECTION DISTRICT,led by Chief Mike Suddith,
serves approximately 170 square miles on and near the coast. The district is currently
working with the county's Local Agency Formation Commission(LAFCO)to annex the
Irish Beach fire district just to the north, and has already taken over that district's functions.
Fifteen volunteers include 2 paramedics,9 EMTs, and 4 First Responders; and the chief
 receives a part-time salary for administrative duties. Two Type 1 engines, 2 Type 2s, 1 Type
3, 2 rescue units, and one water tender make up the fleet and are located at two stations: one
in Manchester and one in the City ofPoint Arena, to whose 500 residents the district provides
emergency services. The ISO rating is 8 in Point Arena and Irish Beach where there are
hydrants, and 9 in outlying areas.

The department responds to an average of 180 calls per year, 145 of which are medical in
nature, and provides automatic aid to the South Coast Fire District. The area has an average
of 10 wildfires per season. Ofspecial fire concern are the area's state beaches and parks and
all the district's ridges, which have not seen fire in 30 to 40 years and are "primed to bum."
Chief Suddith may be contacted at(707)882-1833 or suddith@usa.net.

SOUTH COAST FIRE PROTECTION DISTRICT, headed by Chief Leighton Nelsen, is
located at the far southwest corner ofthe county and includes approximately 25 square miles.
Its sphere of influence extends 14 miles out Fish Rock Road to the east- an area that was the
center of attention in late August 2005 when a fire in 100 acres of heavy commercial timber
attracted several air tankers and heavy helicopters plus a large quantity ofground resources.
The district's equipment is based at stations in Gualala, Anchor Bay,Iversen Ridge, and
Ocean Ridge, and includes 3 Type 1 engines,3 Type 3 engines, and 3 water tenders.

Of22 volunteers, 3 are young Explorers who train and serve along with their parents. Seven
volunteers are EMTs and 15 are certified First Responders. Medical aid calls, which account
for 80% ofthe district's 185 calls per year, provide mutual aid to the Coast Life Support
District, which has a training center in Gualala and serves the south coast round the clock.
Three to four special trainings per year plus bi-weekly evening trainings keep district
volunteers up to date on their skills. The lack of defensible space around homes is a major
concern, as is the region's change from old growth redwood and fir forests to trees and
vegetation that are much more flammable, including pine forests now dying because they
have reached maturity. ChiefNelsen and his firefighters may be reached at(707)884-4700
or leighton@,mcn.org.

The GREENWOOD RIDGE area inland ofElk is home to a volunteer fire company which
owns heavy equipment for fire suppression. This company is headed by Chief Robert
Beacon, who may be reached at(707)877-3311 or GWR7200@ISP.com.




                                               27
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 37 of 157



MUTUAL AID/PLANNING ZONE 4


ALBION-LITTLE RIVER FIRE DEPARTMENT,headed by Chief Oliver Seeier, is a
nonprofit corporation operating in conjunction with the Albion-Little River Fire Protection
District. The district, which has no paid staff, includes 44 beautiful square miles on the
central coast and protects 3000 permanent residents and typically another 3000 visitors. Of
their 21 volunteers, 8 are EMTs; in fact, this district was the first on the coast to provide
EMT services. Their 9 response vehicles placed at 5 locations respond to just under 200 calls
a year, of which typically about 8 are wildfires. The District's ISO Insurance ratings are 8
and 7, and its personnel work diligently to maintain them.

Response to wildfires is extremely aggressive ~ and must be - because the closest CDF
resource is outside the district, at the Woodlands station east of Mendocino. The department
is proud of their record of keeping wildfires small pending the arrival of other resources, and
is in great need offunding and equipment to continue providing this response; their one
wildfire response engine was recently retired because of safety problems. Areas of concern
regarding wildfire and other safety issues include Paul Dimmick State Park eight miles
inland, the Navarro Headlands, and The Woods, a retirement community bordering Van
Damme State Park, which is heavily loaded with untreated wildland fuels. The department
may be contacted at(707)937-0888 or info@.albionfire.com.

COMPTCHE VOLUNTEER FIRE DEPARTMENT,headed by Chief Larry Tunzi, is a
small tax district of 50 square miles and 600 residents located nine miles inland ofthe town
of Mendocino. An additional 100 residents in the sphere of influence receive round-the-
clock services free ofcharge. Sixteen volunteers, several of whom are women, respond to 40
calls a year, 10% ofthem wildfires. Twelve volunteers are First Responders and 2 are EMTs.
Equipment includes 3 engines, 2 rescue/medical units, and 2 water tenders at one station.
The District's ISO rating is an 8.

Comptche faces two situations common to most departments in the county's rural areas. 1)
Most volunteers work in towns outside the district, causing a need for more volunteers
available during the week. 2)Increasing regulations and costs are a burden on the
department and make the job of volunteer firefighters a difficult one. But they continue to
serve their community. Chief Tunzi and his team may be reached at(707)937-0728 or
comptchefire@pacific.net.

FORT BRAGG FIRE DEPARTMENT operates under a Joint Powers Agreement between
the City of Fort Bragg and the surrounding Fire District. Four paid staff are Chief Steve Orsi,
Fire Marshal Steve Wells, a secretary, and a maintenance person. Chief Orsi serves as a
liaison between the California Office of Emergency Services(OES)and local fire
departments; and Steve Wells is Committee Chair of the County Fire Chiefs' Training
Officers' section. Ofthe 40 volunteers plus 4 staff, 1 is a Paramedic, 25 are EMTs,and 16

                                                28
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 38 of 157



are First Responders. Nine engines and one rescue unit are located at two stations: in
downtown Fort Bragg, where the county's third Office of Emergency Services engine is
located, and on Highway 20 to the east.

The department serves 75 square miles and approximately 15,000 residents. Call volume is
600 to 700 a year, a very small percentage of which are wildfires. Response without
reimbursement is most often to traffic accidents on Highway 20. State parks and beaches in
the response area are occasionally the site of cliff rescues. Several areas surrounding the city
border on heavy timberlands. ISO ratings are 5 in the City and 8b in the rural areas. The
"Steve and Steve" team may be reached at(707)961-2831 or fbfire@mcn.org.

MENDOCINO VOLUNTER FIRE DEPARTMENT is led by Chief Steve Schlafer and
Fire Marshal Jeff Wall. The district covers both an historic coastal business district and
numerous homes in WUI subdivisions and along roads surrounded by heavy vegetation.
Public lands administered by State Parks and CalTrans are located inside the district
boundaries, and these too contain high hazard fuels. A new fire station, the location of the
central coast Fire Plan community meeting, recently replaced an old traditional station in this
picturesque community.

The department has 31 volunteers responding to about 250 calls per year, 80% of which are
medical calls and traffic accidents. Cliff and boat rescues are frequent, and the department
has two inflatable boats, two kayaks, and two jet skis for this work. ISO ratings are 9 for
commercial properties and 8 for residential. The lower ratings are due to the lack of a public
water system and hydrants in Mendocino; however, two large tenders carry water to fires.
Chief Schlafer and his team may be reached at(707)937-0131 or mvfd@mcn.org.

WESTPORT VOLUNTEER FIRE DEPARTMENT,under Chief Beck Regalia and
Assistant Chief David Doriot, is the story of a fire department figuratively risen from the
ashes. Problems had plagued the department for years, and a complete reorganization was
begun in early 2005. Coached and trained by CDF Battalion Chief Jim Davis, the Westport
Volunteer Fire Department has been revitalized by 18 firefighters, most ofthem new to the
world of emergency response. Davis and the firefighters have devoted a huge amount of
time to fire and medical training -5 are now EMTs and 6 are First Responders — as well as
refurbishing the fire station and building a new apparatus bay. In June Chief Davis handed
the baton to Regalia and Doriot following a Department election.

The Westport department is the only one in the county with no authority to levy taxes to
support its work. It is formally organized under the Westport County Water District but
receives no funding from it. Further, 90% of its responses are to areas outside the water
district boundaries, and the department receives no reimbursement for calls. At the Fire Safe
Council community meeting on May 4, establishment of a fire district was the top priority.


                                               29
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 39 of 157



Two engines, 1 rescue unit, and 1 water tender respond to 50 calls per year, of which 4-6 are
wildfires, serving 50-60 residents inside the district and an additional 300 in their 100-
square-mile sphere of influence. Of special concern are the Westport Beach RV
Campground with 175 spaces, and Westport Union Landing State Park with 100 spaces, both
of which are usually full in the summer; plus the Sinkyone Wilderness Area to the north.
Many homes are scattered on the fire-prone hills outside oftown, and a subdivision north of
town is growing rapidly. Most houses are on single access roads, do not have adequate
defensible space, and are not near adequate water supply for fire suppression. The Chief and
Assistant Chief may be reached at(707)964-3254 or 964-5135, or cheezhdnv@cs.com.

                              THE CHIEFS'CONCERNS

On Februaiy 28, 2005, the Mendocino County Board of Supervisors hosted a workshop
during which local fire chiefs expressed their departments' needs. Supervisor Hal Wagenet
had initiated planning for this workshop several months earlier, before becoming a Director
ofthe MCFSC, due to his concern about the demise of some local volunteer fire departments
and the shrinking number of volunteers in others.

The main issues facing local fire departments were identified as follows:

   • Diminishing numbers of younger, able-bodied volunteer firefighters available in rural
      areas due to two main causes: a)skyrocketing housing costs which prohibit younger
      families from purchasing or even renting homes in rural areas, and b)lack of
      employment in the same areas. A case in point is the Leggett and Piercy area, many of
      whose younger adults commute north to Humboldt County to work and are not
      available to respond in northern Mendocino County during the daytime.

   • Ever-increasing laws and regulations imposed upon local fire departments by the state
     legislature and other governmental entities. The most sweeping and difficult ofthese
     in recent years were imposed by Senate Bill 1207(Romero, 2001), which requires,
     among other things, that volunteer firefighters undergo the same level oftraining as
       paid firefighters. This legislation, apparently well-intentioned for safety purposes, in
       essence requires volunteer firefighters to be in training all weekend, every weekend,
       without pay. This is, of course, impossible for men and women who have families and
       fulltime employment. The heightened requirements and liability resulting from such
       unfunded mandates have demoralized and embittered some local volunteer fire chiefs
       nearly to the point of resigning.

   • Lack offunds to replace aging and obsolete equipment necessary for both firefighter
       safety and effective fire suppression. Many departments are dependent on grants from
       the federal Assistance to Firefighters program for the purchase offire engines,
       protective gear, and other costly equipment. In the past the Mendocino Emergency
                                                30
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 40 of 157



      Services Authority (County OES)was very pro-active in obtaining grant funding for
      radios and other equipment for emergency services agencies, but that office is not
      currently active. Departments fortunate enough to receive grants for fire engines still
      face the requirement to raise 10% to 25% ofthe total amount as a "match."

  • A large number of emergency calls for which costs are not recovered. These are
    primarily oftwo kinds, about which details were given above:

      a) Traffic collisions involving non-residents. Highways 101,20,253, 128, and
      Highway 1 on the coast all see numerous traffic accidents per month. As these roads
      are major arteries for tourists, a good percentage oftheir accidents involve persons
      from out of county; and response costs of local fire agencies may not be recoverable.

      b) Calls to fires and medical aids outside oftaxing districts. Local fire personnel
      routinely respond to emergency calls outside oftheir districts — and outside of any
      district- from a sense of duty. Such services are essentially provided free of charge.

  • The requirement of all special districts to complete Municipal Service Reviews every
    five years. These MSRs require time and the payment offees beyond the capability of
      most rural fire districts. But if no current MSR exists, no development whatsoever
      may be allowed in the district. Frank McMichael ofthe Mendocino County Local
      Agency Formation Commission(LAFCO)is working with the districts to reduce these
      costs as much as possible.

Following the workshop, a Task Force of local fire chiefs, plus Supervisors Hal Wagenet and
Jim Wattenburger, was established to address these issues. Future versions ofthis Plan will
report on the Task Force's progress.

In June 2005 the Mendocino County Grand Jury issued a report on seven rural fire districts in
the county. Their findings, remarkably similar to those identified in this chapter, may be
found at www.co.mendocino.ca.us/grandiurv/pdf/SevenFireDistricts.6.22.5.pdf.




                                              31
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 41 of 157




                                Local Government Districts




                                              Leggett



                                                                                                 ovelo




                                                                       Laytogviile
                                                        Bransco




  Legend


            PtttorRoadfi

  Oistnet


  I        ! AblWVLlllle
  i   i ArdefMn valley C.S D                                                         VUillils
  [""i/vaatyovef^
  ,         BfooiafaB8C.s.D.
  I        I cofnp(cnecs.D.
                                    Mendocino                                                                Potter Valley
  : _ . COrtiO F.PD.
            Q<CS.D.
                                                         Comptche                                 Rettaiood VaUey
            For 31999 City F.D
            For siagg Rual F.Pi).     Abioa

            Hcpiand F.P.D
            inshSeacnwc.

                    FPD.                                     Navarro

            U3IS Lais F.P.O.

            Lsf^ae F.P0
            r,iten3ocinD fpj}

  ;         PlatcyF.PD
            pot»-vaieyc.s.o
      :    '| RMecoccoaaFPD.
      I    I Rea«osa\iB]eyF.PD.               Manchester
                                                                                                            Hoplan
            sciin Coast FRO

            UdanccyFO.
                                           Font Arena
             uuanvaieyF.PO.                                                                     YDrfcvBle
            wsBtportWi)
  r I uniSoundaiy                                                                                                            N

0 2.5 5
                                                            (Maiaia
                                                                                                                             A
                                                                           32
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 42 of 157




                       CHAPTER 3




            California Department of
         Forestry and Fire Protection
                MENDOCINO UNIT

WILDFIRE MANAGEMENT PLAN 2005




                                          I




                                   33
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 43 of 157




                  PART ONE: THE OVERALL PICTURE


                 MENDOCINO UNIT EXECUTIVE SUMMARY

The California Department ofForestry and Fire Protection's Mendocino Unit consists of
2,361,560 acres, and CDF provides direct protection for 2,244,450 acres,28,145 of which are in
southern Trinity County. With the exception ofthe four incorporated cities ofUkiah,Fort Bragg,
Willits, and Point Arena,and small areas ofLocal Responsibility Area(LRA)lands within
Mendocino County, CDF maintains statutory responsibility for all wildland fires. Ofthe total
county population, about 59,000 or 67% live on State Responsibility Area(SRA)lands.
Population growth will impact SRA lands because ofthe build-out character ofLRA lands.
The Unit's Administrative Headquarters are located at Howard Forest, a complex ofbuildings on
Highway 101 south of Willits. The complex is home to Resource Protection, a Logistics Service
Center, Training Center,two automotive fleet maintenance shops, and a breathing apparatus
maintenance facility. It also houses the Emergency Command Center, which provides fire,
rescue, and medical dispatching services on a contractual basis for most ofthe County. The
Unit's Prevention Bureau includes a Pre-Fire Engineer, arson investigation team,and Fire
Prevention Specialist, who also serves as Public Information Officer. The Battalion 2fire station
and Howard Forest Helitack Base at this location support various Howard Forest functions.

WILDFIRE SUPPRESSION RESOURCES

The Unit is geographically divided into six battalions whose boundaries are similar to the Mutual
Aid Zones described in Chapter 2. Suppression resources during fire season include 128 career
personnel and another 100 seasonal pereonnel, on duty around the clock,staffing 10 fire stations,
16 engines,4 bulldozers, and other equipment. A typical engine company consists ofone
Captain or Fire Apparatus Engineer and two or three firefighters. In addition,ten 15-man
California Department ofCorrections crews, housed at the Chamberlain Creek and Parlin Fork
Camps in Jackson Demonstration State Forest, provide hand line construction, mop-up,and post-
fire patrols.

A 10-person Helitack Base located at Howard Forest is the home ofCopter 101,a Bell UH-IH
"Super Huey" which serves multiple purposes,the primary of which is initial attack on wildfires.
Copter 101 carries a pilot,two captains, 5-6 firefighters ~ and a 324-gallon collapsible Bambi
bucket. Full deployment ofthe helicopter involves dropping offone captain and the firefighters
at the fire scene,attaching the bucket for dipping from the nearest accessible water supply and,
obviously, applying water to the fire.

                                                34
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 44 of 157



The Unit also boasts the Ukiah Air Attack Base which provides 7-day coverage during the
daylight hours offire season. Tankers 90 and 91 are Grumman S2T turboprop aircraft, each with
a capacity of 1,200 gallons offire retardant. Air Attack 110,the Unit's North American
Rockwell turboprop OV-10 command plane, carries its pilot and the Air Attack battalion chiefor
captain who coordinates aerial suppression activities from an orbit above the fire. The base,
located inland in the hot and dry Ukiah Valley, has the advantage ofrarely being impacted by fog,
unlike its neighboring bases in Rohnerville and Santa Rosa, which are quite subject to coastal
weather influences.


All Unit aircraft provide rapid initial attack and are especially valuable in the county's remote
areas where steep terrain and narrow, winding roads greatly increase ground response times. In
such situations, aircraft are often at scene and applying water or retardant before engines and
dozers arrive, cooling the fire and giving ground resources a great boost. Aircraft also provide
"eyes in the sky"for those on the ground, noting spot fires and giving other direction from their
vantage point. Additional eyes are provided by the Mendocino County Cooperative Aerial Fire
Patrol, which for 55 years has supplied a small aircraft to fly over the county and look for
"smokes" during late summer and early fall aftemoons. CDF works very closely with the Patrol
and provides direction to its pilot. A description ofthe Patrol's work is given in Appendix E.

CDF dispatch levels during fire season are affected primarily by weather conditions. During a
period ofhigh dispatch, any fire in or threatening wildland vegetation causes immediate dispatch
of the command aircraft, both air tankers, one helicopter, five engines,two dozers,and two hand
crews. Local fire department resources, as detailed in Chapter 2,respond according to their
locations,frequently assisting each other across district boundaries.

WILDFIRE PREVENTION EFFORTS

The Wildland-Urban Interface presents major concems for fire prevention. Many homes are
located in hazardous locations either in ignorance of, or in disregard for,fire prevention practices.
Strict enforcement ofCalifornia Public Resources Codes 4290 and 4291 will be necessary to
correct the errors ofpast residential and commercial developments. Fire loss reductions must be
gained through better fire safe planning, with participation by all political bodies and
stakeholders.

The Fire Prevention Program ofthe CDF Mendocino Unit,including the Fire Prevention Bureau,
Vegetation Management Program,and Pre-Fire Engineering, attempts to address the actual
problems encountered and to plan for anticipated changes. Certain areas ofthe Unit have been
designated,including existing and new wildland subdivisions, where wildland fires cannot be
afforded. Those areas receive targeted efforts commensurate with the need; details on these
projects are in the Battalion reports.

Unit prevention efforts include fair exhibits, permit procedures,fire patrols, news media releases,
a yearly wildfire newspaper supplement, public service announcements,structure and dooryard
                                                  35
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 45 of 157



premise inspections, and membership in both the County Fire Prevention Officers' Association
and the Mendocino County Fire Safe Council. Fire prevention programs are coordinated to the
greatest extent possible with local fire departments. In the past year CDF and the Fire Safe
Council have begun joint educational and project efforts as well. All these efforts are increasing
residents' awareness ofpotential wildfire problems and resulting in positive changes.

Each area ofthe Mendocino Unit,to a greater or lesser extent, will need to adapt to the ever-
increasing population moving into and recreating in the wildland areas ofthe County,posing
greater risks offires and even greater expectations for all CDF response services. Through
development,implementation, and ongoing reassessment ofthis Plan's priorities, the Mendocino
Unit will be ready and steadfast in its ability to provide leadership in pre-fire management
planning and in protecting the citizens ofMendocino County from destructive wildfires.


                                         Loyde Johnson
                                      Chief, Mendocino Unit




      CDF FIRE MANAGEMENT PLANNING PROCESS OVERVIEW


The Califomia Department ofForestry & Fire Protection has initiated a state-wide pre-fire
management initiative to reduce wildland fires and the costs ofsuppressing them. This initiative
includes a systematic application ofrisk eissessment,fire safety, fire prevention, and fire hazard
reduction techniques. The goal ofthe initiative is to identify ~ for state,federal, and local
officials, and the public — those areas within the State Responsibility Areas that are high priorities
in terms ofassets at risk and have a high probability oflarge wildfires, with associated costs and
losses. Identifying these will allow public and government decision-makers to focus on what can
be done to develop wildfire protection zones and reduce costs and losses in these areas. The end
product ofthis CDF initiative is the Califomia Fire Plan,completed in 1995 and currently being
revised. The Mendocino Unit Wildfire Management Plan uses the same processes that the state
Fire Plan uses to develop a working plan. These processes include the following GIS overlays:
   • Ignition Workload Assessment: identifies areas with the potential ofexperiencing
       unacceptable loss and high suppression cost fires.
   • Assets at Risk: identifies public and private assets that the wildland fire protection system
       is created and funded to protect.
   • Fire History: identifies areas with the potential for severe fires, by vegetation type and
       geographical area.
   • Severe Fire Weather: identifies higher risk areas in terms ofprobability offires occurring
       during periods ofsevere fire weather.
                                                  36
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 46 of 157




This information is used to produce a Unit map that identifies high-risk / high-value areas where
wildfires are most likely to become high-cost and high-loss conflagrations. Once the GIS
information is validated by field personnel,the process ofidentifying pre-fire management
projects is accomplished through input from the field Battalion Chiefs,Fire Prevention Battalion
Chief,Pre-Fire Engineer, Vegetation Management Coordinator, Unit management staff, plus
local fire departments. Fire Safe Councils, and the public.

The assumption used in developing this Pre-Fire Management Unit Plan is that a proposed pre-
fire project will reduce costs and losses during periods ofsevere fire weather, which is when most
ofCalifornia's wildfire costs and losses occur. Once a pre-fire management project is
accomplished, a large fire burning in that specific high-risk /high-value area would be contained
at a smaller size, bum with lower temperatures and severity, incur significantly reduced
suppression costs, and result in substantially lower levels oflosses.

Before and during implementation ofthe Unit fire plan,stakeholders' input is sought in order to:

   • Acquaint stakeholders with the process
   • Bring their expertise and knowledge to bear on assets-at-risk maps, which identify areas of
       high, medium,and low risk
   • Review the levels ofservice in these locations
   • Identify areas where the stakeholders consider levels ofrisk unacceptable

This has been done. The CDF Battalion Reports in this chapter list Mendocino County
stakeholders' concems,ideas, values, and perceptions ofassets at risk, as gained through the Fire
Safe Council's community meetings. Chapter 2's description oflocal fire departments and this
chapter's battalion reports describe the levels offire suppression service throughout the county.

CALIFORNIA FIRE PLAN GOALS AND OBJECTIVES

The overall goal ofthe Califomia Fire Plan is to reduce total costs and losses from wildland fires
in Califomia by protecting assets at risk through focused pre-fire management prescriptions and
increased initial attack success. The Califomia Fire Plan has five strategic objectives:

• To create wildfire protection zones that reduce the risks to citizens and firefighters

• To assess all wildlands, notjust State Responsibility Areas. Analysis will include all wildland
  fire service providers: federal, state, local, and private. The einalysis will identify high-risk /
  high-value areas, and determine who is responsible, who is responding, and who is paying for
    fire emergencies.



                                                  37
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 47 of 157



• To identify and analyze key policy issues and develop recommendations for changes in public
  policy. Analyses will include alternatives which will reduce total costs and losses by
   increasing fire protection system effectiveness.

• To have a strong fiscal policy,to focus and monitor the wildland fire protection system in
  fiscal terms. This will include all public and private expenditures and economic losses.

• To translate the analyses into public policies.

CALIFORNIA FIRE PLAN FRAMEWORK


Five major components form the basis ofan ongoing CDF fire planning process to monitor and
assess California's wildland fire environment.

• Creation ofwildfire protection zones that reduce risks to citizens and firefighters.
• Initial attack success. The Califomia Fire Plan defines an assessment protection system for
  wildland fire. This measure can be used to assess CDF's ability to provide an equal level of
   protection to lands ofsimilar type, as required by Califomia Public Resources Code Section
   4130. This measurement is the percentage offires that are successfully controlled before
    unacceptable costs are incurred.

• Assets protected. The Califomia Fire Plan establishes a methodology for defining assets
  protected and their degree ofrisk from wildfire. The assets addressed in the Plan are citizen
  and firefighter safety, watersheds and water,timber, wildlife and habitat(including rare and
  endangered species), unique areas(scenic, cultural, and historic), recreation, range,stmctures,
  and air quality. Stakeholders(national, state, local, and private agencies, interest groups,etc.)
    will be identified for each asset at risk. The assessment will define the areas where assets are
    at risk, enabling fire service managers and stakeholders to set priorities for pre-fire
    management project work.

    Pre-fire management. This aspect focuses on system analysis methods that assess altematives
    used to protect assets from unacceptable risk of wildland fire damage. Projects include a
    combination offuels reduction, ignition management,fire safe engineering activities, and
    improved forest health. The priorities for projects will be based on the input and support of
    asset owners and other stakeholders. Pre-fire management prescriptions designed to protect
    these assets will also identify who benefits and who should share in the project costs.
    Fiscal framework. The Califomia Board ofForestry and CDF are developing a fiscal
    framework for assessing and monitoring annual and long term changes in Califomia's
    wildland fire protection systems. Local, state, and federal wildland fire protection agencies,
    along with the private sector, have evolved into an interdependent system ofpre-fire
    management arid suppression forces. As a result, changes to budgeted levels ofservice ofany
    ofthe entities directly affect the other entities and the services delivered to the public.
                                                   38
       Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 48 of 157




   Monitoring system changes through this fiscal framework will allow the Board and CDF to
   address public policy issues that maximize the efficiency oflocal, state, and federal
   firefighting resources.

These are the Califomia Fire Plan framework applications:

• Identify for federal, state, and local officials, and for the public,those areas ofconcentrated
   assets and high risk.
• Allow CDF to create a more efficient fire protection system focused on meaningful solutions
   for identified problem areas.
• Give citizens an opportunity to identify public and private assets and to help design and cany
    out projects to protect those assets.
• Identify, before fires start, where cost-effective pre-fire management investments can be made
   to reduce taxpayer costs and citizen losses from wildfire.
• Encourage an integrated inter-govemmental approach to reducing costs and losses.
• Enable policy makers and the public to focus on how to reduce future costs and losses.


       FUELS,WEATHER,TOPOGRAPHY,AND OTHER FACTORS
This part ofthe Unit Plan identifies and analyzes fuels ranking (including topographic
considerations), severe fire weather, assets at risk, large fire history, causes of ignitions, and
initial attack success rates, the latter being an indication ofthe level ofservice the Unit has
provided to the public. Analysis is accomplished by considering the data depicted on the
attached maps along with the input of Stakeholders who often have detailed personal
knowledge oflocal hazardous situations. Further information about assets at risk is
contained later in this Plan.


Much ofthe data depicted on the maps is assembled by a land area unit dubbed a "quad
Each U.S. Geological Survey 7.5-minute quad map was divided into a 9 x 9 grid, forming 81
equal area blocks ofland. Each block or quad 8U^ contains approximately 450 acres. On
such maps,fires and other data are notated as being in the center ofthe quad 8UMn which
they occurred, rather than in their precise location.

FUELS RANKING: TYPE AND TOPOGRAPHY

The fuels assessment layer explains much ofthe local situation and can help focus attention
on solutions. Wildland vegetative fuels are the basic catalysts that support the combustion
process in wildfires. The various fuels in the Mendocino Unit have been categorized into
 models, each of which has specific burning characteristics.

The initial fuel rank assessment is based on the fuel model and slope. Slope is divided into
six classes using the National Fire Danger System slope classes. The ranking is then raised
                                                  39
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 49 of 157



based on the amount of ladder and/or crown fuel. This is called surface rank. By combining
surface rank with the ladder index and crown index, a total score for fuel ranking is derived
and classified as Moderate, High, or Very High.



                                   D




Topography is an important element in this ranking, and plays a critical role in mountainous
Mendocino County, where canyons, chimneys, draws, saddles, and other terrain features add
to erratic winds and fire behavior. Gaps in mountain ranges funnel winds into valleys,
especially in the mid to late afternoon, when fire danger is already at its highest due to high
temperatures and low humidity. Experienced local firefighters know these patterns and areas
and have learned to respond accordingly. Unfortunately, new residents are largely ignorant
of them and continue to build homes at the tops of chimneys and along narrow canyons.




                                              40
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 50 of 157




                       Mendocino Unit
                               Fuel Rankins



                                                                  Legend
                                                             A    CDF Statiot

                                                             2.   CDF -eokci^l

                                                                  Vjijo' Roacs


                                                              Fuel Rank
                      - IROM
                                              cavcLOfrt


                                                                      Moderate

                                                                      High
                                                             HH Very High




                       = T«OR
                                    MyOCWO'UHQ
                                    onuiRO roREir MiifTwit




                                BOONVILLB^t




                                         41
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 51 of 157




SEVERE WEATHER ASSESSMENT

Fire behavior is dramatically influenced by weather conditions. Large costly fires are frequently,
though not always, associated with severe fire weather conditions. Severe fire weather is typified
by high temperatures,low humidity, and strong surface winds.
The Califomia Fire Plan's weather assessment considers different climates of California,
from fog-shrouded coastal plains to hot and dry interior valleys to cooler windy mountains.
Each ofthese local climates experiences a different frequency of weather events that lead to
severe fire behavior. The Plan's weather assessment uses a Fire Weather Index(FWI)
developed by U.S. Forest Service researchers at the Riverside Fire Lab. This index combines
air temperature, relative humidity, and wind speed into a single value index. This index can
be calculated from hourly weather readings such as those collected in the Califomia Remote
Automatic Weather Station(RAWS)data collection system. The FWI does not include fuel
moistures or fuel models, and it includes topography only to the extent that the RAWS
weather readings are influenced by local topography.

The Mendocino Unit added a RAWS in the Laytonville area in October 2002. Once enough
historical weather information has been collected, the Laytonville RAWS data will be added
to the Unit's severe weather assessment.

Severe fire weather is defined using the Fire Weather Index developed by the Riverside Fire
Lab. The FWI combines air temperature, relative humidity, and wind speed into a one
number score. This gives wildland fire managers an index that indicates relative changes in
fire behavior due to the weather; fuel and topography conditions are not included in the
calculation. Severe fire weather occurs when the FWI,calculated from the hourly weather
measurement, exceeds a predetermined threshold. The threshold FWI is derived from average
bad fire weather of(approximately)95° F,20% relative humidity, and a 7 mph eye-level
wind speed. Frequency of Severe Fire Weather is defined as the percent oftime during the
budgeted fire season that the weather station records severe fire weather. Individual weather
stations are ranked as low, medium,or high frequency ofsevere fire weather. This ranking
can then be applied to the area on the ground represented by the weather station.

The following chart contains Fire Weather Index information for each Remote Automated
Weather Station used in the Mendocino Unit's Severe Fire Weather Assessment. The
Laytonville RAWS is included in the chart for reference, but is not yet used in the
assessment.




                                                42
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 52 of 157




                            Remote Automated Weather Station
                                       Catalog Information

                  FWI        START LOW         START MEDIUM        START HIGH
                CUTOFF         RANK                RANK              RANK

                29.7250            0                   5                 20




RAWS ID R DPA ID NAME       OWNER ELEVATION COUNTWX WXINSEAS SEVEREWX WXSCORE WXRANK

ALD    HUU      Alder Point CDF    923         66581       29106    64          .22     L

BNV     MEU     Boonville   CDF    840         71843       30726    297         .97     L

                Cooskie
GSM    HUU                  BLM    2950        58711       25182    5437        21.59   H
                Mouhtain
EEL     MEU     Eel River   USFS   1500        94924       40337    478         1.19    L

KNC     LNU     Konocti     CDF    2100        74096       42584    1784        4.19    L

LAY     MEU     Laytonville CDF    1838        22470       8759     0           .00     L

                Lyons                                      31533    6866        21.77   H
LYO     LNU                 BLM    3200        71852
                Valley
                Rodeo
RDO     MEU                 CDF    2425        86746       40473    476         1.18    L
                Valley
PMC    TGU      Pattymocus USFS    3889        62537       28014    69          .25     L



                                   (see map on next page)




                                               43
    Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 53 of 157




                                          Mendocino Unit
                                    Severe Fire Weather

                                                                             Fnend Mtn



                                                                                                                       Pattymocus
                                            Alder Poh
              MouhlHii




                                LeggeR VtfleyFFS
                                                                                         Eel River


                                                                                                     Eel River RA
                                                           Iran PlaKCOMILO




                                             RotiedwaDey


                                                           Layionviiie
                                     Canto PMkCOMAO
                                                            Laytonvllle f
                                                                             odeo Valley RAWS




                                                                                                                     Alder Springs



                  Fort aragg
                                                                                                                          Severe weather Assesment
                                                                                                                           Ttie paicant of time tha weather
                                                                                                                           station IS experlerteng Mvera weather
                                                                                                                           Non-flra season is thrown out at tils
                                                                                                                           point Statewide txeakpoints hare not
                                in FoikCC                                                                                  been set These eettirgs are for
                                                                                                                           discuseicn purposes only

                        Mtoodlarxls FFS                  HmardForattFF
                                            McGuiratf RAWS                                                                 Frequency of Severe Rre Weather



                                                                                                          ^I«r Springs
                                                                                     Lyons Valtpy
                                                                                                                                Major Roads
                                                                                             pn Lyora^\Mfey RAWS                Air Attack Base

                                                                                                                           # Conservaion Camp
                                                                                                                            A   Convnunlcation Site
                                                        Boonville
                               McGuires
                                                                                                                            #   Emergency Command Center

                                                                                                                            # Forest Fire Station

                                                                                                                           ^    Helitaclt Bass
                                                MSprmgi COWL
                                                                             OeFra                                              Lookout

                                                                            Boonville RAWS                                  ^   Unit Headquarters

                           Peam Arena FFS


                                                                                                                    nocd RAWS



          4-
0 2.5 5      15         20
                           Miles




                                                                            44
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 54 of 157




HISTORY OF LARGE FIRES


The following page contains a map of most ofthe large fires in the Mendocino Unit since
1922. This information can aid in understanding the potential for a large fire at any particular
location and also help in determining areas where pre-fire management plans can be put to
the best use. One thing this fire history makes clear is that, although the County has been
spared large fires in the recent past, this Unit can and will sustain large, devastating wildfires.
Indeed, the lack oflargefiresfor many years points to the likelihood ofone or more
happening in the nearfuture. To prepare and lower the risks now will benefit all
stakeholders concerned.



                                     (see map on next page)




                                                 45
                                               Mendocino Unit
                                                       Fire Historv
         W CfMK
         AuQUitS. ^^5
         30.725 Aci*s
                                                                   §IV CLI
                                                                                                                 2«CTemt*f 2.1M7
                                                                                                              'f 4^7 Peru
                         $;(cng f/su-.'j r.
                         Seplenbe-: 195C
                         20.0V*' Acres
                         Hrfticr^ R d^e
                         Aujw-s: "f. *?45
                         '4.9^0 Acres
                                 OPlfrntO-'f
                                  •APLW^W-^v CH&jaSILAHCPB^:
                                                               5 TWO F 5CT L
                                                                                    I^OC^UP
                                 AOOOLANDt
                                                                                          FOBtlT HE.T«C
                  Cor"ptc*e
                  3e"em&«f22.'931
                  33 102 Ac'«$
     Legend                                                                                               •' ^               1
                                                                                                          X, Gum ley
                                                                                                             Octobers, 1995 i
     CCF rjcihtes                                                                                            5.134 Acres
                                                       ntwoj
     CCF .oofccuts
     Ma.cr^oads
                                                                             BOON
     192:-'949                                                                                                    CoA It'ounU^
     !95:-*959
                                                                                                                  Augusi3 I9s1
                                               APENA
                                                                                                                  2« 464 A:-es
     IW:-*949
I ^ 197:-* 979
     193:-* 9t9
     199!-:004
                                                                              Kft y
                                                       J—w5C5'               -uy9 19!':
                                                                             f.S'OAM^es
                                                                     46
   Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 55 of 157
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 56 of 157




IGNITIONS AND INITIAL ATTACK SUCCESSES

The largest single ignition cause in the Mendocino Unit during the last ten years has been the
use of equipment, at 19% of all ignitions. Debris burning comes in next at 17%. The
following charts show the number and causes of wildfires for 2004 and the previous ten
years. Most ignitions are associated with roads and areas of population density. Identifying
ignition causes is an ongoing challenge, including determining if roadside ignitions were
accidental due to cigarette butts negligently tossed from vehicles or were acts of arson. Unit
personnel are committed to meeting this challenge, because the need for accurate data to
perform good analyses is crucial.

CDF Unit suppression forces, working side-by-side with local fire departments, have been
quite successful in meeting the CDF goal ofcontaining 95% of all wildfires at 10 acres or
less. Every fire season, Mendocino County fire personnel, both paid and volunteer, receive
numerous compliments and expressions of gratitude about their hard-hitting and effective
initial attack and related successes-from persons whose homes were saved from
destruction, community members who observe suppression efforts in progress, and many
others. The coordinated effort of ground and air suppression resources has proven a winning
combination for many years, and CDF and local fire personnel will work hard to maintain
their good record and superb mutual aid relationships.

Wildfire successes are shown on the map entitled "Initial Attack Success." Success or failure
determination is generally based on both fire size and intensity, but ifno information on intensity
is available, only size is used.




                                                 47
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 57 of 157




                                       Mendocino Unit
                                      Fire Cause 1995-2004
                                        Total Fires: 2040




                                .s?

                      <r ^




                  Undetermined             Vehicle
                                                          Arson   Campfire
                          11%                5%
                                                                    5%
             Smoking
                 7%                                                          Debris burning
                                                                                  17%
          Railroad
             1%
        Powerline
            3%


      Playing with fire
            4%                                                    Equipment use
                      Miscellaneous                                   19%
                                         Lightning
                            11%
                                           9%




                                                     48
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 58 of 157




                                  Mendocino Unit
                                  Fire Cause 2004
                                  Total Fires: 165




                                            s<>^


                      </</

                                  Vehicle                Arson
             Undetermined             9%
                    15%                                            Campfire
                                                                     7%
        Smoking
          3%
        Powerline
           2%                                                        Debris burning
                                                                          18%
       Playing with
             2%
             Miscellaneous
                    10%                            Equipment use
                          Lightning
                                                       21%
                             1%




                                            49
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 59 of 157




                   Mendocino Unit
       Initial Attack Success-Failure 1994-2004
                            By Population Density



                            r                                                         Legend

                                                                                      CDF FacMM

                                                                                      CDF Lookout!

                                                                                      lAFaikm

                                                                                •     UV Succms

                                                                                      MsjorRoadB
                                                                                      UnK Boundary


                                                                            Population Density

                                                                                  I     I




                                                       •: • ^


                                        ft                     Igrition Causes as a
                                                           Percentage of Total Ignitions
                                                           LkMtfMled

                     RK-C                                    UM^ng
                                             Hfurack
                                                             CBm^re             4.6



                                                        OMv<art»




                                                        UMofEqupmBrt
                                                         PMnovitiPre        4.3



                                                               VShde            46




                                                             pBABrllne     25

                                                                       0    5          10      IS    ao

                                                                 Total - 2040 IgnitiorB




             Miles




                                   50
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 60 of 157




                                 Mendocino Unit
          Fire Workload and Failure Density
                                             1994-2004




                                                                                                      Legend

                                                                                               CDF Station

                                                                                               CDF Lookout

                                                                                                meu.majroads
                                                                                         Failure Density
                                                                                         Number of Failures
                                 ROMPK-LO.
                                                                                                None

                                                                                         y//^
                                                                                         il l::; 2 or more
                                 LAVrgiM                                                 Fire Workload
                                 O.
                                                                                         Number of Rres
                                                                                                1-5

                                                                                         3ZZ 5-10
                                                                                                >10




                                                                       This map depicts the number of
                                                                       initial attack failures compared to
                                                                       the number of fires that have occured in a
                                                                       given area. Each colored rectangle contains
                                                                       approximately 450 acres. By looking at
                 PMLH FORK-CC^             V_                 /
                                                                       the legend, you will see that die rectangles are
                             ^                     FOfgST HEUTACK
                             OLAM CREEK<C/^|p||)QCMaUHQ                shaded to represent the number of fires
         MOODIANDS-FFS                                                 In that area. For example,the color yellow
                                                                       means there were 1 to 5 fires in that area.
                                                                       If the rectangle has diagonal lines dirough it,
                                                                       It means that there was 1 failure in that area.
                                                                       If there are dots In It, It means there have
                                                                       been 2 or more failures In that area.

                                                            UKIAH^FS




                                                             NAH^lO^




                         ^ CQLDSPRN

                                           BOONVIll.e-FPS




                                                      51
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 61 of 157




                           Mendocino Unit
                           Level of Service
                              1995-2004




                                                                      Legend
                                                                A    COF Station

                                                                     CDF Lookout

                                                               "Nw" nneu_majfoad8
             OETT


                                                                Level of Service



                                                                        95% or better

                                                                        90 - 95%

                                                                        60 - 90%

                                                                        0-80%




                                              This map depicts the Level of Service.
                                              Each colored rectangle contains
                                              approximately 450 acres. By looking at
                                              the legend, you will see that the rectangles
                                              are shaded to represent Uie initial attack
                                              success by percentage. For example, the
                                              color green means there was a 100% success
                                              in that area. The color orange means there
                                              was a 60% to 90% initial attack success for
                                              that area. Keep in mind that this Is for a ten
                                              year period, 1995 to 2004.




                    COLD




                                   52
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 62 of 157




ASSETS AT RISK

Mendocino Unit has a wide range of both natural and man-made assets at risk to wildfires.
Fires threaten the natural environment as well as commercial and residential property. It is
difficult to prioritize or rank these assets, but homes, infrastructure including water and
power supply, rivers and watersheds, wildlife habit, recreation areas including tourist
attractions, scenic beauty, timber, and rangeland all rank high in this Unit. The table below,
from the California Fire Plan, describes categories of assets evaluated. The following maps
show some ofthese assets. Further input from county residents is provided in Chapter 4.

        Asset at                               Location and Ranking Methodology
          Risk
      Hydroelectric    1)Watersheds that feed run ofthe river power plants, ranked based on plant capacity; 2)cells
      power            adjacent to reservoir based plants; and 3)cells containing canals and flumes
      Fire-flood       Watersheds with a histoiy of problems or proper conditions for future problems(South Coastal
      watersheds       Plain, field/stakeholder input), ranked based on affected downstream population
      Soil erosion     Watersheds ranked based on erosion potential

      Water storage    Watershed area up to 20 miles upstream from water storage facility, ranked based on water
                       value and dead storage capacity offacility
      Water supply     1)Watershed area up to 20 miles upstream from water supply facility; 2)grid cells containing
                       domestic water diversions, ranked based on number ofconnections; and 3)cells containing
                       ditches that contribute to the water supply system
      Scenic views     Four mile viewshed around Scenic Highways and 1/4 mile viewshed around Wild and Scenic
                       Rivers; ranked based on potential impacts to vegetation types(tree versus non-tree types)
      Timber           Timberlands ranked based on value and susceptibility to damage

      Range            Rangelands ranked based on potential replacement feed cost by region/owner/vegetation type
      Air quality      Potential damage to health, materials, vegetation, and visibility; ranking based on vegetation
                       type and air basin
      Historic         Historic buildings ranked based on fire susceptibility
      buildings
      Recreation       Unique recreation areas or areas with potential damage to facilities, ranked based on fire
                       susceptibility
      Structures       Ranking based on housing density and fire susceptibility

      Non-game         Critical habitats and species locations based on input from California Department of Fish &
      wildlife         Game and other stakeholders
      Game wildlife    Critical habitats and species locations based on input fi"om CA DF&G and other stakeholders
      Infrastructure   Infrastructure for delivery ofemergency and other critical services (e.g. repeater sites, power
                       transmission lines)
      Ecosystem        Ranked based on vegetation type/fuel characteristics
      Health




                                                             53
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 63 of 157




                                                Assets At Risk
                                                   Air Quality                       Legend
                                                                                             Towns

                                                                                             State Highways



                                                                                     Air Quality
                                                                                             Low

                                                                                             Medium

                                                                                             High




                                                                 The California Fire Plan draws on past research
                                                                 to provide estimates of the per acre impact of
                                                                 burning an acre of different vegetation types
                                                                 in various air basins. The estimates attempt
                                                                 to capture impacts on health, materials,
                                                                 vegetation, and visibility. Impacts are much
                  endodno                                        higher for timber and brush than for grass and
                                                                 woodland due to higher emission rates, and
                  Littte raver'                                  for more populous air basins.
                                   ! Comptch^
                   Albion




                            Mancmet^r




                                                                                                            N


0   2.5    5
                                  Ml es
                                                                                                          A
                                                      54
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 64 of 157




                                                                                                  Legend
                                                 Assets At Risk
                                                                                                   •       Towns
                                                 Ecosystem Health                                          State Highways


                                                                                                  Ecosystem Health

                                                                                                           Low

                                                                                                           Medium

                                                                                                           High




                                                             ovelo




                     Westport




                  ort Bragg                                                    The concept of "condition class"
                                                                               Is used to rank cells based on
                                                                               potential ecological damage from
                                                                               a severe fire event Cells that are
                                                                               assigned condition class 3 typically
                                                                               diverge signiFicantly from the historic
                                                                               fire return interval, resulting in fuel
                  Mendoano                                                     conditions that could promote
                                                                               ecological damage (e.g. mortality
                   Little River                                                within larger tree sizes, soil impacts).
                                           Comp^e                     Valley   Condition class 2 areas have the
                    Albion
                                                 m                             potential for damage due to moderate
                                                                               divergence from historic return intervals.
                                                                               Condition class 1 refers to areas that
                                                                               are basically within the historic range
                                                                               of fire return interval.
                                             Navarro




                              Manch
                                                                     Hopiand


                             Point Arena




                                                                                                                          N


0   2.5   5                       20
                                   Miles
                                             Guatala
                                                                                                                          A
                                                        55
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 65 of 157




                                              Assets At Risk                                                            Legend
                                                                                                                         • Towns
                                            Hydroelectric Power                                                                  State Highways


                                                                                                                        Hydroeletric Power
                                                                                                                                 Not Ranked

                                                                                                                               . Low
                                                                                                                                 Medum




                                                                               oveo




                                                    Laytonvile
                                  Bmscomb
              Westport




            art toog
                                                                                                    Tna Fife Plan deautbee the economtc m^MKt
                                                                                                    of rva on nydroeiactnc power genarsUon raclRtos.
                                                                 Wilts                              in tarma of wear and taar on equipment reaultlng
                                                                                                    Pom increeaed auepended aedlinent loeda.
                                                                                                    Aa a elarting point, pianla were located uaing
                                                                                                    lat-lon coordinates rrom die Army Coqw of Engaieare
                                                                                                    (1979|. A more complete Hating ofpianta is provldad
            Mendocho                                                                              lei^ OWRBulleUn
                                                                                                   'cocrdlnatea      160-99volums2(t989).
                                                                                                                are not                      Sines
                                                                                                                        providsd. the p08t-l979
            Uite River
                                                                                                    ^enis were locateo apattally(wtwiever possible]
                                      Cooiptche                                                     using a vanety of map soircsB
                                                                                Renvood Vaiey
              Aifafin
                                                                                                    For ibe purpoae or locattng araas or potential
                                                                                                    impact two dinarent types or pianta are
                                                                                                    identlfled. First "run of the Rver plants that
                                                                                                    occur alwig stream clunneis are directly anected
                                          Nawarro                                                   by upatraem ssdunertaton alter large rtie events.
                                                                                                    For idenOying areaa of impact tns area vntMn
                                                                                                     watorsheda that drain into ttu stream channel
                                                                                                    up to 20 miles upetresmfrom ths plant wers
                                                                                                    extiaotsd nom 1;2A0D0 calwater planning
                                                                                                     watershed data.




                        Mandiester
                                                                                        Hop and


                        Point Arena
                                                                              Yortvle


                                                                                                                                                     N


       12       IS
                  Miles
                                                                                                                                                     A
                                                                         56
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 66 of 157




                                                         Assets At Risk
                                                                                                                        Legend
                                                           Infrastructure
                                                                                                                           •     Towns

                                                                                                                       ''Nw/ State Highways


                                                                                                                           Infrastructure



                                                                                                                                 Low

                                                                                                                                 Medium
                                 Leggett                                                                                         High



                                                                              ovea




                                           Branscomb
                     westport




                  ort Bragg

                                                              Vw tits                                     There are numerous components
                                                                                                          of the county's infrastructure that
                                                                                                          contribute to the delivery of
                                                                                                          emergency services and the
                                                                                                          economic well-being of different
                 ^endcx:ino                                                               Potter talley   regions and localities within the
                                                                                                          county. This includes power
                  Little River                                                                            delivery, communications, and
                                              Comptche                          Redwrtjod Valley          transportation corridors susceptible
                                                                                                          to extended loss of service duo
                    Albion                                                     Calpell                    to fire, interruption of these services
                                                                                                          Is a public safety as well as a public
                                                                                                          welfare Issue.

                                                 Navarro




                             'ffianctiester
                                                                                         Hopland


                             Rjnt Arena
                                  'I' fj                                     Yorkvllle


                                                                                                                                                    N


0   2.5    5
                                     Mies
                                                                                                                                                A
                                                                        57
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 67 of 157




                                                                                                                                   Legend
                                                       Assets At Risk
                                                                                                                                    •      Towns
                                                  Non-Game Wildlife
                                                                                                                                           State Highways



                                                                                                                                   Non-Game Wildlife


                                                                                                                                           Low

                                                                                                                                            Medium

                                                                                                                                  1^1 High




                                                         Laytonville
                                        Branscomb
                     Westport




                                                                                                            For the statewide analysis, specially designated
                  ort Bragg                                                                                 critical witdtife areas are identified, which include:

                                                                                                            CDFG Wildlife Areas and Ecological Reserves
                                                                       VMIIitS
                                                                                                            USFWS refuges
                                                                                                            NPS preserves
                                                                                                            NGO/land trusts (e.g. The Nature Conservancy)

                  Mendocino                                                                        Potter «lley

                  Qttle River
                                            Comptche                                    Redwood valley

                                                                                          aipe




                                               Navarro




                              Manchester
                                                                                                  Hopland


                                int Arena
                                                                                      Yorkvi le


                                                                                                                                                            N


0   2,5   5
                                                                                                                                                         A
                                                                                 58
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 68 of 157




                                                Assets At Risk
                                                                                                                    Legend
                                                               Range                                                 •       Towns

                                                                                                                            State Highways



         Percy                                                                                                      Range


                                                                                                                             Low

                  Leggett                                                                                                    Medium

                                                                                                                             High




                                                LaytOTville
                             Bransco
         Westport




                                                              Wlrts



                                                                                               The California Fire Plan provides
                                                                                               estimates of the cost Impact of
      Mendodno                                                                    Potter   ,llgy burning an acre of rangeland for
                                                                                               different vegetation types, ownerships,
       Little River


        Albion
                                  Comptclie                                ReAvood'^Hl         and regions of the state.The Impact Is
                                                                                               based on the replacement cost of
                                                                                               oat hay or alfalfa to compensate
                                                                                               for lostforage production overa
                                                                                               two-year period. While this may
                                                                                               not accurately reflect actual losses
                                                                                               due to other altomatlves such as
                                      Navarro                                                   leasing to compensate for lost
                                                                                               forage production, it does (K^ovlde
                                                                                               at least a process for determining the
                                                                                               relative rankings of different areas. Using
                                                                                               this impact value over ail rangelands,
                                                                                               many of which arc not grazed by livestock,
                                                                                               overestimates the actual economic impact
                                                                                               However, in the absence of data for which
                                                                                               lands are grazed, it at least provides a
                      anchester
                                                                                               relative ranking based on forage production,
                                                                                               which has value forwildllle as well as livestock.


                      int Arena




                                                                                                                                             N


                                                                                                                                             A
                                     Gualab

                          20
                           ■Miles




                                                                      59
         Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 69 of 157




                                                     Assets At Risk
                                                                                                                        Legend
                                                                Recreation
                                                                                                                                Towns

                                                                                                                                State Highways



                                                                                                                        Recreation



                                                                                                                                 Low

                                                                                                                                 Medium

                                                                                                                                 High



                                                                                   ovek)




                                                      Laytonville

                                    Branscomb
                  Westport        ^




                ort Braog                                                                             This analysis focuses on two main
                                                                                                      Impacts of large fire events on recreation.
                                                                    Willits                           First, fire can cause severe damage to
                                                                                                      a unique recreation opportunity that
                                                                                                      cannot be replaced within a reasonably
                                                                                                      close geographic area. Secondly, Impacts
                                                                                                      can cause facility or infrastructure damage
                        no I
                Menoocino                                                                    Potter   that requires major public or private outlays
                                                                                                      to restore the recreation opportunity.
                Littie FVver
                                         Complche                                   Redwood Valley
                  Albion                                                           Calpel




                                            Navarro




                            Manchester
                                                                                            Hopland


                           Point Arena
                                                                               Ycrkvilie


                                                                                                                                                N


0   25   5
                                            GualaB
                                                                                                                                               A
                                                                              60
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 70 of 157




                                           Assets At Risk
                                                                                                           Legend
                                                          Scenic                                            •      Towns

                                                                                                                   State Highways



                                                                                                           Scenic
                                                                                                                    Not present

                                                                                                                    Low

                                                                                                           HH Medium
                        eggett                                                                                      High




                                              Lsytonvil

                                  nscomb
           Westport




             one




                                                                                               Tho sconic asset Incluiies the
                                                                                               viewsheds around state designated
                                                                                               Scenic Highways, Forest Service
                                                                                               and BUM Scenic Byways, and
                                                                                               designated Wild and Scenic Rivers.
        Mendocirt                                                              Potter valley   Scenic highway designations are
                                                                                               monitoring based on the CALTRANS
         Little River                                                                          web site.
                                 Comptche                                      Valley

          Albion




                                    Navarro




                    Manchester
                                                                              Hopland


                   Point Arena

                                                                  Yorkville


                                                                                                                                   N


                                    Gualala
                                                                                                                                  A
                                                             61
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 71 of 157




                                           Assets At Risk                                                   Legend
                                                                                                             •      Towns
                                                 Soil Erosion
                                                                                                                    State Highways


                                                                                                            Soil Erosion



                    Percy ■                                                                                         1

                                                                                                                    2

                                                                                                                    3




                                                                velo   9




                                              LaytonviBe
                             I ■■
                               Branscomb




                    BraA
                                                                                           Post-flre erosion potential is calculated
                                                                                           as a combination of;

                                                                                           ■ Slope: from 1:24,000 USGS Digital
                                                                                            Elevation Models
                                                                                           • Soil k-iactor: from NRCS 1:100,000
                  Mendoano                                                 Potter ieiiey    STATSGO data
                                                                                           ■ Fuel characteristics: higher fuel rankings
                                                                                           (RANKFUEL from QSI.DET)suggest
                                                                                            higher post-fire loss of vegetation cover
                                                                                            and soil exposure
                   Albion
                                                                                           • Peak rainfall: NOAA data available through
                                                                                           web site


                                                                                           A score for each coll is derived as a
                                     avarro                                                weighted summation of these factors.
                                                                                           The range of scores was then analyzed
                                                                                           to assign the three ranks.




                                                                                                                                       N


0   2.5   5
                                                                                                                                   A
                                                           62
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 72 of 157




                                                    Assets At Risk                                             Legend
                                                                                                               •          Towns
                                                      Structures
                                                                                                                          State Highways



                                                                                                               Structures


                                                                                                                          Low

                                                                                                                          Medium

                                                                                                                          High
                               Leogett


                                                                                                  DENSITY               HOUSINC DENSITY
                                                                                                    CLASS

                                                              ovek)                             Ven High       Oier 1 unlV5 acres

                                                                                                llisli         1 unl(/20 acres 10 i ueiV} acres




                                                                 L                              Medium         1 unil/IMIuiESlD 1 uBil/20 acres

                                                                                                Ui»            Leuibao 1 umV160 acres,bul non./no

                                                                                                Not nulled     Nol populaled(eg »ildemess«easl

                                                                                                                          EXPOSl RE


                                         It                                                      HOl'SING        0        I.OW       Med          High
                                                                                                  DENSITY-
                                                                                                 \'eis* Hii^     0          M         II           II

                                                                                                 High            Q          1.        M            H

                                                                                                 Medium          0         |]          L           W

                                                                                                 Low             0          0         0            L

                                                                                                 Nol ranked      0          0         0            0



                                                                                    The overall asset ranking Is created by
                                                                                    c<Hnblning the value of houslrtg,
                                                                                    as measured by density, with susceptibility
                                                                                    of toss (exposure). Exposure Is a measure
                                                                                    of the likelihood of structures actually
                                                                                    being destroyed or damaged in a large
                                                                                    fire event. Together, density and exposure
                                                                                    provide a measure of overall potential loss
                                                                                    of structure values If a large fire event occurs.
                    n<focjno                                             Rotter

                                                                                    The following Is a suggested list of factors
                    le River
                                          omplche                                   that could contribute to exposure;
                                                                Redwo,pdyjUtefe-r
                                                                                    Building materials/roof type
                                                                                    Accessibility of fire control equipment to housing
                                                                                    locations Slope conditions affecting housing
                                                                                    Vegetation conditions Immediately surrounding
                                                                                    housing (fuel type, clearance, etc.)
                                                                                    Presence and timing of past pre-fire projects.
                                                                                    Construction types of existing homes
                                                                                    are not considered in this assessment.

                                                                                    The following fectors are part of other
                                                                                    analyses and should not be considered;

                                                                                    Quad 81st fuels
                                                                                    Ignition density
                            Manchester
                                                                        Houand      Likelihood of a large fire event
                                                                                    Weather related fectors
                                                                                    Quad 81st slope
                            omt Arena
                                                            Yofkville



                                                                                                                                                    N


0   2.5   5    10      15         20
                                    Miles                                                                                                         A
                                                           63
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 73 of 157




                                            Assets At Risk
                                                                                                     Legend
                                                Timber                                                       Towns

                                                                                                             State Highways



                                                                                                     Timber



                                                                                                              Low

                                                                                                              Medium

                                                                                                              High




                                  anseomb




                                                                                The Impact from a large fire event In
                                                Its                             a given area on timber will depend on
                                                                               three factors;

                                                                                1)timber value: In the absence of
                                                                                detailed Inventory data, the surface
                                                                            Iley fuel model is used as a gross Indicator
                                                                                of value, since stands at different stages
                 Little River                                                   of development and with diffcrentspecles
                                                           Redwood valley      compositions produce different surface
                                                                               fuel conditions. In addition, the crown
                                                                               fire potential score also gives some
                                                                               Indication of stocking levels.
                                                                               2)susceptibility: large fire events can have
                                                                                varying impacts on timber In different areas.
                                                                                Damages will be a factor of fuels characteristics
                                                                               such as surface fuel model, ladderfuel
                                                                               characteristics, and crown fire potential.
                                                                                These factors are all tracked and field validated
                                                                               as part of the Fire Plan process.
                                                                               3)availability: certain areas such as parks and
                                                                                wilderness areas are not available for timber
                                                                                harvest Largo fire events can damage a variety
                                                                                of values In these areas, but have no Impact
                                                                                on future timber harvests.
                                                                  Hopland




                                                                                                                              N

0   2.5   5
                                Mies                                                                                         A
                                                      64
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 74 of 157




                                                       Assets At Risk
                                                        Water Storage                                                     Legend
                                                                                                                           •      Towns

                                                                                                                                  Slate Highways


                                                                                                                          Water Storage


                                                                                                                                   Medium

                                 Leggett




                                                                                       ovelo




                                                          Laytonville

                                           Branscomb
                     Westport




                  ort Bragg
                                                                                                         Water storage facilities include
                                                                                                         lakes and reservoirs wtiere water
                                                                        VMIIits
                                                                                                         Is collected and transported to
                                                                                                         other locations through open
                                                                                                         canals or streams. Lakes and
                                                                                                         reservoirs that directly feed water
                  Mendocino                                                                     Potter   users through pipes are characterized
                                                                                                         as supply facilities. The distinction
                  Little River                                                                           Is Important, since fire impacts on
                                            Camplche                                   Retmood Wiley     storage facilities are primarily economic,
                                                                                                         while the Impact on water supply
                    Albion
                                                                                                         bcilitics can also be a public health
                                                                                                         issue In terms of water quality.


                                                Navarro




                              Manchester
                                                                                               Hopland


                                   Arena




                                                                                                                                                 N

0   2.6   5
                                                                                                                                                 A
                                                                                  65
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 75 of 157




                                           Assets At Risk                                               Legend
                                                                                                         •      Towns
                                               Water Supply                                                     State Highways



                                                                                                        Water Supply


                                                                                                                Medium

                                                                                                                High


                     Leggetl




                                                                  ovelo




                                              Laytonville

                               Branscomb




        ortBraog                                                                             Water supply facilities Include
                                                                                             lakes and rcscrvcHrs whore
                                                                                             water Is collected and used to
                                                                                             directly supply users through
                                                                                             pipes. Lakes and reservoirs that
                                                                                             collect water which is transported
                                                                                             to other locations through open
        l^^ndocino                                                           Potter *3tley   canals or streams are characterized
                                                                                             as storage facilities. The distinction
         Little River                                                                        is important, since fire impacts on
                                 Comptche                          Redwood Valiey            storage facilities are primarily
                                                                                             economic, while the impact on
          Albion
                                                                                             water supply facilities can also
                                                                                             be a public health Issue.


                                    Navarro




                        ■■
                   Manchester
                                                                            Hopland


                   Point Arena
                                                                 Yorkvile


                                                                                                                                   N


                                                                                                                                A
                                                            66
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 76 of 157




                       MENDOCINO UNIT STAKEHOLDERS

The California Fire Plan defines a Stakeholder as "any person,agency, or organization with a
particular interest — a stake — in fire safety and protection ofassets from wildland fires." Current
Mendocino County stakeholders include all county residents, landowners, businesses, and
governmental agencies, particularly these, most ofwhom have in some way been involved with
creation ofthis CWPP:

       City ofFort Bragg
       City ofPoint Arena
       City of Ukiah
       City of Willits
       Anderson Valley Community Services District
       Brooktrails Township Community Services District

       Mendocino County Fire Safe Council
       Brooktrails, Sylvandale & Spring Creek Fire Safe Council
       Pine Mountain Fire Safe Council
       Rancho Navarro Safety Committee
       McNab Ranch Road Association
       Robinson Creek Road Association
       Williams Ranch Road Association
       Numerous local groups in Anderson Valley
       Other Fire Safe Councils currently in formation

       Mendocino Emergency Services Authority(County OES)
       Mendocino County Air Quality Management District
       Mendocino County Sheriffs Office
       Mendocino County Planning Department
       Mendocino County Resource Conservation District
       North Coast Resource Conservation & Development Council
       Mendocino Coast Weed Management Area
       Round Valley Indian Tribes
       Hopland Band ofPomo Indians
       Sherwood Valley Rancheria
       Numerous other Indian Tribes


       Mendocino County Fire Chiefs Association
       Mendocino County Fire Prevention Officers' Association
       Mendocino County Coop Aerial Fire Patrol
                                                  67
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 77 of 157



Albion/Little River Volunteer Fire Department
Anderson Valley Fire Department
Brooktrails Township Fire Department
Comptche Volunteer Fire Department
Covelo Volunteer Fire Department
Elk Volunteer Fire Department
Fort Bragg Fire Department
Greenwood Ridge Fire Department
Hopland Volunteer Fire Department
Leggett Valley Fire Protection District
Little Lake Fire Protection District
Long Valley Fire Protection District
Mendocino Volunteer Fire Department
Piercy Fire Protection District
Potter Valley Fire Department
Redwood Coast Fire Department
Redwood Valley/Calpella Fire District
South Coast Fire Protection District
Ukiah Valley Fire District
Ukiah City Fire Department
Westport Volunteer Fire Department

California Department of Transportation(CalTrans)
California Department ofFish and Game
California State Parks and Beaches
California Conservation Corps
California Department of Corrections
California Highway Patrol
University of California Hopland Field Station

Bureau ofLand Management (U.S. Department of the Interior)
U.S. Forest Service (U.S. Department of Agriculture)
Natural Resources Conservation Service (USDA)
U.S. Fish and Wildlife Service
U.S. Army Corps ofEngineers at Lake Mendocino

Pacific Gas and Electric Company
California Western Railroad (Skunk Train)
Numerous large landowners


                                          68
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 78 of 157




     PART TWO;UNIT FIRE MANAGEMENT ACTION PLAN


                          CDF BATTALION REPORTS


As was noted earlier, the Planning Collaborative determined in January 2005 to utilize
Planning Zones equivalent to the Mutual Aid Zones used by local emergency response
agencies. Those zones correlate to CDF Battalions and Planning Meeting locations as
follows:


   Planning Zone 1: CDF Battalions 1,2, and 4 (north and northeast)
      Covelo, Willits/ Brooktrails/ Pine Mountain, Laytonville, and Leggett/ Piercy

   Planning Zone 2: CDF Battalion 3 (southeast and central)
      Hopland, Ukiah, and Redwood Valley

   Planning Zone 3: CDF Battalion 5 (southwest)
      Anderson Valley and Point Arena/ Gualala

   Planning Zone 4: CDF Battalion 6 (west central and coastal)
      Mendocino/ Fort Bragg and Westport

In this section, each CDF Battalion will be described in two parts:

   1) A report prepared by the CDF Battalion Chief or Captain

   2) Additional information from the Fire Safe Council about the grassroots "flavor" ofthe
   community meetings, plus ideas, concerns, and assets at risk identified by attendees




                                              69
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 79 of 157




              CDF BATTALION 1 / PLANNING ZONE I: COVELO

Battalion 1 of CDF's Mendocino Unit consists of272,729 acres of State Responsibility Area
(SRA)located in the northeast comer of Mendocino County. Within the Battalion is the
town of Covelo, centered in Round Valley, with a population of approximately 2,200 people.
A large percentage ofthe population ~ approximately 1,300 — are Native Americans who live
on Round Valley Indian Tribe(RVIT)controlled lands established in 1856. The Round
Valley floor is predominately Local Responsibility Area(LRA)and fire protection is the
responsibility ofthe Covelo Fire Protection District(CFPD),although CDF responds to all
calls in the District through an automatic mutual aid agreement.

The real estate market boom has reached the Round Valley, causing land and home prices to
double over the last year. The economy is mainly supported by cattle ranchers, small timber
harvest projects, and a great deal of"medical" marijuana. The climate is Mediterranean in
type, and vegetation is oak woodlands changing to conifer timberlands in the higher
elevations.


COLLABORATION


CDF's Covelo station, the Covelo Fire Protection District, and the U.S. Forest Service have
joined forces for several public education activities at local schools and community events.
CDF also works with the Round Valley Indian Tribes' Department ofNatural Resources on
vegetative fuel reduction in the SRA. CDF engine and dozer crews from Covelo have
constmcted a fuel break on the westem ridge above the Round Valley Indian Housing tract,
and CDF crews will continue to maintain it. CDF has also taught several Incident Command
Classes to the Round Valley Indian Tribe crews to assist them to qualify for fire line duty.

The USFS,CDF,CFPD,and the Fire Safe Council have determined that the entire Covelo
battalion is an at-risk WUI area, with several specific areas having greater hazards.

LOCAL FIRE PROBLEM


To address the fire problem in the Covelo Battalion without looking at the Local
Responsibility Area fire causes would not produce a true evaluation. More than 70 percent
ofthe fires in the Battalion occur within one square mile on the Round Valley Indian
Housing tract within the LRA. Arson is the leading cause offire in the Battalion and has
been for several years. The County Sheriffs Office and CDF work cooperatively to
investigate and incarcerate arsonists. Thus far in 2005,two local arsonists have been
arrested, in addition to one in 2004. Local, state, and federal fire cooperators as well as the
Sheriffs Office continue to educate in the schools and community in hopes of reducing arson
and accidentally caused fires.
                                               70
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 80 of 157




PAST PROJECTS


The "Fire Defense Plan" prepared for the RVIT by CDF in May 1992 is intended to be an
integral part of land management planning on the Indian Tribe lands. It identifies several
fuel bre^s and Vegetation Management Program projects that can mitigate hazards and risks
impacting the Battalion and the Covelo community. With the increasing likelihood of
wildfires on the west side ofthe valley, it is imperative that a maintained fuel break exist on
the ridge west ofthe Round Valley Indian Housing Tract. As was noted above, CDF
constructed and continues to maintain a fuel break there, known as the Little Valley fuel
break. This break is an extension ofone completed by the RVIT crews and provides direct
protection to the 100 homes below it.

Continuing northwest from Little Valley, another fuel break, known by the name "Pink," was
developed in the plan. This break will minimize the risk of uncontrolled fires becoming large
and damaging on both the west side ofRound Valley and the east side ofPoonkinney Ridge.

Bulldozers and 15-person hand crews are working year round on fuel breaks and hazard
reduction, thanks to the RVIT Resource Management section. Since 2000,the RVIT has
established nine new fuel breaks. All ofthese are grant funded, mechanically installed by a
crew of 15, and designed to protect natural resources such as timber, in addition to homes.
The fuel breaks and dates of creation are: Big Bend (2002), Updegraff(2001), Brushy
(2003), Ten Bear(2003-2004), Perry (2001), Little Valley (2001-2002), Short Creek
(2003/2004), Murphy (2001), andNomalaki(2000).

FUTURE PROJECTS


The southeast comer ofRound Valley is called Chicken Ridge and Pigeon Ridge, where
approximately 75 to 100 homes and other structures are located on a northwesterly slope with
a large vegetative fuel load mixed among the structures. This area has had little fire activity
in the past several years, but has the potential to suffer from a large and damaging fire.

CDF Covelo would like to begin more public education so homeowners can prepare
themselves for a Wildland-Uban Interface fire. We plan to begin with public meetings and
road association meetings to show a cooperative effort and educate community residents.

FIRE SAFE COUNCIL COMMUNITY MEETING IN BATTALION 1

The U.S. Forest Service hosted a community outreach meeting for Covelo and the
surrounding Round Valley on May 9, 2005. Several USFS personnel participated, including
Blaine Baker, District Ranger for the Covelo and Upper Lake Districts ofthe Mendocino
National Forest. The presence oflocal Fire Chief Bill Baker,(former) CDF Battalion 1 Chief

                                               71
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 81 of 157



Bob Rodello, Evan Wilson ofthe Round Valley Indian Tribes Natural Resources
Department, and a resident of private property within the National Forest boundaries
provided a good variety of perspectives.

Residents noted that Round Valley, a basin surrounded by mountains, historically traps
smoke from wildfires even dozens of miles away. The potential for soil erosion after a fire,
loss of power due to only one electric transmission line, and difficulty in evacuation were
concerns expressed by several persons. The Eel River Forest Service Station was named as
an historic building to be protected. Further ideas and needs expressed by attendees are as
follows:


  • Public Education about defending homes: need community involvement, fire
    prevention inspections, and expansion ofthe existing Round Valley Disaster Action
    Team program. Red Cross, Office of Emergency Services, and Community Emergency
    Response Team(CERT)
  • Fuel Reduction: need control bums,fuel breaks, and thinning oftrees
  • Water: need more storage, installation of hydrants with generator backups on pumps,
    and distribution offire hoses to each ranch or resident with fire department accessible
    water supply
  • Evacuation: need evacuation plan, improved escape routes, and address posting




                                             72
 Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 82 of 157




                        Covelo Battalion
                        Fuel Reduction Projects
                                            SI




                                                                         %


     m


      Legend
1. Big Bend
2. Updegrafft
3. Brushy
4. Ten Bear
5. Perry
6. Little Valley
7. Hansen-Short Creek
8. Murphy
9. Nomalaki




                                   73
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 83 of 157




                      Battalion 1 Fire Cause 2004
                             Total Fires: 15




                                                  s>®




                         Undetermined
                             7%

    Equipment use
         20%




                                                             Arson
                                                              60%

     Debris burning
         13%




                                        74
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 84 of 157




            CDF BATTALION 2/ PLANNING ZONE 1: WILLITS


CDF's Willits Battalion encompasses 384 square miles and 245,636 acres of State
Responsibility Area. State Highway 101 bisects the Battalion, with predominately redwood
and Douglas-fir forest to the west and mixed pine forest, brush, and grassland to the east.
Highway 20 goes west from Willits to Fort Bragg, leaving the Willits Battalion 13 miles west
of Willits. Highway 20 co-joins Highway 101 in Willits and goes south, leaving the
Battalion in Redwood Valley. The eastern border ofthe Battalion is the Mendocino National
Forest's Covelo and Upper Lake Districts.

One CDF Fire station, Howard Forest, co-located with Unit Headquarters, provides the initial
ground attack fire protection for Battalion 2. The fire complement ofthe station consists of
two Incident Command System (ICS)Type 3 fire engines plus one reserve Type 3 engine, a
Type 2 bulldozer unit, and a Mendocino County Hazardous Materials Response vehicle. One
fire lookout facility. Two Rock, closed in 1994, is no longer funded for staff or maintenance,
and is suffering the effects of weather and vandalism.

In addition to their fire protection work. Battalion 2 personnel assist with various functions
relative to the operation of Unit Headquarters facilities. These facilities include the Unit's
Administrative Headquarters, Helitack Base, Training Center, Resource Protection and
Prevention Bureau offices. Logistics Service Center, Automotive Fleet Maintenance shops,
state-of-the-art breathing apparatus maintenance facility, the County's Emergency Command
Center, and Howard Park, which is open to the public. Howard Forest fire station personnel
often provide fuel, meals, lodging, and other services to the many CDF guests and employees
who use these Unit facilities year-round. They also provide rescue and medical aid mutual
response in the battalion, including to dozens oftraffic accidents on Highway 101 each year.

A combination paid-volunteer fire department, the Little Lake Fire Protection District,
provides municipal fire protection coverage to the District boundaries, including the city of
Willits. Additionally, one volunteer fire department, Brooktrails Township Fire Department,
protects improvements in the Brooktrails Township, Sylvandale, and Spring Creek
subdivisions. These two fire departments provide mutual aid initial attack to State
Responsibility Area fires in the Willits Battalion. The city of Willits and the surrounding
Little Lake Valley are in Local Responsibility Area protection. The community of
Brooktrails has 1,488 dwellings in State Responsibility Area wildland and is at major risk of
a significant dollar loss vegetation fire. The area ofPine Mountain to the east has 304 homes
and is similarly at risk. Both ofthese areas will be discussed later.

The Battalion overlays Willits, the only incorporated city, several unincorporated
communities of various sizes, two high schools, and five grade schools. The future outlook
                                               75
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 85 of 157



is for increased tourist traffic and increasing rural housing subdivisions. Golfresort
expansion planned for the Fort Bragg area, reasonable local housing prices, and coastal
recreation areas accessed via Highway 20 from Highway 101 in Willits keep the area a
thriving crossroads and desirable place to reside. As the subdivisions expand, particularly
Brooktrails and the unincorporated areas around Willits, an increasing fire problem exists in
both the prevention and suppression offires. As noted in the statistics, the increase in traffic
will cause an increase in vehicle fire and medical aid responses and a need to increase public
awareness offire hazards and fire prevention.

Miles of overhead power lines, a continuing source of vegetation fire starts, accompany
ongoing building in the wildland. An option to eliminate this persistent threat for vegetation
fires would be community planning requiring underground utility service. This would nicely
complement Public Resources Code 4290 regulations that are currently being implemented
for new rural construction.


Area logging is decreasing due to the economy, environmental concerns and opinion
differences. Current harvest plans are mixed between small and large acreage. With fewer
logging operations the cumulative fire hazard from logging slash buildup increases only
slightly annually in comparison to the buildup created during past boom logging eras.
Additionally, the threat offire starts in the remote backcountry from logging operations is
reduced.


COLLABORATION


Partners cooperating in the development ofthe content ofthis Battalion 2 Plan include the
U.S. Forest Service, Bureau of Land Management,Bureau ofIndian Affairs, Mendocino
County Sheriffs Office, Little Lake Fire Protection District, Brooktrails Township Fire
Department, Mendocino County Fire Safe Council, Mendocino County Air Quality
Management District, Brooktrails, Sylvandale & Spring Creek Fire Safe Council, Pine
Mountain Fire Safe Council, Williams Ranch Road Association, and the Sherwood Valley
Rancheria.


Events such as the Brooktrails Fire Department annual tabletop exercise; Hearst community
meetings; Mendocino County Fire Safe Council meetings and community outreach events;
Brooktrails, Spring Creek & Sylvandale Fire Safe Council meetings; Pine Mountain Fire Safe
Council meetings; Williams Ranch Road Association meetings; Spring Creek Road
Association efforts; CDF-Fire Battalion Two Fire Safe Council Forum meetings; and
Sherwood Valley Rancheria Fire Crew formation and work project proposal assembly have
all played a part in defining this plan. Additionally contributions from individual community
members, business owners, and involved citizens cannot be overlooked, for their efforts are
in integral part of the direction for the plan.


                                                  76
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 86 of 157



All potential natural hazards that may impact the community infrastructure are ofconcern to
the participants, such as vegetation fires, storms,flooding, and earthquakes. Area residents
have consistently voiced the greatest concern about the threat to life and propertyfrom
 wildland vegetationfires. The threat is an annually recurring, consistent theme that
stakeholders recognize must be addressed because we choose to live and work in thisfire
prone environment. Broadly, all issues related to fire are ofconcern, such as fire planning
(including mapping, signage, staging areas, and safety zones), evacuation, defensible space,
water supplies, community education, and communications.

ASSETS AT RISK


Stakeholders at the Battalion 2 community meeting in April 2005 prioritized the actual
Wildland-Urban Interface communities as the greatest assets at risk. These communities
include but are not exclusive to:
      Willits
      Brooktrails
      Sherwood Valley(1^, 2"^, and 3"^^ Gates)
      Sylvandale
      Spring Creek
      Pine Mountain
      Hearst
      Ridgewood
      Subdivisions in the areas ofthe Williams Ranch, Sherwood Rancheria, Shaffer Ranch,
      Muir Mill Road,Irmulco, String Creek, Hilltop Road, Foster Mountain, Canyon Road,
      and Tomki Road


Ranking priorities for mitigation involves population density in the actual Intermix zone of
wildland and dwellings.

THE FIRE SITUATION


General Description of the Present

A Vegetation Management Program(VMP),as we have historically experienced it, with
CDF-Fire leading the charge in coordinating contractual efforts, providing stafffunding,
establishing control lines, providing the firing equipment, and actually doing the burning, is
no longer being done. Historically, Battalion Fire Prevention Plans included VMP activity in
the Brooktrails Community Services District, and several thousand acres of vegetation
management bums in Eden Valley and surrounding the Little Lake area. Within the last four
years none ofthose plans has come to fruition. The identified areas are still primary targets,
but the program ofthe past is not currently adequately funded to permit VMP buming.
Limited public tolerance for residual smoke laden air, plus conflicting environmental
                                              77
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 87 of 157



concerns for air quality, wildlife, and fish, have significantly closed the window of
opportunity for VMP burning.

The Desired Future Condition


Fire is widely recognized as a natural part ofthe California environment. Ecologically,
studies have demonstrated wildlife's dependence on, and rapid recovery from, vegetation
fires without funds being expended for regeneration. Much ofthe Willits Battalion would
benefit from prescribed burning. Prescribed fires are far less costly than an uncontrolled fire
burning through a developed community that will be costly to rebuild. The efficient buming
of wildland tracts would provide an effective reduction offuel loading in high, very high, and
extreme fire hazard severity zones. However,this will not happen until vegetation
management buming once again becomes a public priority and policy that supersedes the
current and effective limiting concems.

Ignition Workload Assessment: Brooktrails Fuels Management

The Brooktrails Township is an unincorporated community located immediately northwest of
the City of Willits. This steep and wooded area was noted as be^ng the first community in
the United States to blend a four square mile redwood and mixed growth forest conservation
park with a fully improved residential subdivision. The conservation park is now called the
Brooktrails Redwood Park and is locally referred to as the "Greenbelt." The park covers
2,300 acres that border a large portion ofthe lots in the subdivision. The Brooktrails
Township is comprised of multiple subdivisions. Three main areas, Brooktrails, Sylvandale,
and Spring Creek, are the most heavily populated. The entire 7,773 acre forested
development contains 6,710 parcels and 1,488 dwellings.

In the event of a large fire in or threatening the Brooktrails subdivisions, the 4,194 residents
and responding agencies could face many problems. Many homes are surrounded by
overgrown, undeveloped lots and border the unimproved areas ofthe Redwood Park or
"Greenbelt." Fires could easily carry from the grassy openings and chaparral brush fields to
the mixed canopy forests. Heavy accumulation of dead and down logging slash caused by
years oftimber harvesting would further hinder firefighting efforts and enhance fire spotting
potential.

Residents fleeing down steep and narrow roads could impede responding fire apparatus,
causing road blockage and long response times for fire personnel. Evacuation concems are
compounded by the fact that the narrow, winding Sherwood Road is the only paved major
access road and escape route from Brooktrails, Sylvandale, and Spring Creek.




                                               78
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 88 of 157



Vegetative Wildland Fuels and Structure Fuels

The Brooktrails Township Community Services District, which owns the forested Greenbelt
around the community, as well as the members ofthe Brooktrails, Sylvandale,& Spring
Creek Fire Safe Council and the Pine Mountain Fire Safe Council, have long recognized that
they live in an area classified by CDF as a "Very High" fire severity zone. Many other
Intermix areas ofthe Battalion are also classified as "Very High."

The Brooktrails Township subdivisions are some ofthe densest wildland intermix
developments in Mendocino County. The limited access, steep slopes, and roads and
dwellings interspersed with undeveloped, overgrown parcels surrounded by a natural
Greenbelt environment, offer the potential for expensive and large losses to wildland fire.
The unincorporated community is subject to Public Resources Code 4290 requirements for
new development.

Frequency of Severe Fire Weather

The saving grace for the area inland ofthe California north coastal strip is the seasonal
onshore marine push which usually keeps overnight relative humidity high during normal
patterns. The occasional interior high pressure systems that established conditions for the
1991 Oakland Hills Fire and the 1997 Marin County Vision Fire create the same pattern in
Mendocino County over the Willits area. Unlike the localities for the two fires mentioned
above,the Willits area is 30 miles inland and does not enjoy the ample moisture recovery of
Oakland and Inverness. When interior high pressure conditions develop, producing hot, dry
north/northeast offshore winds, there is abundant potential for severe fires in the Willits area.
These critical weather patterns typically develop four to five each fire season. Each spell
usually builds and dissipates within five days.

PROJECTS


Between 2001 and 2004 a federally funded State Fire Assistance(SFA)Wildland Urban
Interface grant supported 141 acres offuel modification on Brooktrails Community Service
District Greenbelt properties, plus public education. Although land clearing work was
completed in December 2003, our public education component(community fire
prevention/fire safe council meetings, media releases, and public contacts) continues to pay
dividends by increasing the public's awareness oftheir obligation to take action to protect
their own communities.


Ongoing Prevention Activities

  • Cooperation with the Mendocino County Fire Safe Council in holding community
     outreach events to gather stakeholder input on "assets at risk"

                                               79
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 89 of 157



   • Participation in school programs emphasizing home and fire safety
   • Participation in the annual Brooktrails Fire Department tabletop disaster drill and
      Willits July 4^ parade
   • Distribution of8,300 LE-38 style wildfire prevention flyers to residents in the greater
     Willits and Laytonville areas in cooperation with Coast To Coast Hardware in Willits,
     the County Fire Safe Council, and the Little Lake and Brooktrails fire departments
   • Maintaining and improving working relationships with local government fire protection
     agencies and the Brooktrails, Sylvandale, and Spring Creek and Pine Mountain Fire
     Safe Councils; ongoing fire prevention efforts and Fire Safe Council forums in
     cooperation with Williams Ranch Road Association and the Hearst and Irmulco
      communities
   • Installation of roadside Fire Prevention signs
   • LE-38 home and mill site inspections
   • Establishing a pool of CDF Volunteers in Prevention

Future Projects

The Bureau of Land Management has recently approved funding requested by the
Mendocino County Fire Safe Council, for development in 2006 ofa Fire Plan for the
Brooktrails, Sylvandale, and Spring Creek areas. The emerging plan will promote
community awareness, education and implementation of various methods offuel reduction,
including education about prescribed burning for fuel hazard reduction, which could be
utilized on public and private lands. The plan will address protection ofcommunity-
identified assets at risk, identification and accurate mapping of access roads and evacuation
routes, and the clearance and maintenance ofthese corridors.
• Pine Mountain Fire Safe Council: Addressing, signage, road clearing, and defensible
   space
• Irmulco and Williams Ranch Subdivisions: Establishment ofFire Safe Councils
• Brooktrails Township: Continued development of a "Greenbelt Management Plan"

INSTITUTIONAL ISSUES


Almost all the work that has produced action to date is due to grassroots efforts of
community and business members who recognize the threat of wildland fire and its
associated needs for planning, mapping, defensible space, public awareness and education,
and the proactive effort needed for pre-fire activities. These community members have
volunteered their time and limited resources to coordinate community meetings, develop Fire
Safe Councils, and consider ways to protect water resources, improve communications
during a crisis, produce detailed community maps, and generally provide the catalyst for
further society involvement. They have proven willing to work with the fire agencies to
develop meaningful and active action plans to advance community safety beyond the levels
which agency staffing and funding levels allow.
                                               80
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 90 of 157




Funding sources that assist the community to see a return on their personal investment by
being able to defend their lives and property from a firestorm or other natural disaster, to
establish defensible space to permit safely sheltering-in-place or to have adequate
communications and escape routes to evacuate to identified safe areas, and to save
community water supply infrastructure assets- all these will be pennies on the dollar due to
damage from fire losses.

FIRE SAFE COUNCIL COMMUNITY MEETING IN BATTALION 2


Thirty-three persons filled the Brooktrails Fire Department training room for the April 20^
community Fire Plan meeting, hosted by Chief Daryl Schoeppner and Captain Jon Noyer and
facilitated by CDF Battalion Chief Mark Tolbert and MCFSC President George Britton. The
communities represented were primarily Brooktrails, Sylvandale, Spring Creek, and Pine
Mountain. Participants included Chief Jeff Smith ofthe Little Lake Fire District, numerous
personnel from CDF and the Brooktrails Fire Department, Tony Orth (President) and Mary
Ziady ofthe Brooktrails Township Community Services District Board ofDirectors, and
Mike Chapman,BTCSD General Manager.

The above Battalion report ably describes the overall Battalion 2 situation. Here is a recap of
the concerns and ideas raised during the meeting, in attendees' own words:

      Prepare for communication and alerts during a wildfire
      Create easy-to-use evacuation checklist: What to do and where to go?
      Educate for emergency preparedness: Shelter in place or evacuate?
      Pre-identify and mark escape routes and evacuation collection areas
      Create safety zones, including at Ells Field Airport(located in Brooktrails)
      Improve street and address signs, and create better maps
      Plan to assist disabled persons
      Plan for animal evacuation: horses, pets, other animals
      Clear underbrush and grass around homes, along escape routes, and in Greenbelt
      Create fuel breaks
      Protect water supply, water tanks and lakes, and water plant
      Remove trees near ponds so helicopters can dip from them




                                              81
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 91 of 157




                             Battalion 2 Fire Cause 2004
                                        Total Fires: 22




                       .0^
                             ^                              ^   ^
                       <f      <<^




                              Vehicle
                                                        Arson
                               14%                              Debris burning
        Undetermined
                                                                     9%
            18%




              Miscellaneous                                      Equipment use
                   18%
                                                Lightning
                                                                      27%
                                                   5%




                                           82
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 92 of 157




                CDF BATTALION 3/PLANNING ZONE 2: UKIAH

Battalion 3 encompasses a wide variety of vegetative fuel types and a vast array of
populations. Its boundaries reach south to the Sonoma County line, north to the Mendocino
National Forest, west to the redwoods of Montgomery Woods State Park, and east to the
Lake County line. The Battalion includes two main state highways: Highway 101 traveling
north and south and Highway 20 east and west. Both ofthese see heavy traffic, especially
during the summer tourist season. An increase in county population means the traffic
continues to increase as well.


                                                               CDF-Fire protection for the
                                                               Ukiah Battalion is provided
                                                               by two Schedule B (Amador)
                                                               fire stations. The Hopland
                                                               station, located on Highway
                                                               101 two miles north of
                                                               Hopland, is a single engine
                                                               station covering the southern
                                                               half of the battalion. The
                                                               Ukiah station, located at the
                                                               intersection of North State
                                                               Street and Hensley Creek
                                                               Road, has two engines and
                                                               one medium dozer and covers
                                                               the northern half. During
2005 and 2006 the old Ukiah facility is being replaced with a new one at the same location,
and CDF personnel are temporarily responding from a former fire station at North State
Street and Highway 101, in conjunction with the Ukiah Valley Fire District, which is renting
the facility.

Battalion 3 provides emergency services in the City of Ukiah and the entire Ukiah Valley
area, and the communities of Hopland, Redwood Valley, and Potter Valley. Local and
federal governments also provide fire and medical services within Battalion 3: Ukiah City
Fire Department, Ukiah Valley Fire District, Hopland Volunteer Fire Department, Potter
Valley Volunteer Fire Department, Redwood Valley/Calpella Fire District, and the U.S.
Forest Service. CDF continues to have a fantastic working relationship with all ofthese fire
agencies, including formal training and other assistance.

The Battalion's working relationship with other public service agencies ~ such as the
California Highway Patrol, Mendocino County Sheriffs Office, Ukiah Police Department,
Ukiah Ambulance Service, Redwood Empire Hazardous Incident Team (REHIT), Tribal
                                             83
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 93 of 157



police agencies, CalTrans, Bureau of Land Management, and U.S. Army Corps of Engineers
~ is also exemplary, due to the strong commitment and dedication of Battalion 3's personnel.

During fire season, the Ukiah station has automatic aid agreements with the Ukiah Valley
Fire District, Ukiah City Fire, and Redwood Valley/Calpella Fire. Battalion personnel work
especially closely with the Ukiah Valley District, sharing a fire station and providing fire,
rescue, and emergency medical services to the District's northern half. CDF also provides
direct protection to the U.S. Army Corps of Engineers' Lake Mendocino Recreation Area and
BLM's Cow Mountain and Red Mountain Recreation Areas. The Hopland station has an
automatic aid agreement with the Hopland Fire Department and responds to all calls within
their protection area.

Several popular recreation and tourist locations within Battalion 3 attract visitors from near
and far and cause a large influx of people, especially during fire season. These include the
above-mentioned Lake Mendocino, Cow Mountain, and Red Mountain Recreation Areas,
plus Montgomery Woods State Park, the Russian River, Eel River, numerous wineries, and
the adjacent Mendocino National Forest, all of which bring the public into direct contact with
wildland interface areas. In addition, growth of subdivisions and businesses within the Ukiah
Valley and Hopland areas is greatly increasing the probability of wildland-interface fires.

BATTALION 3 ACREAGE


  • State Responsibility Area: 389,591 acres
  • Local Responsibility Area: 150,808 acres
  • Direct Protection Area(non-SRA): 30,999 acres

BATTALION 3 FIRE PREVENTION ACTIVITIES

                                                         Battalion 3 places very strong
                                                         emphasis on fire prevention
                                                         education and activities. Smokey
                                                         Bear has long been a familiar sight in
                                                         the Battalion, and in 2004 Sparky the
                                                         Fire Dog and Pluggie the Fire
                                                         Hydrant were added to the
                                                         Battalion's Fire Prevention program.
                                                         Pluggie, operated by a firefighter by
                                                         remote control, rolls around and
                                                          talks interactively with children and
                                                          adults about fire safety, and
                                                          occasionally squirts water ~ much to
                                                          the delight ofthe crowds. The 3-
foot-tall Pluggie is especially good with small children, as he is "just their size."
                                              84
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 94 of 157



The team of Smokey, Sparky, and Pluggie, led by Captain Brian Kornegay, has made many
successful appearances at schools, fairs, conferences, campfire programs, and parades.
Captain Kornegay keeps on hand a supply offire prevention materials such as plastic fire
chiefs hats, stickers, and coloring books.

The full scope of prevention activities
    in Battalion 3 includes these:
• Participation in school programs
                                             i...
  emphasizing home and fire safety'
• Attending community meetings
    within the Battalion to teach about
  wildfire safety
• Actively working with the
  countywide and local Fire Safe
    Councils
• Participation in multi-agency Fire
    Prevention Week activities in
    October
•   Organization and participation in parades to promote fire safety
•   Staffing of booths at the Redwood Empire Fair and Redwood Region Logging Conference
•   Working closely with news media to spread the Fire Prevention and Fire Safe message
•   Placing and rebuilding roadside Fire Prevention signs
•   Issuing burn permits in person, with strong emphasis on safety and awareness of state
    and local Fire laws and regulations
• Monitoring CalTrans mowing projects along Highway 101 and Highway 20
• Performing LE-38 inspections on power lines
• Aggressively performing LE-38 inspections on homes, with strong emphasis on areas where
    high wildfire probability exists, including these:
       Oak Knoll/Spanish Canyon areas on Ukiah's southwest side
       Rogina Heights, Deerwood, and El Dorado subdivisions on Ukiah's east side
       Greenfield Ranch, northwest of Ukiah
       Black Bart Trail and Cave Creek subdivision in Redwood Valley
       Mid-Mountain Ranch in Potter Valley
       McNab Ranch and Russian River Estates in the Hopland area
• Maintaining the Ukiah West Side Shaded Fuel Break. Emphasis will be on cooperating
  with the landowners and having them assist with maintaining their portions ofthe break.
• Continuing to be an integral part of all communities within Battalion 3 by attending
  parades, home shows, health fairs, exhibitions, and other community events.




                                               85
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 95 of 157




VEGETATION MANAGEMENT PROGRAM(VMP)ACTIVITIES
Ukiah West Side VMP


This three-phase vegetation management project was conducted in the hills on the west side
                                               ofthe Ukiah Valley, funded by the State Fire
                                               Assistance Wildland Urban Interface grant
                                               program. These hills have experienced
                                               large-scale fires since the turn ofthe century,
                                               with major fires occurring in 1950 and 1959.
                                               The City of Ukiah's encroachment into these
                                               hills since then has created the significant
                                               probability of a very destructive wildland
                                               interface fire.


                                               The three planned phases were these, to be
                                               completed by the end of2003:

                                               1. Seven miles ofshaded fuel breaks to
                                               separate the housing encroachment from
                                               brush fields, completed in December 2003.

                                               2. Fifteen miles of mechanically constructed
                                               fire breaks within the brush fields, to
                                               compartmentalize the fields. Only a portion
                                               ofthis phase has been completed to date.

                                               3. Mosaic helitorch burning of 1,500 acres
                                               of southern slopes, within the approximate
                                               7,500 acres of brush fields, to reduce fuel
                                               loading in the chaparral fields by a targeted
                                               25%. This burning was cancelled, partially
                                               due to fears of escaping fires.

                                               Although all phases were not completed, the
                                               shaded fuel break has greatly reduced the
                                               fuel loading along this interface line,
                                               reducing the scope and damage of a possible
                                               interface fire spreading from the hills into the
                                               west side of Ukiah.




                                             86
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 96 of 157



Hopland Field Station Studies, with the BLM Red Mountain VMP

This project was created to assist the Bureau ofLand Management and the University of
California in conducting prescribed fire treatments for a three-year chaparral research study.
In Fiscal Year 2001,the Joint Fire Sciences Program provided $95,560 to study the efficacy
of prescribed burning and mechanical methods in reducing the fire hazard in chaparral. This
research project was designed to assess the effects oftreatments on(1)fire hazard reduction,
(2)recovery of vegetation and ecosystem function, and(3)resurgence ofthe fuels, and to
determine the costs ofthe different treatments.


The nature ofthis research project required 30 year or older chaparral. The Red Mountain
area was selected based on past fire history, conformance with the management objectives of
the Cow Mountain Recreation Area, and the high historical threat of wildfire starting east of
Ukiah and running east into Lake County. Prescribed fire treatments were designed to break
up fuel continuity to minimize wildfire spread as well as to protect the integrity ofresearch
plots from the damaging effects of a wildfire entering the project area. Two private
landowners were included in this project in order to strategically break up fuel continuity
associated with Mill Creek Road,the main access route to Cow Mountain, which has been
the location of many arson fires in the past. The total project area is 1,700 acres, and 700
acres are planned for prescribed fire treatment.

The three phases ofthe project are these:

1) A helitorch, a helicopter-mounted operation to set controlled fires, was used to establish
   and reinforce perimeter and interior lines in mosaic bums in Spring of2002.

2) Ten research units have been hand-fired(by on-the-ground crews) or mechanically treated
   since the perimeter lines were established. The plots average 5 to 10 acres in size and are
   locations of long-term monitoring.

3) Helitorch or hand firing operations will be used to clean up any remaining high hazard
   chaparral areas within the project area through the implementation of mosaic bums.




                                               87
   Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 97 of 157




^:d:^-:^'':'-:c'U-r^:'' /:!{: . \ • ,-
               •:    .C:^                                . --Iv -• V * ./ //



^ ^i ..'.. >iL-.-: ■ II -: ;^--r^'-'-:;A-v---vr -- - JLl- . c-


                                                                                                                   fV^W;

sS«?vVJr                                                                            v':^T^/'';-^^"^'^.':;.l';< :S rV--' ' : ■


                                           .; f V i ''-. I




                                                                                      ^                     r ;;      I- ;i;;;




'. - • V'vS                   ^ ■ ''.'''rn-'-•■ • f -I     <^1

-^•rVv vy;:<>:                                           ::-.}iS^:.<\';


;-'-.Ci':" .■.-:r;-^ (-• ■■        ■     •'. ft                           :




                                                                               88
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 98 of 157




Pyramid Ridge VMP / Knob Cone Pine Study

This project is much like that ofRed Mountain and is also funded by the Joint Fire Sciences
Program. The current research, involving CDF,BLM,and the University of California at
Berkeley, includes treating 18 plots, 3-10 acres in size, ofknob cone pines that are dying off
for an unknown reason. The treatment was to take place in both the Spring & Fall of2005,
the last funded year, and to include burning 3 plots ofstanding knob cone pine, burning 3
plots ofcut knob cone pine, and cutting and letting rot 3 ofthe plots. It was impossible to
perform the Spring burns due to very wet weather, but the Fall bums were accomplished in
November 2005. CDF is responsible for all this burning.

The Pyramid Ridge project also gives an opportunity to conduct broadcast bums of brush to
facilitate perimeter control and fuel reduction throughout the fire corridor on Cow Mountain
between Ukiah and Lakeport to the east. The total proposed project size is approximately
22,300 acres spread across Mendocino and Lake Counties.


North Cow Mountain VMP(2009)

The project will develop a bum plan for the northem area of Cow Mountain under CDF's
Vegetation Management Program. The bum plan will be implemented in subsequent years.
Fuel breaks in the fire-prone upper Mill Creek Road area may be part ofthis project.




                                              89
                                                                                                                                   7     :—9
 R12W                                                   R-IIW                                                                          ^'R10W
                                                                                                                                Owner
              Pyramid Ridge VMP
                                                                                                         Bureau of Land Management                             20,570
                RX-North-060-LNU                                                                         Private                                                1,340
             (0) Helibase                                                                                State Lands
                   Staging Area
                                                                                                                            TOTAL SUM
                   Water Source
                   JFSP Researdi Plots
                   Project Boundary
                   Priority Treatment Areas
T,15N
                   Private Land Parcels
                   RM-75S yet to be submitted                                                                                                                    T15N
                                                                                                 003i003-Q3
             Land Ownoretilp
                                                                                                        003-004-01
                   Bureau of Land Management
                                                                                                                                           r.
                                                                                                               003 004 01
                   Military
                                                                                                                 0031035-03
                   Slate Lands
                                                                                                                            m
                                               003 004 02 _
                                                                              V Staoinn
                                        18909006
                                 1890900'4
                   18909026                   8909007
                               18909027l>     18909009
              18909023?
                                       5VN'4
              16909024 18909028,
                           ■        8V5-.-0                      005-001-05
      18909025                                                   005-001-04
-•18908009
                          LOV 2                                                                   005-002-01
                                                                          005-003-02
                       LOV 30                                                   !=□
                                               6MR 1 O
                                                         SMR 2                                    005-004-01
8910010
                                               DAR lO
      18911003
                                                                          P AR
                                                                      %                                                                                005.-01906
                                                                                                                                                               • '-T-1'4N
              \ 18911012                                                                                                                                 0051019-03
                                                                           005-003-04                                                                    a. ' "s j
                                                                        3005
                  18912001
                                  16913002^18913003
                       18912D06V 'j
                                                         189130,12
                                       18913008
                                                         u                    005 005 12
                                             1891301G    18913011
                                      18913007                       18913013   0O5!0Q5-02ff'"-,                        -                Bureau of Land Managements
                                         L!                                        I >• ,    ' . jVQ05-005-0^       L                    Ukiah Field Office"
                                                                                                                                         Fire 'a'nd Aviation Management
                                                                   ;  ■    -'2                                              **4.         CTeated by; vcsmith - / jt'
                                                                  R-MW                                                      esltfSl^crealedR 10W fuary
                                                                                            90
          Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 99 of 157
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 100 of 157




FIRE SAFE COUNCIL COMMUNITY MEETINGS IN BATTALION 3

The Fire Safe Council sponsored three productive outreach meetings during March and April
2005, in Ukiah, Hopland, and Redwood Valley.

Ukiah Community Meeting

The great majority ofthe 33 attendees at the Ukiah meeting live on Robinson Creek Road,
southwest of Ukiah, and all the Assets at Risk forms completed by attendees were from this
area. This turnout was due to the energetic efforts of Robinson Creek residents Lillian Hoika
and Sheryl Greene, who continue to spearhead Fire Safe work in the area. Todd Derum, at
that time CDF Battalion 3 Chief, and Stephen Smith, District Conservationist with the
Natural Resources Conservation Service, ably co-facilitated the meeting.

The main concern ofthis group is basic: surviving a wildfire. Their one primary road and its
offshoots, which follow Robinson Creek up a narrow canyon, is in places barely one lane
wide. Widening the road would be extremely difficult: in many places the road could not be
widened without dynamiting the steep rock hillsides that already litter the road with rocks.
Ideas given at the meeting are these, in attendees' words:

  • Vegetative fuels reduction needed(14 responses): brush along roads and around
    homes, dead trees throughout the area, some resulting from past ice storm; need for
    control bums and chipping to dispose ofexcess vegetation
  • Neighborhood awareness ofstrangers on roads and youth partying along creek
  • Education re: fire safe building construction, existence of hazardous materials, and safe
      use of bum piles
  • Community notification / phone tree system in event of wildfire
  • Evacuation plan and use of safety zones: location ofescape routes, creation of
    tumouts along narrow roads, identification and creation ofsafety zones for situations
    where evacuation is impossible, identification of persons who would need help
      escaping from their homes
  • Fire suppression: creation and identification of water supply, and assurance ofCDF air
      tanker availability

Subsequent to the meeting, Ms. Hoika requested that CDF personnel drive their roads and
recommend the best course of action to save lives in a wildfire. Captain Brian Komegay did
so, and at an educational meeting on Robinson Creek Road in May 2005 he confirmed the
residents' intuition that creation and utilization ofsafety zones throughout the area would be
their best course of action. Upon the request of Ms. Hoika,and with input from CDF
personnel, the MCFSC prepared an information sheet on creating such safety zones.

                                              91
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 101 of 157




Recognizing that communication and education are crucial, Ms. Hoika and Ms. Greene are
creating a phone tree for the Robinson Creek canyon and have distributed fire safe literature
to all residents. In addition, Bill Stambaugh has created a detailed map showing road
addresses and fire and flood history, for use by residents and emergency personnel.

Hopland Community Meeting

Attendance was light but enthusiastic, with McNab Ranch and County Road 110 residents
present, at this meeting hosted by Steve Leonard, Hopland's Assistant Fire Chief. As is true
in most ofthe county, a primary concern is roads too narrow to allow residents to exit while
fire equipment is entering. McNab Ranch, northwest of Hopland, has been the location of
numerous wildfires and is one ofthe county's primary wildfire concerns due to its difficult
terrain, precipitous roads, and the prevalence of light, flashy fuels. Other concerns and ideas:

  • Vegetation: Need to clear brush and overhanging trees near structures; need financial
      assistance for this work.
  • Roads: Clear brush next to roadways, protect wooden bridges, and decide whether to
    evacuate or shelter in place.
  • Communication: Create communication network or phone tree, know who and where
      neighbors are, watch for persons tossing cigarette butts from cars, and educate
      residents about fire danger.
  • Fire suppression: Keep CDF air tankers and helicopters available, and possibly have a
      fire engine located on McNab Ranch.
  • Water supply: Develop surplus water for fire protection, and make sure firefighters
    know locations of ponds,tanks, and hydrants.

Notable regarding the Hopland area is that two grant proposals have been developed, one of
which was already successful: (1)The Fire Safe Council has been awarded $22,250 ofBLM
funding for defensible space clearing and a fuel break to be performed in 2006 on the
Hopland Band ofPomo Indians lands southeast ofHopland. (2)The Council has requested
funding for road signage and mapping for McNab Ranch.

Redwood Valley Community Meeting

"Small but mighty" describes both the group attending this meeting and the fruits it has
borne. Hosted by Chief Tom Hession ofthe Redwood Valley/Calpella Fire District, the
group included a Registered Professional Forester and County Planning Commissioner, a
retired County Sheriff, several young firefighters, and other key fire-conscious residents.

Two areas were identified as at greatest risk ofloss of life in a wildfire. Cave Creek Ranch is
a remote subdivision off Tomki Road beyond the northern end ofthe valley. Tomki was the
                                               92
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 102 of 157



main road between Ukiah and Willits before Highway 101 was built, and the bandit Black
Bart reportedly ambushed many a horse-drawn buggy along its treacherous curves! The
paved portion of Tomki Road ends six miles out Tomki Canyon, at the entrance to the lower
portion ofCave Creek Ranch. Thereafter the road features numerous rocky stream crossings
with no bridges. Even in summer when the stream is dry, a very sturdy vehicle is necessary
to navigate the road. Evacuation is therefore a major concern.

The second area at serious risk is Greenfield Ranch, located in the hills west of Highway 101
and spanning both the Redwood Valley and Ukiah Valley Fire Districts. Its remote location,
flashy fuels, and sparse roads also make for high fire danger and a potential evacuation
nightmare. A final need for the Redwood Valley area was identified as "personnel and funds
for the fire department."

Two activities resulted from this meeting to address these concerns.

(1) Responding to the stated need for funds, local musician Paula Samonte,in conjunction
with the Fire Safe Council, produced and presented a jazz concert in June to benefit the
Redwood Valley/Calpella Fire District. Ms. Samonte successfully solicited donations to
cover all the concert's expenses, and clear ticket sales proceeds of over $1,500 were
presented to Chief Hession at the annual Redwood Valley Fire District Barbeque in July.

(2) Recognizing the severe evacuation issues. Chief Hession and then-CDF Battalion Chief
Bob Rodello overflew Cave Creek and Greenfield Ranch to identify where safety zones
might be created. The chiefs made plans to prepare these areas, educate residents about the
realities ofevacuation and the locations ofthe safety zones, and sponsor an event during
which residents would practice traveling to their safety zones.

Other concerns, ideas, and priorities identified by Redwood Valley attendees are:

   • Water: Need increased water storage for fire suppression
   • Fuels: Need vegetation reduction in high hazard areas- and funding to perform it
   • Education: Need to instruct residents — including youths on motor bikes — about fire
     danger and ignition hazards,to post more signs indicating high fire hazard, and to
     organize residents to join together and implement fire safe measures




                                              93
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 103 of 157




                      Battalion 3 Fire Cause 2004
                               Total Fires; 36




                    Vehicle
                     14%                          Arson
                                                  14%
                                                               Campfire
                                                                 6%




    Undetermined
        27%
                                                                Debris burning
                                                                      22%

                   Poweriine
                                               Equipment use
                      3%       Misceiianeous
                                                   6%
                                   8%




                                        94
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 104 of 157




        CDF BATTALION 4 / PLANNING ZONE 1: LAYTONVILLE


The Laytonville Battalion encompasses approximately 650 square miles, or about 416,000
acres, of State Responsibility Area in the northwest portion of Mendocino County. The
Battalion has two major highway corridors: State Highway 1 runs through the northwest
comer ofthe Battalion, where it intersects U.S. Highway 101; and Highway 101 mns the
entire length ofthe Battalion, a distance of42 miles.

CDF operates two 2-engine fire stations within the Battalion, at Laytonville and Leggett.
Year-round fire protection in the Battalion is provided by four volunteer departments: Long
Valley (Laytonville), Leggett Valley, Piercy, and Whale Gulch. The Whale Gulch Fire
Department is located within Mendocino County but is dispatched by the CDF Humboldt-
Del Norte Unit because the road to its location is in Humboldt County.

The Battalion includes eight communities of various sizes, with two high schools and three
grade schools. Services in the communities range from full time to seasonal ~ restaurants,
motels, fuel, and grocery stores — to no services in some areas. Several private camps are
occupied primarily during the summer months. The State Parks System operates two
campground facilities, one of which is classified as a wildemess park, plus three other day
use areas. The Nature Conservancy has a large holding known as the Coast Range Preserve
in the Branscomb area. There are several BLM holdings in the Battalion, most of which
require modified suppression action plans.

COLLABORATION


Three community meetings sponsored by the Mendocino County Fire Safe Council, the Long
Valley Fire Protection District, Leggett Valley Fire Protection District, Piercy Volunteer Fire
Department, and CDF were held in April 2005 to gather input from community stakeholders.
Attendees identified several areas ofconcern throughout the Battalion, including but not
limited to defensible space clearance around structures and power lines, water source
development, road signage, home addressing, fire prevention education, and vegetation
management/fuel reduction. More details about these meetings are at the end ofthis report,

The larger Wildland Urban Interface(WUI)areas identified during these meetings include
Bear Pen subdivision. Cooks Valley, Pepperwood Springs subdivision, Ebert Lane, Camp
Saint Michael, Bell Springs Road, Cherry Creek subdivision. Twin Pines Ranch,Black Oak
Ranch, Spy Rock Road area, Wildemess Lodge, Ten Mile Creek, Fox Rock Road, and
Mulligan Lane. A complete list of Battalion 4's identified WUIs is found in Appendix B.



                                              95
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 105 of 157




LOCAL FIRE PROBLEM


Fires caused by debris burning are a significant problem in Battalion 4. When a debris fire is
discovered, a fire report is prepared, even ifthe fire has not escaped control, when these
conditions exist: no permit was obtained, it is a no-bum day, or there is any other kind of
non-compliance with buming regulations. An increased effort by Battalion personnel to
inform the public of debris buming regulations will be used to reduce these fires. Fires
caused by equipment use are also a problem. Battalion personnel conduct public education
on this subject, but such fires will probably continue due to the large amount of outdoor
equipment use in the Battalion.

Arson-caused fires increased from 2% of all the Battalion's wildfires in 2002 to 17% in 2003.
The Unit's Fire Prevention Bureau is aware ofthis and investigates all fires. Playing with
fire is also on the rise within the Battalion. Public education programs will address this, and
if needed, the Unit's Fire Prevention Specialist will be asked to assist in Fire Prevention
school programs on this issue. Local and state firefighters also need to be trained in dealing
with juvenile fire-setters.

Although logging is decreasing, the fire threat relative to logging remains, due to the buildup
of logging slash and the lack of access to the slash-covered areas due to road closures. Fires
caused by the railroad have ceased because the railroad is not operating due to winter storm
damage several years ago. When the railroad is again in service, a fire prevention and
inspection program will need to be implemented.

The future outlook for Battalion 4 is for increased tourist traffic and more rural subdivisions.
As these subdivisions expand,the need for prevention and suppression of debris, equipment,
and vehicle fires will also increase, requiring greater public awareness offire hazards.

PAST AND ONGOING PROJECTS


The Laytonville Battalion has had nearly ten Vegetation Management Program(VMP)
projects in the works since the early 1990's, but most have been canceled due to expired
contracts and budget problems. These were to have been primarily broadcast buming
projects in cooperation with local stakeholders, involving from a few hundred to a few
thousand acres. The most recent projects within the Battalion are the Sinkyone VMP and the
Cahto Indian Reservation thinning project.

The Sinkyone VMP is a joint project of CDF and the Califomia Department ofParks and
Recreation, located at the Sinl^one Wildemess State Park, in the far northwest comer ofthe
Battalion. The primary objective is to retum fire as a natural element in a marine terrace
ecosystem. Benefits will include the control ofexotic plant species, reduction offuel

                                               96
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 106 of 157



loading, increased forage for Roosevelt Elk herd, and maintenance of native grassland plant
species. A lack of VMP funding has postponed the project, but the Department ofParks &
Recreation is seeking funding to perform it in the Spring of2006.

The Cahto Tribe has obtained grant funding to conduct a tree-thinning project immediately
surrounding the tribal residences. The primary objective is to make a more productive forest
through thinning, and a secondary benefit is the reduction offorest fire fuels, providing
additional defensible space. More funding is needed to complete this project.

FUTURE PROJECTS: EDUCATION AND ROADSIDE FUEL BREAKS

During the Fire Safe Council community meetings, as was noted above, stakeholders
identified the need to increase public fire prevention education, addressing and road signage
awareness, defensible space awareness, and water source development throughout the
Battalion. Currently each local fire department and CDF station's personnel conduct separate
and joint fire prevention education programs at local schools, road association meetings, and
community events. During these education programs, strong emphasis will now be placed on
the identified target areas. Funding is needed for local and state fire departments to provide
up-to-date educational materials to the public; and all fire personnel in the Laytonville
Battalion need additional fire prevention training.

Fire Safe Council meetings also identified the need for fire road access clearance and fuel
reduction/shaded fuel breaks in several WUI areas. In each ofthese locations, overgrown
brush and young saplings cause a safety hazard for both fire crews trying to enter the area
and residents trying to leave in a wildfire emergency. For each evacuation route listed here,
projects need to be instituted to create shaded fuel breaks extending 50 feet on both sides of
the roads, by removing understory brush and trimming up trees to remove ladder fuels.

  • Spy Rock Road (including Registered Guest Road,Iron Peak Road, and Blue Rock
    Road)is inhabited by approximately 2,000 people living in various types of homes.
  • Ten Mile Creek has approximately 200 residents.
  • Bear Pen subdivision contains 18 homes.
      Ebert Lane is a narrow road accessing 11 homes; its vegetation includes not only brush
      and saplings but also timber.
      Pepperwood Springs subdivision has approximately 20 homes.
      Cherry Creek subdivision, which currently contains about 30 homes, is becoming a
      very popular area for new construction.
      Mulligan Lane contains areas of brush that need to be removed.
      Bell Springs Road, a major artery, has many heavily overgrown areas.

The lack of home addresses and road signage is a huge problem throughout Battalion 4. This
is due in part to the vast amount of marijuana cultivation by persons who wish their addresses
                                               97
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 107 of 157



to be unknown. During public education programs,the benefits of proper addressing and
road signage for both fire and medical emergencies will be strongly emphasized.

Two sets offire prevention signs remind the general public oftheir fire prevention obligation
and burning regulations. Each time a burn permit is issued, a fire prevention message is
presented. Battalion personnel will continue Public Resources Code section 4291 and 4492
inspections ofstructures and power lines in each community.

FIRE SAFE COUNCIL COMMUNITY MEETINGS IN BATTALION 4

Laytonville

Twenty-five persons crowded into the Laytonville Fire Department's hall on May 2,thanks
to Battalion Chief Larry Grafft, who arranged and advertised the meeting on short notice.
Many ofthe attendees identified their homes as being on ranches: Cherry Creek, Twin Pines,
Twin Rocks, Black Oak, and Starlight/Hunt. Others listed roads, road associations, or
subdivisions, many ofthem identified above: Branscomb, Registered Guest, Woodman
Canyon,Fox Rock, Road 307, and Cahto Meadows. Spyrock and Bell Springs roads, though
unpaved, are major arteries to the northeast of Laytonville. Branscomb Road runs west from
Laytonville to the town ofBranscomb, which is centered around the family-owned Harwood
Products lumber mill.


Residents identified their assets at risk as homes, bams,the Eel River and its fish spawning
grounds, wildlife, scenic views, orchards, forests, and rangeland. They listed these ideas and
concems:



  • Clear bmsh(11 responses)from homes,PG&E transformers, road edges, and
    overcrowded forests. A chipper is needed to help this work. One attendee summed up
    the entire county's need: "Remove fuel and plan for the worst."
  • Expand water supply: Build more ponds and tanks.
  • Prepare to evacuate: Develop emergency exit roads and second ways out. Plan how to
    notify persons who are offthe "grid" and have no telephones.
  • Create maps showing structures, power lines, and water supplies: Put such maps in
    lockboxes at entrances to populated areas; install road signs stating number of
    homes/persons out each road in fire-prone areas.
  • Educate both full-time and weekend/part-time residents
  • Perform controlled bums
  • Be self sufficient; create a community pool of emergency fire tools; allow Cal Trans
    road work only with a fire observer present; repair equipment that presents a fire
    hazard; and prepare for evacuation of animals.



                                              98
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 108 of 157



Leggett and Piercy

Located in the far northwestern portion ofthe County,these small communities are heroic in
their efforts to provide emergency services under difficult circumstances and with extremely
limited funds. Located as they are on Highway 101 - and Leggett is at the intersection of
Highways 101 and 1 ~ their fire departments respond to many grisly auto accidents whose
patients are passers-through and from whom costs are not recovered. Due especially to the
struggles ofthese departments, as explained in Chapter 2,the Fire Safe Council wished to
pay special attention to their residents' needs.

Two community meetings were held at the Leggett School cafeteria, hosted by local
firefighter/EMT Cliff Skaggs.(The second meeting was held to draw more people.)
Attendees were predominantly fire personnel, including Piercy ChiefBob Kirk, Leggett
ChiefEly Reighter, and CDF Battalion Chief Larry Grafft. Chiefs Kirk and Reighter,
intimately familiar with their areas, provided precise and thorough details on the locations of
homes and Intermix communities.


All attendees agreed that local assets at risk include the historic Peg House,tourist attractions
including the huge redwood Drive-Thru Tree, the Usal area and Sinkyone Wilderness State
Park, Standish-Hickey State Recreation Area, and events such as the Redwood Run
motorcycle tour and Reggae on the River, a concert which attracts thousands to the Eel River
each summer. The CalTrans yard in Leggett was named as a hazardous materials site.
Firefighter Christina Bell ofLeggett requested Fire Safe materials for her grade school
students and inspired MCFSC staffto pursue a county-wide educational effort to reach
parents through their children. Further ideas:

  • Educate residents, including children; enforce fire codes; contact the people at highest
      risk and ask for their cooperation.
  • Reduce vegetation, especially around homes and along roads, where people throw out
    cigarettes; make tailgate party areas safe for large events.
  • Prepare water for fire suppression; identify water locations on address posts.
  • Establish communication links between residents and fire agencies; make pre-plans for
      at-risk communities.
  • Improve roads and road signs; evacuation routes are very limited.
    Obtain better funding from the county for emergency services.
    Recruit volunteer firefighters.
    Equip pickup trucks with slip-on water tanks, radios, and first aid supplies.
    Provide incentives for residents to comply with wildfire-related regulations.




                                                   99
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 109 of 157




                             Battalion 4 Fire Cause 2004
                                         Total Fires: 24




                                          Vehicle       Arson          Campfire
                          Undetermined
                                           8%                            4%           Debris burning
                              4%
            Smoking                                                                       21%
                 4%

       Powerline
          4%


    Piaying with fire
          4%

       Miscellaneous
            13%
                                                                    Equipment use
                                                                        34%




                                          r
            7-


            6'                                                                              ■ "^
                                                                                                0


                                   491
            5-


            4-


            3-
                                                    1
            2
                      1       4                     1   1       1                 1
            1-


            0-


                                                                           y
                                         V/
                                                100
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 110 of 157




          CDF BATTALION 5 / PLANNING ZONE 3: BOONVILLE

Battalion 5 encompasses 674 square miles or 431,393 acres and 230 miles ofstate and county
roads, and is the 10*^ largest Battalion statewide, according to 1964 Fire Plan data. Two
major highways within the Battalion bring tourist traffic from the Bay Area to the north
coast: State Highway 128 forms the northern boundary ofthe Battalion, and State Highway
1 defrnes the western boundary. Vegetation within the Battalion varies from dense redwood/
Douglas-fir forests to grassy oak woodlands.

The Battalion includes one city. Point Arena, and nine communities of various sizes: Gualala,
Anchor Bay,Irish Beach, Manchester, Elk, Yorkville, Boonville, Philo, and Navarro, with
two high schools and four grade schools.

CDF fire protection for the Battalion is provided by two Stations: Boonville(two engines,
one dozer)and Point Arena(one engine). Additionally, four local government departments ~
South Coast Fire Protection District, Redwood Coast Fire Department, Anderson Valley Fire
Department, and Elk Volunteer Fire Department — provide structure protection for their
communities, as well as mutual aid to CDF for wildland fire protection. Redwood Coast Fire
Department provides protection for the City ofPoint Arena. The community ofIrish Beach,
which formerly provided its own fire protection, is now covered by Redwood Coast while the
possibility of permanent annexation is explored. Greenwood Ridge Fire Company,a private
brigade within the Elk Volunteer Fire Department's sphere of influence, provides an
additional protection resource and is available for mutual aid.

The Battalion has one lookout. Cold Springs, which was closed in 1994 but has been
intermittently reopened during periods of high fire danger and lightning storms. Cold
Springs Lookout is listed in the National Historic Lookout Registry and has been identified in
CDF's Management Plan for Historic Preservation.

The outlook is for increased tourist traffic and rural housing in single increments and small
subdivisions. As the minor subdivisions expand, an increasing fire problem will exist in both
the prevention and suppression offires. Logging, which formerly provided the area's major
economic resource, is decreasing due to environmental concerns, economic factors, and
regulatory changes. However,future fire control problems remain a concern, as areas that
are logged have an increase in logging slash and possibly a lack of access due to road
closures. Areas where logging is not occurring may have a higher density of live and/or dead
vegetation as well as an increase in poor or limited access. The Battalion's overall fire
hazard potential will likely increase due to increases in tourism, traffic, off-road recreation,
camping, and rural subdivision development in the Wildland-Urban Interface.



                                               101
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 111 of 157



Vineyard conversions are still occurring, primarily within the oak woodlands. These
conversions create greenbelts (fire fuelbreaks) on the valley floor, along the lower slopes
surrounding the valley, and now reaching the upper ridges.

Forty-eight fires were reported within the Battalion in 2004. Five ofthese consumed 9 acres
and the remaining fires burned less than Va acre each. Debris burning(17)was the leading
cause offires; the five-year average for debris burning is 15 fires. Campfires(6) were the
second leading cause. In 2004,for the eleventh year, a countywide burning ban was in effect
from June until November.


Fire Prevention signs — two sets in the Battalion — remind local residents oftheir fire
prevention obligation and inform summer residents, tourists, and locals ofthe need for fire
permits. A fire prevention message is presented to the public directly through the in-person
issuance of burning permits.

FIRE PREVENTION ACTIVITIES


      Display and information booth at the Mendocino County Fair and Apple Show
      Participate in the Mendocino County Fair parade
      Participate in school programs with Smokey Bear emphasizing fire and home safety
      Fire Prevention and Safety at the Boy Scouts of America camp in Navarro
      LE-38 inspections of residences and inspections of power lines
      Roadside Fire Prevention signs
      Bum permits issued in person with awareness and safety training given to permittees
      Joint educational outreach efforts with Fire Safe Council

LITTLE MILL CREEK SHELTERED FUEL BREAK

Battalion 5's primary vegetation management effort at this time is the Little Mill Creek
Sheltered Fuel Break, a project for which the Mendocino County Fire Safe Council obtained
$35,000 ofBLM funding. Work began in Spring of2005 and should be finished by Spring
of2006. A description ofthe problem and solution follows.

The ridgeline ofthe Little Mill Creek drainage is the high divide between two forks ofthe
Navarro River. It also forms a portion ofthe northerly ridge that defines the western end of
Anderson Valley. The ridge is, practically speaking, the dividing line between thousands of
acres oftimberland to the north and the populated valley lands to the south. In 1931,the
Comptche fire, which originated in the Big River drainage to the east and was pushed by
strong northeasterly winds, entered the valley near this area. That fire burned more than
31,000 acres and destroyed twelve residences at a time when the area was sparsely populated.

Several fires have occurred in the same area within the last two decades, ignited by logging
                                              102
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 112 of 157



activities, lightning strikes, or campers along the North Fork ofthe Navarro River. The
northerly timberland has been logged several times, resulting in a dense canopy of young
Douglas-fir and redwood. Tanoak has also overgrown the area due to the past practice of
taking the softwood and leaving the hardwood. Currently, the ridge is densely covered with
brush, young saplings, and third growth Douglas-fir and redwood. The vegetative cover has
nearly overgrown the old logging truck road that runs along the ridge. In even moderate fire
conditions, it is questionable whether fire crews could attempt a direct attack on a fire
approaching the ridge. The old logging landings have also become so overgrown that they
would not provide adequate safety zones.

This project is creating a sheltered (or "shaded")fuel break along the 2.5 miles ofridge road
from the Nash Mill Road to the Holmes Ranch Road by doing traditional understory removal
and trimming up ladder fuels on the overstory trees for an average distance of50 feet on
either side ofthe ridge. The goal is to reduce the fuel load along the ridge to the extent that
fire apparatus could either attempt a direct attack or initiate a defensive firing operation.
Additionally, existing landings are having old cull log decks removed by burning and the
perimeters treated in a similar manner as the ridge top, to create viable safety zones. Upon
completion,this project will significantly increase firefighters' ability to keep a fire in the
timberland from entering the populated valley lands.

This project was scheduled to begin in the fall of2004, but, due to a delay in funding, began
in March 2005. CDF hand crews cleared and burned all vegetation 4"and smaller and cut
larger stems for firewood during Spring of2005. During fire season, crews utilized a
chipper. In winter of2005-06,an arm-mounted mechanical masticator which works from the
existing road will be utilized. The project was designed and is being managed by Colin
Wilson, Anderson Valley Fire Chief. Adjacent property owners are extremely cooperative
and appreciative ofthis work.

FIRE SAFE COUNCIL COMMUNITY MEETINGS IN BATTALION 5

The Mendocino County Fire Safe Council held two community meetings in Battalion 5 early
in 2005, at Boonville and Point Arena. The meetings were well attended and several
priorities for future fire prevention work were identified. At Boonville, Anderson Valley
residents were interested in improved access and signage along major secondary roads. At
Point Arena, South Coast respondents were interested in additional fire prevention education
and fuel reduction projects, both around structures and throughout the wildland.

Boonville / Anderson Valley Community Meeting

Invited and hosted by Chief Colin Wilson, 22 persons gathered in the Boonville fire station
on March 22 for the first community outreach meeting to gain data for this Plan. Attendees
hailed from the Nash, Holmes,Perry Gulch, and Sky Ranches, as well as Manchester, Clow

                                               103
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 113 of 157



Ridge, and Peachland Roads, all of which are Wildland Interface and Intermix areas.
Residents stated these concerns and suggestions:

  • Provide improved access and signage along secondary roads, prepare for evacuation,
    protect wooden bridges, and resolve address inconsistencies
  • Develop, increase, and identify water sources for fire suppression, including ponds,
    tanks, and hydrants fitted for fire engine refills. The fire department is very proactive
    in encouraging these projects among vineyard owners, ranchers, and homeowners.
  • Remove vegetation around homes and organize volunteer cleanup for elderly persons
  • Remove vegetation along roads, including the eucalyptus trees along Highway 128
      near Peachland Road
  • Install additional fire prevention signs along roads, especially to address the issue of lit
      cigarette butts thrown from cars
  • Assure continued funding for firefighting air tankers and helicopters
  • Provide wood stove maintenance and inspections

Point Arena / South Coast Community Meeting

Volunteers from the South Coast Community Emergency Response Team(CERT),formerly
the South Coast Neighborhood Emergency Services Team(NEST), were in abundance at the
meeting held April 25 in the Point Arena Veterans' Hall. Led and trained by volunteers
Michelle Staples and Ken Reynoldson,these people are well aware ofthe full spectrum of
emergency situations. Ms. Staples is especially proactive in community disaster planning
and preparedness, including evacuation of large animals. Other eminent attendees included
Mayor Leslie Dahlhoff and OES Coordinator Annie LeRoy ofPoint Arena, South Coast Fire
ChiefLeighton Nelsen, Redwood Coast Fire Chief Mike Suddith, Julie Verran ofthe
Independent Coast Observer newspaper, and others from both Point Arena and Gualala.
Special thanks to Ms. Staples and Ms. LeRoy for advertising and hosting the meeting.

Although the ocean moderates the weather immediately on the Coast, wildfire is still a
distinct possibility. Mayor Dahlhoff reports that the coastal City of"Point Arena was
destroyed by a fast-moving forest fire in the 1940's." And, ofcourse, areas just a few miles
inland are nearly as hot and diy as the inland valleys. Concerns include the following:

  • Protection of water and electrical power supply
  • Preservation of rare plants, parks, and historic districts
  • Preparation for evacuation of large animals
  • Protection again hazardous materials located at the Hay Industrial Park
  • Possibility of landslides blocking limited escape routes
  • Desire for more fire prevention education and firefighter training
  • Need for pre-identified evacuation routes

                                              104
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 114 of 157




                       Battalion 5 Fire Cause 2004
                                   Total Fires: 48




                                                             Lfriidentified
                                           Miscellaneous
                                                                 10%
                        Raying w ith Rre       10%
                              2%                 I
                                                                     Lightning
                                                                                 Campflre
                 Bectrical Powec                                                  14%
                       10%
             Vehicle                                                              Smoking
              8%                                                                    2%



             Use of Equipment
                   4%               Arson
                                                           Debris or Garbage
                                                                  36%




                                               105
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 115 of 157




         CDF BATTALION 6 / PLANNING ZONE 4: FORT BRAGG


Battalion 6 encompasses approximately 532 square miles, or about 341,000 acres, with 240
miles of State and County roads, plus an estimated 1,305 miles of private dirt roads and 159
miles ofrailroad. The battalion has two major highways which bring tourist traffic to the
north coast. State Highway 1 spans the entire west section ofthe battalion along the coast
and intersects with State Highway 20,then continues north and intersects with US Highway
101 at Leggett. Highway 20 connects Highway 1 to Highway 101 and links the cities ofFort
Bragg and Willits.

Geographically, the battalion boundaries are as follows: starting at the northwest comer from
the Pacific Ocean near the town of Rockport, it runs south along the coast to the Navarro
River at Highway 1 and Highway 128. It then runs east along the river and Highway 128
about 10 miles to Flynn Creek Road,then northeast to State Highway 20,then north to
Sherwood Peak. It follows Sherwood Ridge about six miles continuing northwest, following
mostly along ridge lines to the Pacific Ocean. It finally intersects at a pointjust south ofthe
town ofRockport, a distance of about 25 miles, forming the northeastern boundary.

Battalion 6 includes two CDF Fire Stations: the Fort Bragg Station (Battalion Headquarters)
with one fire engine, and the Woodlands Station east of Mendocino, also with one engine.
The fire protection community includes five local government departments including Fort
Bragg Fire (paid and volunteer), which is the only LRA jurisdiction within the Battalion.
The balance ofthe fire districts are all volunteer including Mendocino, Albion/Little River,
Comptche, and the non-tax-supported volunteer department at Westport. These entities
provide structure protection, emergency medical services, and rescue response for their
communities as well as mutual aid on wildland fires. Mendocino Coast Hospital provides
ground ambulance service, and CALSTAR(Ukiah)and REACH(Lakeport and Santa Rosa)
provide helicopter emergency medical services(EMS). The U.S. Coast Guard provides EMS
and water rescue from Noyo Harbor in Fort Bragg and can provide additional helicopter
support from Eureka.

Seven communities of various sizes include Albion, Caspar, Comptche, Fort Bragg, Little
River, Mendocino and Westport, with one community college, three high schools, two junior
high schools, numerous private and public grade schools, one hospital, five radio stations,
and one television station. There is a combined census survey of 19,529 in total population.
Although there are tnajor commercial timber holdings including Mendocino Redwood
Company,Hawthorne/Campbell, and Pioneer Resources LLC,the battalion has evolved from
what was formerly a lumber-orientated community towards a present-day seasonal vacation
and recreational community. Services range from full-time to seasonal or part-time
employment,for limited logging, construction, restaurants, motels, fuel services, grocery
stores, and tourist attractions.
                                               106
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 116 of 157




Included in the battalion is Jackson Demonstration State Forest(JDSF), purchased in 1947
from the Caspar Lumber Company and the largest State Forest at 50,200 acres. JDSF is a
public use area excluding motorized vehicles and includes campsites and day use areas. The
forest is a popular area for hiking, biking, hunting, horseback riding, swimming, and
picnicking, and is visited by over 40,000 people annually.

The California State Parks and Recreation Department's Mendocino District is headquartered
within the battalion at Russian Gulch State Park. Seven campground facilities and numerous
state beaches and recreation areas are in the battalion. This includes the Mendocino
Woodlands Campground which is contracted to private management with occupancies ofup
to 500 per day. The State Parks system has increased in size through recent acquisitions
which include 7,300 acres along Big River to the coast in 2003. The coastal area at the north
end ofFort Bragg known as Glass Beach, and the Point Cabrillo Lighthouse and surrounding
area have also been transferred to the State Parks system.

BATTALION 6 FORECAST


The outlook is for increased tourist traffic and more residents in additional rural homes and
subdivisions. The Georgia Pacific Lumber Mill, previously the largest business and
employer in Fort Bragg, has closed and the site is for sale. The City of Fort Bragg is now in
community development planning for the site, which includes 400+ acres of prime coastal
real estate. Logging continues to decline with more timber harvest plans on smaller acres.
Projected fire hazards and at-risk assets will continue to grow due to the changing
demographics ofthe area. As rural development continues and subdivisions expand, an
increasing fire problem will exist in both preventing and suppressing fires. The points below
identify some issues that will increase the complexity ofthe future fire environment.

• The Mendocino County Planning Department has received record numbers of building
  permit applications for three successive years - currently approximately 1,200 per year.
• Response times outside developed communities can be quite extended, and resources are
  limited. The topography ofthe battalion, in conjunction with the winding, slow, and
  limited road system, are contributing factors to response times.
• Developed water resources are sparse with limited availability and accessibility in
   outlying areas.
• The increased population in rural areas will have an impact on, and strain the already
  limited resources in, the area. This will potentially result in increased fire starts as well as
    medical aid and rescue response requests.
• Increased public land use including off-road recreation and camping will result in
  additional potential for fire as well as medical aids.
• Property addressing and access continue to be marginal and inconsistent throughout
  Mendocino County, resulting in increased dispatch and response times.
                                                107
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 117 of 157



• The buildup of logging slash and overgrowth have increased due to road closures and
   declining access as timber plans have closed.
• Population growth will also increase equipment use and debris bums,increasing the
  potential for fire starts and control bum escapes.
• Lack of awareness and education regarding fire safe planning by persons moving from
   city to mral environments regarding fire safe planning manifests itselfthrough poor
   preparation and ultimately increased risks.

FIRE HISTORY 2004


Battalion 6 fire history for 2004 includes a total of38 fires and 64 acres bumed. Children
playing with fire was the leading cause, resulting in 17% ofthe starts. The balance ofcauses
and frequencies are depicted in the chart at the end ofthis section.

FIRE PREVENTION EDUCATION ACTIVITIES


• Continuing participation and interaction with the local schools will be a major component
  ofthe Battalion 6 prevention and education program. This focuses on youth education
  and prevention as well as providing a conduit to parents for prevention information and
  fire safe planning. The program has been successful to date and has been well received by
   the community.

• Battalion personnel regularly participate in community events including parades, fairs,
  and barbeques utilizing Smokey Bear, fire apparatus, and booths to distribute prevention
  and education materials including fire safe pamphlets. The events also provide
  opportunities for personal public "one on one" contact for adults and youth alike relating
  to prevention, education, career, and general CDF-Fire information.

• The battalion maintains and annually updates roadside fire prevention signs. Mendocino
  County Fire Safe Council contact information will be included on new signs.

• Fire Safe inspections continue in the community with LE-38 inspections ofresidences
  and power lines. The battalion will interface with local govemment fire departments and
  the Fire Safe Council to identify communities at risk to be targeted for focused inspection
   programs.


• The annual issuance ofBum Permits including LE-63(campfire), LE-5(dooryard), and
  LE-7(project bum)are used as opportunities to increase public awareness and conduct
  training in the proper and safe use of fire.




                                             108
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 118 of 157



• The battalion will continue to participate in public outreach meetings sponsored by the
  Fire Safe Council,to assist in education, and to identify public concerns regarding
  prevention or future community projects.

• The battalion will continue to co-sponsor, with timber stakeholders, the annual timber
  "industry meeting" to update and exchange contact information, identify available
  resources, and identify logging operations or major projects occurring within timber
   holdings.

FIRE PREVENTION PROJECTS


Battalion 6 is currently participating in a 96-acre fuels reduction and obstruction clearemce
project at the Little River Airport, funded through the Bureau ofLand Management. CDF-
Fire is providing fire crews and fire engine support when needed,for the removal of invasive
vegetation and trees.

The battalion has a priority project to update interagency fire plans with the Department of
Parks and Recreation. The goal is to identify and update personnel, resources, assets at risk,
modified suppression areas, and training needs between the agencies for fire suppression and
prevention. With the significant expansion ofthe Department ofParks and Recreation's
State Park System ~ and given the fact that CDF Fire has Direct Protection Authority for the
State Parks ~ the battalion needs to identify and ensure maintenance access into all areas of
the State Park and Campground facilities. A focus will be assessing the condition and
maintaining access and clearance ofthe Big River Haul Road, which borders Big River from
the coast within the Russian River State Park and continues inland into Jackson
Demonstration State Forest.


A future project may be revisiting the removal or reduction ofthe Gorse {ulex europaeus)
overgrowth in the Caspar area along Highway 1. This was a previously identified 3-year
project for the eradication ofthis extremely invasive shrub that poses a significant access
hazard and a serious fire danger due to its density and fuel loading. It is also a threat to the
biodiversity of wildland areas. Removal is a difficult challenge due to Gorse's sharp thoms
which can easily pierce a firefighter's gloves.

FIRE SAFE COUNCIL COMMUNITY MEETINGS IN BATTALION 6

Fire Safe Council outreach meetings in the communities of Mendocino and Westport
identified public concerns relating to hazards and assets at risk within coastal communities
and established priorities for addressing community needs. Listed here are the communities'
top priorities; further details are included later in this report. Additional meetings and
planning, which may include preparing applications for grant funding, will be necessary to
implement action plans addressing these needs.
                                                  109
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 119 of 157




Ideas and Needs Identified at Westport Meeting

  • Establish a tax-supported Fire District to ensure adequate funding and support for
    equipment and operations.
  • Increase firefighter training and education.
  • Improve community coordination and cooperation for local response and reducing fire
    risks; improve education in fire prevention.
  • Gain cooperative compliance with Public Resources Code section 4291 fire safe
      standards.
  • Determine how to eliminate logging slash accumulations.
  • Reduce and maintain reduction oflarge tracts ofgrass and other vegetative fuels
      bordering structures and roads.
  • Ensure adequate supplies and access to private and community water storage reserves.
  • Provide for upgrades to the community water plant and Wages Creek,the community
      water supply.

These issues are the community's top priorities and do not include all the points discussed at
the meeting.

Needs Identified at Mendocino/Fort Bragg Area Meeting

These communities perceive a lack ofresponsiveness from state government agencies,
especially CalTrans and State Parks, regarding dead trees and excessive fuel buildup along
roadways and the borders between residential properties and state lands. Other needs and
ideas are these:


  • Improved information and communication between the communities and federal, state,
    and local govemmental agencies
  • Better fire/rescue access to State Parks property
  • Fuel breaks and reduction of dead trees and brush on JDSF residential boundaries and
      public access roadways.
  • Better access to service forestry
  • Compliance with the requirements ofPublic Resources Code 4291, plus proper road
      and driveway clearance
   • Uniform and consistent application ofroad and residential addressing
   • Water resources for fire protection need to be identified, accessible, and compatible
       with fire department apparatus.

CDF-Fire's Battalion 6 is committed to working cooperatively with the Mendocino County
Fire Safe Council, communities, and local government fire jurisdictions to assist in
addressing these concerns, by technical assistance or facilitation through administrative
                                              110
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 120 of 157



services. Battalion personnel will endeavor to make positive contributions to mitigate the
identified issues.


Further Details about Battalion 6 Meeting Locations and Attendees

Westport

This tiny, beautiful coastal community north of Fort Bragg was purposely selected by the
MCFSC as a location for a Fire Plan meeting due to its residents' efforts during the past year
to re-establish a trained emergency response presence on the north coast. Coached and
encouraged by CDF Battalion Chief Jim Davis,the Westport Volunteer Fire Department has
been reorganized and revitalized by 18 firefighters who have devoted a huge amount oftime
to fire and medical training, as well as refurbishing and enlarging the fire station facilities. In
June 2005 Chief Davis handed the baton to Beck Regalia, Chief, and David Doriot, Assistant
Chief, following a Fire Department election.

The ten persons who attended the community meeting were mostly fire personnel, plus
County Supervisor Kendall Smith, whose presence was greatly appreciated. As was noted
above, creation ofa Fire District with taxing authority was attendees' strongest desire. The
Westport Fire Department has long existed under the jurisdiction ofthe Westport Water
District, the only governing entity in the area,the boundaries of which include only the
homes in Westport village proper. Firefighters at the meeting reported that fire suppression
response extends far beyond this, yet the fire department has no authority to tax residents for
providing such coverage. A few weeks after the community meeting,the Fire Department
held a community barbeque featuring Chief Davis' delicious chicken. A significant sum was
raised but the needs are still great.

In addition to those noted above, concerns were also raised about the village's dozens of
abandoned houses surrounded by overgrown vegetation, and the Westport Beach "RV and
Campground," on the beach north oftown. Campers in this area number in the hundreds but
have no education about wildfire hazard or where to go if a wildfire should threaten the area.

Mendocino

Realtors, foresters, insurance agents, fire chiefs, and several female firefighters were among
the 20 persons who gathered on April 28 at the Mendocino Fire Department, hosted by Fire
Marshal Jeff Wall. Attendees represented Comptche, Mendocino, Fort Bragg, Little River,
and surrounding WUI neighborhoods.

Another primary concern is protection ofelectric power supply to coastal communities.
Based on experiences of extended power outages due to winter storms, several residents
stressed the need to protect PG&E lines from wildfires as well. One main trunk line extends
from inland to Fort Bragg, and one trunk line extends down the coast from Fort Bragg to Elk.
                                                Ill
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 121 of 157



Due to line capacity limitations, no backup is currently available. Wildfire damage to a major
transmission line could leave thousands of coastal residents — and emergency response
personnel ~ without power for days or even weeks.

Ron Ensign of Surfwood Estates, near Mendocino,long a proponent offire safe vegetation
management, expressed strong concern about dead and dying trees and other fuels on State
Parks and CalTrans lands adjacent to homes. In July 2005, MCFSC staff was able to relay
his concerns directly to leaders ofthe California Fire Alliance at its first-ever public meeting,
held precisely for the purpose of hearing the concerns of local Fire Safe groups. At that
meeting, MCFSC suggested that State Parks and CalTrans officials, as key land managers in
the State, be included in the Fire Alliance, in addition to the federal agencies which currently
comprise its majority. CDF Director Dale Geldert, who chaired the meeting, responded by
saying he would like the Fire Alliance to establish a task force offederal and state land
managers who would respond to local residents' concerns about government-owned lands.




                                               112
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 122 of 157




                           Battalion 6 Fire Cause 2004
                                              Total Fires: 38


              7



              6



              5



              4



              3

                                                                2

              2



              1



              0
                     s
                                                            —




                                                                T1 11
                                                                   h
                                                                             «6




                        <f



                                                        Arson
                                    Vehicle                             Campfire
                                     8%                                   13%
      Undetermined
          13%
                                                                                   Debris burning
                                                                                        16%



      Smoking
        11%




        Poweriine
           3%                                                           Equipment use
                                                                             17%
                Playing with fire
                      5%              Miscellaneous
                                          11%




                                                      113
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 123 of 157




                        CHAPTER 4



      COMPLETING THE PICTURE:

      CONCLUSIONS AND ACTIONS

                 FOR COMMUNITY

           WILDFIRE PROTECTION




                                  114
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 124 of 157




       DEFINING WILDLAND-URBAN INTERFACE BOUNDARIES

                             IN MENDOCINO COUNTY


"Our whole county is a WUI!" So responded county residents when meeting facilitators
described the term "Wildland-Urban Interface" and asked attendees to name their
communities. Indeed,they were very close to the truth, and with this in mind, we will
attempt to define the WUI situation in our county's various areas.

The Healthy Forests Restoration Act of2003 provides that, in a Community Wildfire
Protection Plan, communities themselves may define the sizes and boundaries oftheir
Wildland-Urban Interface areas. This means that, based on their local topography, weather,
wildland fuels, and other factors, they may determine an appropriate distance away from their
population centers within which vegetation reduction projects should be undertaken to
protect their communities.

Defining such boundaries in Mendocino County is a difficult task, for this reason. The
majority ofMendocino County residents live not in the Interface per se but rather in the
Wildland-Urban Intermix* in homes and small communities scattered throughout thick
wildlandfuels, with no clearly distinguishable boundaries. This situation resulted in part
from a lack of decisive planning relative to wildfire danger, as was noted in the CDF
Executive Summary at the beginning of Chapter 3. It resulted also from the strong desire of
many Mendocino County residents to live in privacy, surrounded by the untouched beauty of
pines, tanoaks, manzanitas, scotch broom, and other vegetation that happens to be highly
flammable.


How then can WUI boundaries be determined? Due to the desire to create this Plan within a
relatively short time frame, and the large number of WUIs identified (see Appendix B for the
complete list), a case-by-case analysis ofeach community's boundaries was not possible.
Such analyses, including consideration of natural and man-made barriers that might become
parts offuel breaks, will be accomplished in the future and reported in this Plan's revisions.

At this time, however,the county's communities may be preliminarily divided into the two
types of WUIs:Interface and Intermix.

Interface Communities. These larger population centers, which are cities containing just
under one-third ofthe county's residents, have discemable urban-interface boundaries:
  • Willits, in Planning Zone 1
  • Ukiah, in Planning Zone 2
  • Fort Bragg, in Planning Zone 4
                                              115
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 125 of 157



We wish to identify the WUI boundaries ofthese communities as extendingfive(5) miles
beyond the borders oftheir city limits.

Intermix Communities. These smaller population centers, most of which are located along
a portion of one ofthe county's major roads, have little or no distinct interface boundeiry, and
most are immediately surrounded by wildland fuels:

      Leggett and Piercy, small towns located in thick forests along the Eel River
      Branscomb,to the west of Laytonville, a lumber mill town in thick forest
      Brooktrails, with 4,000 persons living mostly on heavily wooded hillsides
  • The coastal towns of Gualala, Point Arena, Manchester,Irish Beach, Elk, Albion,
    Little River, Caspar, Cleone, Westport, and Rockport, located on the coast and
    intermixed with abundant trees and other vegetation
  • Redwood Valley, Calpella, Hopland, Laytonville, Covelo, Yorkville, Boonville, Philo,
    and Navarro, small population centers in the flatlands, surrounded immediately by
    light flashy fuels such as oak woodlands with tall grasses
  • Potter Valley in the eastern-most valley ofthe county, primarily an agricultural town
    surrounded by cultivated fields intermixed with trees and native brush.

The list of Wildland-Urban Interface/Intermix Communities identified by persons at the
community meetings, reproduced in Appendix B,includes hundreds more WUIs. These are
mostly Intermix areas, and their populations range from hundreds to only a few homes. Of
course, communities with only a handful of homes may not qualify as official federal
"Communities at Risk." However,they do have distinct names or characters, and their
residents identify their home locations by these names. They are most definitely at risk, as
they are exposed to dense fuels, steep slopes, and the potential for severe fire weather. The
exact natures ofsmall Intermix communities will be addressed in the future as mapping of
these communities is performed.

We wish to designate a WUI boundary offive(5) miles around the Intermix communities
listed above and all communities identified in the List of WUI Communities appended to
this CWPP.



          ASSETS AT RISK IDENTIFIED BY COUNTY RESIDENTS

At this Plan's outreach meetings,the second type of information gathered was residents'
perception of Assets as Risk in their WUIs. Attendees completed 3-page forms identifying
24 categories of assets, roughly paralleling those in the California Fire Plan and duplicated in
Chapter 3,Part 1; this section supplements the Assets at Risk data mapped and listed there.
MCFSC personnel tallied the residents' responses and performed some analysis, as listed in
the chart below. The chart's columns are these:

                                               116
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 126 of 157




• Attendees = the number of persons who attended the meetings
• Forms = the number of attendees who at least partially completed the 3-page form. Very
  few attendees filled out the entire form, partly due to meeting time constraints.
• Homes at Risk Completed = the number of attendees who responded to the question about
   the level of risk to homes in their areas
• Homes at High Risk = the number and percentage of persons who responded who feel
  their communities' homes are at high risk of destruction by wildfire

Because protection of lives and homes is a top priority of Mendocino County's fire safe
efforts, we include here data only about homes at risk. These figures are not conclusive or
objective, as they are only thoughts captured at a single time. Further, as the meetings were
not equally advertised due to limitations oftime, attendance at the meetings cannot be
construed as truly representative of all residents. This information, however, is still valuable.

                   Number of       Forms       Homes at Risk      Homes at High
                    Attendees     Completed     Completed          Risk # and %

Planning Zone 1
Willits                   33            18           12            12      100%
Laytonville               25            14           11             9       82%
Leggett                   14             6            4             2       50%
Covelo                    11            u            _4            _4      100%
        Totals/average    83            49           31            27       87%


Planning Zone 2
Ukiah                     33            16           13            10      77%
Hopland                    9             4            4             3      75%
Redwood Valley            12           12            _9           _1       78%
     Totals/average       54            32           26            20      77%


Planning Zone 3
Boonville                 22            14            7             3       43%
Point Arena               20           15            14           12        86%
        Totals/average    42            29           21            15       71%


Planning Zone 4
Mendocino                 20            10            7            6        86%
Westport                  10            _6           _4            _3       75%
      Totals/average      30            16           11            9        82%


County Totals:            209           126          89            71       80%

                                               117
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 127 of 157



In summary,of meeting attendees who ranked homes at risk, 80% feel their own and their
communities' homes are at high risk of destruction by wildfire.

Attendees also repeatedly emphasized concern about these assets and values:

      Assets(Infrastructure)
         • Electric power lines, most of which belong to PG&E
         • Telephone and other communication lines
         • Water supply, storage, and treatment facilities
         •   Cell phone towers
         •   Emergency radio repeater sites
         •   Solar power facilities (privately owned)
         •   Roads and bridges
      Values
         • Human lives
         • Pets, horses, and livestock
         • Wildlife
         • Rivers and watersheds
         • Recreational and scenic areas
         • Timber
         • Historic buildings, including these:
              Laytonville: Bowman Homestead
              Mendocino: Many buildings in Village of Mendocino
              Comptche: Old Comptche School
                Westport: Many buildings 100 years old, including Lost Coast Inn and
                Dubois House
                Covelo: Eel River Forest Service Station
                Leggett: Peg House
                Point Arena and Gualala: Historic districts, Carriage House, St. Orres
                Hotel/restaurant, Old Milan Hotel outbuildings
                Brooktrails: Brooktrails Lodge
                Ukiah: Numerous buildings in town, plus Vichy Springs Resort to the west
                Overall: Many bams at least a century old

A note about terminology. Both facilitators and meeting attendees, new to the world of
wildfire planning, stmggled with the term "assets at risk." Some residents associated the
word "assets" primarily with items ofspecific monetary worth. Facilitators therefore used
both "assets" and "values" to explain the broad meaning ofthe information being sought.
The division ofthe above lists into those categories reflects a general consensus gained from
all twelve meetings.


                                             118
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 128 of 157




          STRUCTURE IGNITABILITY IN MENDOCINO COUNTY


As more people move into Mendocino County's WUI areas, structure ignitability - a
building's susceptibility to catching on fire — becomes a more pressing issue. Very few
homes in the county have been lost to wildfire in the past several decades, but this good
fortune could change on any day of any fire season.

Most structure losses due to wildfire can be prevented through attention to all three of
these crucialpractices:

  • Proper planning, which locates homes and communities such that their exposure to
      wildfire is minimized


  • Use of building design techniques that prevent flames or windbome embers from
    entering the structure, and use of building materials that are fire and heat resistant

  • Managing and reducing the flammable vegetation around the structure

The typical home in Mendocino County's Interface and Intermix areas is far from being well-
planned and well-designed as pertains to wildfire, and its vegetation is far from being
sufficiently managed. Unfortunately, a significant percentage ofthese homes —

      Are built on steep hillsides with no setback from the slope
      Are of all wood construction
      Have roofs which cannot sufficiently resist ignition by blowing embers
      Have wooden decks under which flammable materials accumulate
      Have eves and soffits that are not enclosed, and vents that are not screened
      Have large paned windows and glass doors facing heavy wildland fuels
      Are surrounded by trees with dead branches over the roof
      Are surrounded by dense,flammable vegetation or light, flashy fuels

All ofthese factors, of course, make for a high level ofignitions. A lesson on reducing
structure ignitability could consist precisely of not doing all these things! A Wildfire Risk
Assessment adapted by the MCFSC for Mendocino County from a Firewise Communities
checklist covers all the above mistakes and teaches homeowners how to avoid them, in
keeping with the requirements of California Public Resources Code Sections 4290 and 4291.




                                              119
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 129 of 157



The Destructive Power of Embers

The vulnerability of untreated wood shake roofs was shown near Ukiah as this Plan was
being compiled. Wind-driven flames ofthe 8-acre Watson Fire in Rogina Heights were
racing uphill as firefighters scrambled to protect the numerous WUI homes above. In the
thick smoke,the Incident Commander could not see what the Air Attack pilot reported from
above: a home not directly impacted by flames, but with its wood shake roof on fire! The
roof was soon extinguished, and the excellent work of local and CDF firefighters resulted in
quick containment ofthis potentially devastating fire. But the lesson remains: that home,
with a shake roof, was the only structure damaged by thefire, and the ignition was caused by
aflying ember. Fire Safe and CDF personnel returning to the scene two months later were
delighted to see the home sporting a new, less-combustible roof.

This example supports what wildfire researcher Jack Cohen has discovered, and why video
footage of wildfires often shows the ruins ofhomes amidst nearly untouched trees: flying
embers are a major source ofhome ignitions, and structures must be built to resist them.
Further, it must be remembered that homes in the wildlands are also fuels - often more
flammable than the vegetation surrounding them ~ and burning embers from one home often
ignite other homes. Thus a home that resists ignition helps nearby homes survive as well.

The Fire Safe Council would like to add here an observation regarding fire suppression
techniques in the Wildland-Urban Interface. Often in a major wildfire the "bump and roll"
method is used. This means that firefighters temporarily defend a home in the fire's path by
directing the fire around the home,then move to another home and do the same. Some
firefighters using this method have visited the scene in the aftermath and been astonished that
homes they defended, sometimes even at great risk to themselves, had nevertheless burned to
the ground. The reason? Smoldering embers had hidden themselves in vulnerable places
such as cracks in roofing material or inside unscreened vents. After firefighters left, the
embers had burst into flames that eventually consumed the homes.

Such situations have resulted in hundreds of home losses, and add weight to the value of
"sheltering in place." In this scenario, able-bodied residents remain in their homes as the fire
front passes, and then keep vigil to watch for, and extinguish, such smoldering embers, inside
or out. Some wildfire educators in Mendocino County are beginning to educate residents on
this option where evacuation may be impossible. They emphasize, however,that residents
must be well informed and thoroughly prepared before choosing this course ofaction. We
will return to this subject later.

Recommendations for Ignition Resistant Building Construction

As was noted at the beginning ofthis section, reduction ofvegetative fuels must go hand-in-hand
with ignition-resistant building methods and materials if WUI homes are to be consistently saved.

                                               120
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 130 of 157



We can leam lessons for Mendocino County from analyses of past fires elsewhere, such as
the 1961 Bel Air Fire, which destroyed 505 homes. (Thanks to Ethan Foote ofCDF for this
material.) The report 'T)ecision Analysis ofFire Protection Strategy for the Santa Monica
Mountains''found that 71% ofthe buildings with 26-50 feet of brush clearance survived the
fire. However, the survival rate ofbuildings exposed to thefire increased to 95% ifthe
houses had both brush clearance and ignition resistant building construction.

A similar pattern was seen on the 1990 Santa Barbara Paint Fire, as reported in California *s
I-Zone: Urban/Wildland Fire Prevention & Mitigation. On that Fire, which destroyed 479
homes and major buildings, only 4% ofthe 438 houses surveyed survived when both non
flammable roofing and 30 feet of brush clearance were absent. Put plainly, this implied that
96% of homes with both flammable roofs and lots of brush were destroyed.

Specific recommendations for reducing the ignitability of structures have been available now
for 40 years. One outcome ofthe Bel Air Fire was publication in 1965 ofthe Fire Safety
Guidesfor California Watersheds by the County Supervisors Association of California.
These recommendations have been updated through the years, the current version being the
Structural Fire Prevention Field Guidefor Mitigation of Wildfires. The recommendations
for ignition resistant building construction address roofing, eaves and balconies, exterior
walls, rafters, windows, doors, attic ventilation openings, and under floor areas.

Rather than attempt to duplicate all the current recommendations on structure ignitability
here, we refer the reader to the Structural Fire Prevention Field Guide, available at
http://osfm.fire.ca.gov/structural.htmL and incorporate its recommendations by reference into
this Community Wildfire Protection Plan.

In response to the persistent loss of life and property in wildfires, the most important ofthese
recommendations is now a requirement for structures in Interface areas: all new buildings,
plus any existing buildings undergoing significant re-roofing, are required by California
Building Code's Section 1503 to have ignition resistant roofing.

Fire Safe Planning in Mendocino County

The inclusion offire safe concepts in land use planning and building construction was sorely
lacking in Mendocino County in past decades. Unfortunately, the requirements ofPublic
Resources Code Section 4290, over which CDF has jurisdiction for State Responsibility
Areas, apply only to new construction after 1991. In addition, the current version ofthe
California Fire Code has not been adopted either by the County as a whole or by most ofthe
local jurisdictions, which means its provisions are not enforceable in most ofthe county. As
is shown on the map of local fire districts at the end of Chapter 2, about 50% ofthe county's
lands lie outside of any local jurisdiction which could adopt the Fire Code. In sum.


                                               121
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 131 of 157



Mendocino County is in great need ofimproved, comprehensive,fire safe planning in its
many midland areas, including adoption ofa Fire Code commensurate with the county*s
wildfire risk.

In late 2003 MCFSC's Coordinator toured the aftermath ofthe Southern California Fires to
learn about wildfire behavior and structure ignitions. One community in particular stood out
as a model offire safe planning. The development is in a classic Interface situation, with
numerous homes surrounded by a boundary of wildland fuels. But this community was built
with careful attention to all three fire reduction practices. Tasteful concrete walls with
overlapping openings serve as fire breaks but allow residents access to the wildlands. The
exteriors ofthe attractive homes, including their roofs, are non-combustible and guard
against intruding embers. The interiors of all homes have water sprinkler systems to
extinguish fires begun inside. Irrigated lawns and fire resistant plants surround the homes.
The result? Although a major wildfire raged along the mountains bordering the community,
consuming vegetation very near the homes, not one building was damaged.

Ron Montague, a fire planning expert from San Diego County, proposes another way to
reduce the loss of homes, and it is included here as food for thought. Typical housing in
WUI situations occurs along both sides ofa dead-end road which is frequently the "one way
in, one way out" that is so prevalent in Mendocino County. In such situations every home's
back yard is a small Interface. Firefighters attempting to protect such homes typically park
their engine in front and pull hoses to the back. After the Southern California Fires, MCFSC
staff observed that home after home along such roads and especially cul de sacs had been
reduced to piles oftwisted metal and ash. Why? Because every back yard was a conduit
bringing fire to the home, and there were not enough fire engines to go around. Ron
Montague suggests a new model: building homes along the inside ofa road that forms a loop
around the homes. Such a road serves as a fire break and reduces evacuation congestion; and
the back yards, which border each other, are mutually protective. In addition to greatly
reducing the risk to homes,such a design would also reduce the risks to firefighters.

The ultimate goal for new structures in Mendocino County's WUIs should be not
"defensibility" but "survivability." These are buildings that can survive a wildfire on their
own, with no fire suppression efforts at all, such as those in the community described above.
This concept, long promoted by Firewise Communities, is a model which Mendocino
County's WUI residents would do well to emulate.




                                             122
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 132 of 157




           WILDFIRE MITIGATION PROJECTS AND PRIORITIES


Numerous wildfire mitigation projects in Mendocino County have been identified by the Fire
Safe Council, CDF,the Bureau ofLand Management(ELM),and the U.S. Forest Service.
They include, but are not limited to, vegetative fuels reduction projects. In this section. Part
One contains all projects identified to date. Fuels reduction projects are listed in Part Two.


         PART ONE: ALL CURRENT AND PROPOSED PROJECTS


MENDOCINO COUNTY FIRE SAFE COUNCIL PROJECTS

Grant Funding Already Received by MCFSC:

Allen-Heath Memorial Foundation County Fire Planning Grant: $14,000 was granted to
fund the MCFSC's portion ofthis Plan's work, as described in Chapter 1. The Foundation
granted the Council an additional $20,000 in late 2005 to continue this and other planning
and educational work in 2006. That grant will partially fund the Council's operational costs.

MCFSC Start-Up Grant: $53,324 was awarded by ELM via the California Fire Safe
Council Grants Clearinghouse, to support the Council's first year of operation with a full-
time Executive Director, namely 2005. The Council had operated for the previous year on
$2,000 of donations and a volunteer Coordinator who is now employed by the Council.

Little Mill Creek Sheltered Fuel Break Grant: $35,000 ofELM funding was received in
early 2005 for creation ofa fuel break along a strategic ridgetop road at the northwest end of
Anderson Valley. The project involves both mechanical and hand treatment, with vegetation
either chipped or bumed, and is described in detail in Chapter 3's CDF Battalion 5 report.

Grant Funding to be Received by MCFSC in 2006:

Brooktrails Township Fire Program: $73,054 ofELM funding was awarded to assist this
extreme-risk area in 2006. Ofthese funds, part is earmarked for fire planning, including
mapping and evacuation brochures. The remaining portion, with a large in-kind match by
residents, will be used for roadside vegetation removal, plus improved road signage in the
outlying areas of Sylvandale and Spring Creek. Fuels treatment will be done by mechanical
and hand methods, possibly utilizing a masticator mounted on an adjustable boom.



                                               123
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 133 of 157



Hopland Band of Pomo Indians Defensible Space Clearing and Fuel Break: $22,250 of
BLM funding was awarded for hand clearing around 60 homes on the Hopland Indian
Reservation, which borders a University of California Field Station, and for a bladed fuel
break around the area. A match valued at $24,000 will be contributed by CDF in the form of
LE-38 home inspections before and after the project work.

Mendocino County Title III Funds: $20,000 offunding through Title III ofHR 2389,the
Secure Rural Schools and Community Self-Determination Act, was allocated by the
Mendocino County Board of Supervisors in September 2005 for fire prevention education
and planning. At present the MCFSC is awaiting the end, on December 19, ofa 45-day
public comment period required for Title III projects.

Projects Submitted by MCFSC but not yet funded:

The Fire Safe Council has submitted six additional "concept papers" through the Grants
Clearinghouse for projects not yet funded. Most will be resubmitted in early 2006.

Mendocino County Fire Safe Mailer or Booklet. This project will create a full-color
publication covering all aspects ofrural fire safety, using pre-existing free-of-charge graphics
and text, but with photos and facts tailored to Mendocino County.

50 Model Defensible Space Homes. This county is home to thousands of elderly and
disabled persons who lack the resources to remove flammable vegetation around their homes.
This project will provide hand clearing around 50 low-income homes, utilize the projects as
opportunities to do educational outreach, and ensure maintenance ofthe clearing.

Pine Mountain Education/Signage/Fuel Reduction. The Pine Mountain Fire Safe Council
created this very economical project, which includes a large community fire safe sign,
quarterly fire safe mailers to its 304 homes, improved road signage, and chipping services,
with a significant in-kind match of hand clearing to be performed by residents.

Rancho Navarro Fire Plan Development. This project, developed by the Rancho Navarro
Safety Committee, includes an education campaign, chipping services, hand and/or
mechanical fuels reduction along evacuation routes, and creation ofa Fire Safety Plan.

McNab Ranch Address Signage and Mapping. This WUI is recognized throughout the
county by fire professionals as at extreme risk of wildfire, and has already experienced
several "close calls." The project will unify address signage and develop laminated maps. A
Knox Box at the ranch's entrance will hold the maps for easy accessibility by firefighters.




                                              124
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 134 of 157



Additional Projects for which MCFSC will(or may)seek funding:

Eucalyptus Tree Removal at Peachland Road. This project, identified as necessary by
attendees at the Boonville community meeting, will remove an 800-foot-long swath of
towering eucalyptus trees located along State Highway 128 across from Peachland Road,
north of Boonville. These trees, now mostly "suckers," carried the Peachland Fire across the
highway in 1996, resulting in the destruction oftwo homes. The work will be done by fallers
and hand crews with chain saws; permission and commitments have already been obtained.

Simpson Lane Fire Safety and Evacuation Planning. This WUI area southeast ofFort
Bragg hosts hundreds of homes relying on one evacuation route. A potential alternate route
is Pearl Drive, which if linked to Simpson Lane would create a loop. Exploration ofthis or
other evacuation possibilities may require significant funding but could save many lives.

Community Building for Wildfire Safety. Due to Mendocino County's immense size,
geographical barriers, and varied topography and fuels. Fire Safe education, planning, and
vegetation management efforts must be largely based in local communities. But many WUI
residents do not know their neighbors. The MCFSC wishes to use educational events to help
foster community spirit and a desire to work together to meet the common risk of wildfire.
MCFSC has already begun this work but lacks funding to do so on the scale that is needed.

County-Wide Address and Road Signage Project. Finding homes in many rural areas is
difficult in the daytime and nearly impossible at night. This project would encourage and
fund durable signage with reflectorized letters and numbers at least 3" tall, easily visible from
both directions, with arrows indicating clearly the location ofeach home.

County-Wide Mapping of WUI Communities and Creation of Evacuation Brochures.
Updated mapping of WUI Communities not separately named in this section is a critical
need. The MCFSC would like to provide local groups with both GIS mapping assistance and
funding to print educational evacuation brochures they themselves create using their local
knowledge. Maps would identify private water supplies, homes of persons needing
assistance, and all other available information necessary to firefighters in an emergency.

County-Wide Chipper Program. As an incentive for persons able to do their own
vegetation management,the MCFSC wishes to offer free or reduced-cost roadside chipping.
Most rural residents utilize bum piles, resulting in reduced air quality and numerous escaped
"control bums." A local licensed, insured company would be hired for this work.

Fire Safe Educational Billboards along Highways. Equipment use and cigarettes tossed
from cars cause numerous wildfires each year in the county. In addition to the smaller signs
posted by CDF,the MCFSC would like to obtain billboard space along Highway 101 during
fire season to educate residents and passers-through about the county's high fire danger.

                                               125
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 135 of 157



Educational Materials for Visitors. Following upon excellent suggestions by the fire
chiefs in Leggett and Piercy, which experience high levels oftourist traffic, the MCFSC
hopes to create one or more attractive pamphlets, cards, or otherwise formatted materials to
educate tourists about the realities of wildfire in Mendocino County.

Educational Outreach to Children. Because children can be exceptional carriers of
messages to their parents, the MCFSC would like to assist as needed to supplement fire
prevention efforts in schools. This project would provide educational materials for various
ages and reading levels, and additional materials for the parents.

Educational Packets for Realtors,Insurance Agents,and Planning Departments. These
offices are prime locations for reaching new homeowners and those planning to build or
remodel in WUI locations. This project would purchase and place packets of pertinent
information in each ofthese offices for distribution to clients.

Education,Planning, and Fuels Reduction in Planning Zone 2(CDF Battalion 3). The
County's largest concentration of WUI residents at risk - perhaps 10,000 or more — is in the
hills surrounding Ukiah Valley and Redwood Valley. A major educational effort, with
evacuation and hazard mitigation planning, is needed in all these areas:
  • Ukiah Valley's eastern hills: Lake Mendocino Drive, Redemeyer Road,Deerwood,
      El Dorado Estates, and Rogina Heights
  • Ukiah Valley's western hills: Mendocino College, Orr Springs Road,the "West Hills"
    area within Ukiah's city limits. Oak Knoll/Fircrest, Robinson Creek Road, and
      Highway 253
  • Greenfield Ranch, north of Orr Springs Road (includes creation ofsafety zones)
  • Redwood Valley's northern hills: Upper Tomki Road and Cave Creek subdivision
      (includes creation of safety zones)
  • Other Redwood Valley WUIs: Lower Tomki Road and roads branching east from East
    Road, including Black Bart Trail, south to Highway 20

Additional Local Vegetation Management Projects. These are future projects as will be
identified during the fire planning process begun by creation ofthis CWPP. Some are named
in the list of CDF projects later in this section.

Additional Defensible Space Home Clearing and Maintenance. The MCFSC has applied
for funding to perform hand clearing around 50 homes of low-income elderly or disabled
persons, but would eventually like to provide this service for many more and to create ways
to ensure that clearance will be maintained in future years.

Continuation of Brooktrails Township Fire Program. Funding for fire planning and
vegetation reduction has been awarded for 2006. This project, including hand and
mechanical fuels reduction, would provide fOr continuation ofthose efforts in the future.
                                                 126
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 136 of 157




The Southern Humboldt(County)Fire Safe Council has brought to our attention two
additional proposed projects, in which the MCFSC would like to be a partner.

Bell Springs Road Shaded Fuel Break/Safety Corridor. Bell Springs Road is the main
access for over 140 square miles of northern Mendocino, southern Humboldt, and
southwestem Trinity counties. Of its 27 miles, 18 are in Mendocino County; and the area
sees many wildfire ignitions. The Southern Humboldt Fire Safe Council's proposed project
would potentially utilize both mechanical and hand treatments. CDF's Battalion 4 has also
named the Mendocino County portion ofthis road as needing clearance.

Whale Gulch Fire Department Vegetation Management. This Fire Department is located
in Mendocino County but dispatched by Humboldt County to the north because ofroad
access issues. The MCFSC does not have details ofthis work at this time but wishes to
support it if possible.

One further idea, supported by some of Mendocino County's most experienced fire planners
and perhaps more important than any ofthe projects listed above, is this: Creation of a
Mendocino County Chaparral Land Management Cooperative, a public/private
partnership ofland managers along the county's eastern chaparral-covered mountains and
hills. The purpose ofthis effort, potentially involving the U.S. Forest Service, BLM,and
numerous interested landowners, would be to plan and perform mosaic prescribed bums of
these fuels all the way from Covelo to Hopland. The project would require hiring a full-time
fire planner to promote the buming and guide the work through the maze of related
regulations. The work would be huge, but so too is the quantity of dead and dried fuels
awaiting a north wind in October to push their flames into the populated valleys of
Mendocino County.


CDF'S CURRENT AND PROPOSED FUELS TREATMENT PROJECTS

The following is a summary; details are included in Chapter 3's CDF Battalion Reports.

Battalion 1(Covelo)
• The Little Valley Fuel Break, located on the ridge west ofthe Round Valley Indian
  Housing Tract, was constructed by CDF and continues to be maintained by CDF.
• The Pink Fuel Break, proposed in the Fire Defense Plan prepared by CDF,will minimize
  risk on both the west side ofRound Valley and the east side ofPoonkinney Ridge.
• Chicken Ridge and Pigeon Ridge in Round Valley contain 75-100 stmctures surrounded
  by large vegetative fuel loads, and have the potential to suffer from a large, damaging fire.


                                              127
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 137 of 157



Battalion 2(Willits)
• The Brooktrails Township Fire Plan,funded via the MCFSC for implementation in 2006,
   includes hand and mechanical fuels treatment along evacuation routes.
• Brooktrails Township also needs continued development ofan effective "Greenbelt
   Management Plan."
• The Pine Mountain Fire Safe Council's Education/Signage/Fuel Reduction grant
  application includes road clearing by hand treatment.

Battalion 3(Ukiah)
Three BLM current and proposed projects, described in the BLM section below, are located
in this battalion and involve CDF resources:
• Pyramid Ridge Vegetation Management Program(VMP)
• Red Mountain VMP
• North Cow Mountain VMP
A fourth project is Maintenance ofthe Ukiah West Side Fuel Break. Although this entire
project was not completed, as was described in Chapter 3,the portions that were done need to
be maintained.


Battalion 4(Laytonville)
• The Sinkyone VMP is a joint CDF/Department ofParks and Recreation project for the
  Sinkyone Wilderness State Park, seeking to return fire to a marine terrace ecosystem.
• The Cahto Tribe has obtained grant funding to conduct a tree-thinning project around
  tribal residences, but additional funding is needed to complete the project.
• Fuel reduction and shaded fuel breaks are needed along these evacuation routes:
   Spy Rock Road (including Registered Guest,Iron Peak, and Blue Rock), Ten Mile Creek,
   Bear Pen Subdivision, Bbert Lane,Pepperwood Springs Subdivision, Cherry Creek
   Subdivision, Mulligan Lane, and Bell Springs Road (see MCFSC list re: Bell Springs).

Battalion 5(Boonville)
• The Little Mill Creek Sheltered Fuel Break, described in the Battalion 5 report, is a major
   ongoing fuels treatment project involving both hand and mechanical treatment.

Battalion 6(Fort Bragg)
• Removal of Gorse overgrowth in the Casper area along Highway 1 is needed to remove
  this invasive shrub that poses a significant fire and access hazard.




                                               128
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 138 of 157




BUREAU OF LAND MANAGEMENT PROPOSED PROJECTS


The Bureau ofLand Management, Ukiah Field Office, intends to perform three vegetation
management projects in Mendocino County in the near future. All are located within CDF
Battalion 3, and further details may be found in Chapter 3.

• Pyramid Ridge VMP(2005). BLM will do hazard reduction burning in cooperation with
  CDF,in an area with a perimeter is 22,300 acres, of which approximately 40% is in
   Mendocino County; the rest is in Lake County.

• Red Mountain VMP(2007). This project will conduct prescribed fire treatments for a
  3-year research study on the efficacy of prescribed burning and mechanical methods in
   reducing the fire hazard in chaparral.

• North Cow Mountain VMP(2009). The project will develop a bum plan for the
  northern area ofCow Mountain, under CDF's Vegetation Management Program. The
  bum plan would be implemented in subsequent years. Fuel breaks in the fire-prone upper
  Mill Creek Road area may be part ofthis project.




                                             129
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 139 of 157




U. S. FOREST SERVICE PROPOSED PROJECTS FOR THE
MENDOCINO NATIONAL FOREST



• Etsel Ridge Fuel Break: Understory brush clearance on Etsel Ridge/Mexico Ridge

• Anthony Peak Ridge: Understory brush clearance on Anthony Peak to Road Ml

• Howard Lake SPLAT: Understory brush clearance in the Howard Lake area

• Roadside Clearance: Roadside brush clearance along Ml road/Etsel Ridge/Mexico
  Ridge Road,Indian Dick(Ml), and side roads

These six additional projects have been identified by the Forest Service:

• Tar Fiat Burn. Understory bum for hazard fuels reduction in 212 acres, to be
   accomplished in Fall of2005.

• Newhouse Ridge Burn. Understory bum for hazard fuels reduction / deer habitat
  improvement in 272 acres, to be accomplished in Fall of2005.

• Covelo TSI. Plantation pre-commercial thinning on 20 acres in Mendocino Pass
   Township. Still in planning phase.

• Grizzly Late Successional Reserve. Still in planning as of Summer 2005.

• Steep Slope. Brush buming on 120 acres, to be accomplished in Spring 2006.

• Horse Pasture Ridge. Bmsh buming on 400 acres in Spring 2006-2007.




                                              130
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 140 of 157



                  PART TWO: FUEL REDUCTION PROJECTS


The following is a concise list of all high priority fuel reduction projects developed by the
Mendocino County Fire Safe Council, CDF Mendocino Unit, the Bureau ofLand
Management, and the U.S. Forest Service. Further work on prioritizing the projects is still
needed. These projects are listed by Planning Zone and CDF Battalion.

PROJECT NAME                                               AGENCY             ZONE/BATN


50 Model Defensible Space Homes                            MCFSC               All   All
Additional Home Clearing and Maintenance                   MCFSC               All   All
Countywide Chipper Program                                 MCFSC               All   All
Additional Local Vegetation Management Projects            MCFSC               All   All
Etsel Ridge Fuel Break                                     USFS                1     1
Anthony Peak Ridge                                         USFS                1     1
Howard Lake SPLAT                                          USFS                1     1
Roadside Clearance                                         USFS                1
Tar.Flat Bum                                               USFS                1     1
Newhouse Ridge Bum                                         USFS                1     1
Covelo Timber Stand Improvement                            USFS                1     1
Grizzly Late Successional Reserve                          USFS                1     1
Steep Slopes                                               USFS                1     1
Horse Pasture Ridge                                        USFS                1     1
Little Valley Fuel Break                                   CDF                 1     1
Pink Fuel Break                                            CDF                 1     1
Chicken Ridge/Pigeon Ridge Vegetation Management           CDF                 1      1
Brooktrails Township Fire Program                          MCFSC               1     2
Continuation of Brooktrails Township Fire Program          MCFSC               1     2
Brooktrails Township "Greenbelt Management Plan"           CDF/BTCSD           1     2
Pine Mountain Education/Signage/Fuel Reduction             MCFSC               1     2
Sinkyone VMP                                               CDF/Parks & Rec 1         4
Cahto Tribe tree thinning                                  Cahto Tribe         1     4
Spy Rock Road Roadside Clearing                            CDF                 1     4
Ten Mile Creek Roadside Clearing                           CDF                 1     4
Bear Pen Subdivision Roadside Clearing                     CDF                 1     4
Ebert Lane Roadside Clearing                               CDF                 1     4
Pepperwood Springs Subdivision Roadside Clearing           CDF                 1     4
Cherry Creek Subdivision Roadside Clearing                 CDF                 1     4
Mulligan Lane Roadside Clearing                            CDF                 1     4
Bell Springs Road Roadside Clearing                        CDF/MCFSC           1     4




                                              131
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 141 of 157




Whale Gulch Fire Dept Vegetation Management        MCFSC          1     4
Chaparral Land Management Cooperative              Many           1-4   1-2
Pyramid Ridge YMF                                  BLM w/CDF      2     3
Red Mountain YMF                                   BLM w/CDF      2     3
North Cow Mountain YMF                             BLM w/CDF      2     3
Maintenance of Ukiah West Side YMF                 CDF            2     3
Education,Planning, and Fuels Reduction in Zone 2     MCFSC       2     3
 (see above list of WUIs in Ukiah and Redwood Valleys)
Hopland Band ofFomo Indians Clearing & Fuel Break MCFSC           2     3
Rancho Navarro Fire Flan Development & Clearing       MCFSC       3     5
Eucalyptus Tree Removal at Feachland Road             MCFSC       3     5
Removal of Gorse overgrowth in Caspar area            CDF         4     6




                                        132
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 142 of 157




                             ROADBLOCKS TO SAFETY


The road to wildfire safety is not an easy one. Much work must be done, and many minds
changed, before Mendocino County will be safe from the threat of devastating wildfires.

Firefighters and fire-conscious residents throughout Mendocino County repeatedly raise
several key concerns. An understanding ofthese issues is essential to understanding the
overall wildfire risk and the difficulties in addressing it As some ofthese were not
captured thoroughly during public meetings or in previous sections, they are described here.

(1) INCONSISTENT,ILLEGIBLE,OR NONEXISTENT ROAD AND ADDRESS
SIGNAGE


As was mentioned earlier, poor road and address number signage is the greatest overall
hindrance to emergency response in Mendocino County. All too often ambulances and fire
engines waste precious minutes exploring multiple driveways and even roads, attempting to
find persons in dire need of medical assistance or fire suppression.

Many rural roads have multiple names and some have no names at all. The names on official
records or maps,including those at the county's Emergency Command Center, may not be
those colloquially used by the roads' residents. A fire in Sylvandale,for example, may be
reported as located at 10000 Troll Ridge, whereas dispatch maps call the road "Timberline."
To add to the confusion, the road immediately preceding it is called "Timber." In the Pine
Mountain area east of Willits, road signage is almost nonexistent, partly because certain
roads or branches thereof are simply unnamed! Many rural residents receive their mail at
Post Office boxes and do not "need" a street address. One ofthis Plan's authors listened
recently to a dispatcher and ambulance driver trying to locate the unmarked home,on an
unmarked road, ofa person who had stopped breathing. She understood the responders'
fhistration, having been lost in that location herself. Fortunately, Fire Safe Councils have
been established in both areas, and are working to correct these problems.

Where road names are known and signs are posted, signs are often faded, incomplete, and
difficult to read, and may not point to the correct road. Signage meeting the requirements of
California Public Resources Code section 4290- reflective, visible from both directions,
with numbers and letters at least 3 inches tall and contrasting in color from the background —
is rare in rural areas. Again, local fire safe personnel are beginning to address this problem.
But much work remains to be done.


Often residents raise the objection that signage is not needed because "ifthere's a fire you'll
see the smoke." Firefighters respond that this may be true, but given the thousands ofridges
                                               133
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 143 of 157



and valleys in this county, and the prevalence of dead-end roads, seeing the smoke doesn't
equal getting to the fire. And seeing smoke at night is not a certainty. Even more powerful is
this response from Emergency Medical Technicians: "Eighty percent of our calls are for
medical emergencies. At two o'clock in the morning when your spouse is having a heart
attack, I can't see your home from three miles away!"

In rural settings where farmers or ranchers have been on their land for decades, humorous
situations can arise when older folks assume that everyone knows the history they do. A
little story will illustrate. One CDF emergency dispatcher reports receiving a request for
assistance from an older gentleman who described the location as "the place where Roscoe
Brown's dog got hit back in '79." The hapless dispatcher responded,"I'm sorry, sir, but I
wasn't bom yet then, so I don't remember the incident!"

(2) RESISTANCE TO FIRE SAFE EFFORTS

A portion of both full-time and part-time WUI residents actually resist fire safe efforts,
including 1) vegetation removal, 2)installation ofroad and address signage, and 3)opening
of evacuation routes. For some residents, dense vegetation, thick trees, nearly-impassable
driveways, locked gates, and a complete lack ofsignage are the very reasonsfor which they
moved to Mendocino County! Locked gates across formerly-open access and evacuation
routes are common. Many a populous WUI area now has no second evacuation route
because a stubbom landowner- who may or may not have the right to do so — refuses to
allow anyone on his/her road even to save lives!

The primary reasons for resistance are these:

      The desire to maintain the beauty oftheir surroundings "naturally," thus a resistance to
      creating even minimal defensible space or removing completely dead brush.

  • A strong affinity for trees and a corresponding resistance to any removal,trimming, or
    thinning oftrees, sometimes even those that are diseased, dead, or in crowded
    locations where they could never thrive.

  • An intense desire for privacy, either for personal reasons or to hide illegal activities,
    such as marijuana cultivation or, less frequently, the manufacture of
    methamphetamine. Many persons wishing to remain unfound and unseen, for
    whatever reason, are quite active in protecting their anonymity. Road signs installed
    by emergency-conscious residents at their own expense have frequently been
    destroyed or stolen.

Fortunately, minds are beginning to open, one by one, to the reality that this resistance puts
residents and their neighbors in danger. Small interactive meetings are a good venue for
                                                134
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 144 of 157



providing "reality check" education. Aware ofthe sensitivity regarding illegal activities, fire
personnel sometimes attend these meetings in jeans and t-shirts, to avoid the appearance of
law enforcement. It is highly rewarding to those leading the meetings to see former resisters
"converting" to the wildfire message. Special thanks are due to the fire-conscious residents
who have opened their homes to their neighbors for these meetings.

(3) NON-RESIDENTS OR NEW RESIDENTS

Out-of-county persons visiting, passing through, or newly-arrived as residents pose special
problems. Such persons are generally oblivious of wildfire danger, resulting in the
following. To be fair, we acknowledge that careless residents are also guilty ofthese follies!

      Burning cigarette butts tossed from vehicles cause a number of wildfires each year,
      especially along Highway 101 and Highway 20 but also on the lesser-used roads.

  • Users of campgrounds, parks, and beaches are careless with campfires and other
    sources of ignition. These situations are often associated with "partying," during
    which times people are more reckless than usual.

  • Most absentee landowners ofrural parcels - and they are numerous — make no effort
    to clear their property, even when cited for failure to do so, posing a threat to adjoining
    properties where full-time, fire-conscious residents live. This is an extremely
      pervasive problem in Mendocino County.

  • Many new residents ofthe county, either full-time or in numerous weekend homes, are
    from urban or suburban areas. These persons, used to fire departments just down the
    street, are woefully ignorant ofthe potential for wildfire and the long response times
    required to reach fires in remote locations. Such persons even berate emergency
    personnel for not arriving within several minutes- although they may not even live
    within a district or pay a penny for such services.

Education is the main key to solving all ofthese problems. The Mendocino County Fire Safe
Council, local Fire Safe Councils, CDF,and local fire departments are committed to work
together to educate the residents, landowners, and visitors of Mendocino County as to the
wildfire threat we face and what we can do to make ourselves Fire Safe.




                                              135
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 145 of 157




                            A VISION FOR THE FUTURE:

                    FIRE SAFE HOMES AND COMMUNITIES


In the two years since the MCFSC was founded,the MCFSC's vision has grown much
broader than its founders could have dreamed. It now includes the desire to explore using
biomass and small diameter trees, to work cooperatively with local businesses to help create
jobs, to develop private water supplies with fire hose fittings, to join in multi-county projects,
to partner with organizations doing related work,to have CDF Volunteers in Prevention
trained to perform home inspections, to foster acceptance of needed control bums, and to
perform other projects as described in the MCFSC's grants proposals.

In addition, the MCFSC,together with CDF and local fire personnel, is now urging WUI
residents to think ahead realistically and seriously about a worst-case scenario such as the
Southem California Fire Siege of2003-one where firefighters are not familiar with the area,
the Incident Command System is overwhelmed, and, in general, chaos reigns. A possible
scenario follows:


 "Suppose,for example, that our CDF air tankers and helicopter, engines, dozers, and even
localfire department resources arefighting a majorfire in Southern California — when a
significant wildfire breaks out in Mendocino County. Fire personnel and apparatus
completely unfamiliar with the county arrive to help. In the confusion, localfire department
 maps can't befound. A fire chieffrom Shasta County, leading a strike team offive engines
from the Sierras, arrives at the beginning ofyour narrow road bordered by manzanitas,
 tanoaks, and scotch broom. Thefire is a mile away and moving rapidly toward your home.

"A small wooden sign tells the chiefyour road's name — but there's no indication ofhow
long the road is, ifit dead ends or connects to other roads, ifafire engine could navigate all
the curves, ifthere are bridges that might or might not supportfire engines, how many homes
there are, if the homes have clearance around them, ifthere's roomforfire engines to turn
around, ifany water is available, and a host ofother questions the chiefneeds to know to
make sure hisfirefighters can work thefire safely. Right now he sees no one evacuating, and
the sheriffdoesn't respond to his radio transmissions, so he wonders ifeveryone is gone, if
some people are staying to defend their homes, ifany elderly or disabled persons need to be
rescued, and ifso, where they are. What should he do?"

Local preparation is the key to preventing such life-and-death dilemmas, and the MCFSC is
encouraging road associations and small communities to create clear, visible signage that
answers this chiefs questions and to place it at the beginning oftheir roads. If residents
desire privacy and security ofsuch information, a locked Fire Department/ Emergency
                                               136
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 146 of 157



Response box containing laminated maps and other information may be placed at the road's
entrance instead.


In recent months MCFSC and fire personnel have begun to seriously and realistically assess
life safety issues in areas of Mendocino County where roads are narrow and few. Having all
residents evacuate is simply not possible where the only road is barely wide enough for a
Type 3 fire engine, with no turnouts to allow for evacuating vehicles. In these circumstances,
residents are being presented with information about the two options other than evacuation:
(1)sheltering in place in their homes, or(2) moving to pre-designated safety zones. It is
emphasized that both options require significant preparation and understanding offire
behavior. With technical assistance from fire personnel, the MCFSC has prepared an
information sheet about creating Safety Zones and hopes to prepare another about the many
facets of preparing to shelter in place.

Fire prevention forces in Mendocino County are beginning to work together to urge
comprehensive preparation for worst-case scenarios of all kinds. They are urging WUI
communities to do vegetation reduction, map their communities, improve road and address
signage, identify and secure alternate evacuation routes, develop and practice evacuation
procedures, identify and clear safety zones where evacuation would be nearly impossible,
provide for elderly and disabled persons, plan for large animal evacuation, create emergency
communication systems including phone trees and utilizing CBs or ham radios, increase
water supply and install fire department connectors, clear areas around ponds, clear helispots
or helibases, and numerous other innovative and necessary life safety measures. The
MCFSC wishes to have all the county's WUI communities and individual homeowners
sufficiently educated and prepared that they and their homes will survive any wildfire.

The ultimate level ofstructure preparedness will be survivable homes—homes which are not
merely "defensible" by firefighters but are able to withstand a wildfire without the
intervention offire suppression forces. These homes, located away from hazardous terrain,
built with fire resistant materials, constructed with wildfire's force in mind, and surrounded
by carefully maintained vegetation, will be there to welcome their families after the fire has
passed.

Another part ofthe vision, for years to come, will be preserving our watersheds and other
natural resources by careful fire break planning, prescribed fire, and other methods. Natural
and man-made breaks will be enhanced or created to assist in containing fires to small
compartmentalized areas, allowing wildlife to escape, preventing fires from reaching
waterways, and guarding against situations leading to post-fire erosion and flooding.

Pursuing this broad vision is a huge task, but one the Mendocino County Fire Safe Council is
willing to undertake, to keep our county beautiful and its residents and resources safe.


                                              137
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 147 of 157




                            APPENDIX A

 CALIFORNIA FIRE ALLIANCE LIST OF"COMMUNITIES AT RISK"
               IN THE CDF MENDOCINO UNIT

Community                   Federal Threat?             Hazard Level
Albion
Anchor Bay                                                   3
Boonvilie                                                    3
Brooktrails                                                  3
Calpella                          F                          3
Camp Rest                         F
Caspar                                                       3
Cleone                                                       3
Comptche                                                     3
Covelo                            F                          3
Coyote Valley                     F
Cummings                          F                          3
Dos Rlos                          F                          3
El Roble                                                     3
Elk                                                          3
Fort Bragg                                                   3
Gualala                                                      3
Hopland                           F                          3
Inglenook                         F                          3
Lake Mountain
Laytonville                       F                          3
Leggett                           F                          3
Little River                                                 3
Longvale                                                     3
Manchester                        F                          3
Manchester Rancheria             F
Mendocino                                                    2
Navarro                                                      3
Northspur                                                    3
Philo                                                        3
Piercy
Point Arena                      F                           3
Pomo                              F
Potter Valley                    F                           3
Redwood Valley                   F                           3
Rogina Heights                                               3
Talmage                          F                           3
The Forks                        F                           3
Ukiah                            F                           3
Vichy Springs                    F
Westport                                                     3
Willits                          F                           3

                                  138
 Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 148 of 157




                                          APPENDIX B


WILDLAND-URBAN INTERFACE OR INTERMIX(WUI)COMMUNITIES
                                  IN MENDOCINO COUNTY
           AS IDENTIFIED BY COMMUNITY MEETING ATTENDEES




Planning     CDF             Town/Area                            Communities and
 Zone      Battalion        on At-Rlsk List                         Subdivisions

   1          1        Covelo                 Chicken Ridge
                                              Pigeon Ridge
                                              Redwood Valley Indian Reservation
                                              Bauer Subdivision
                                              Bauer Flats
                                              Hulls Valley
                                              Etsel Ridge
                                              Little Valley
                                              Hopper Lane
                                              Mina
                                              Pink Gate
                                              Poonkinney Road
                                              Bald Mountain
                                              Dingman Ridge
                                              Williams Creek
                                              Blands Cove Road
                                              Mendocino Pass Road
                                              Perry Ridge
   1          1        Dos Rios
   1          2        Brooktrails            Brooktrails
                                              Sylvandale
                                              Spring Creek
   1          2        Willits                Pine Mountain
                                              Walker Lake
                                              Irmuico Road
                                              Cherry Creek
                                              Blackhawk
                                              Ridgewood Ranch
                                              String Creek
                                              Williams Ranch
                                              Hilltop Road
                                              Sherwood Valley
                                              Sherwood Ranch
                                              Shaffer Ranch
                                              Muir Mill Road
                                              Foster Mountain
                                              Canyon Road
                                              Hearst

                                               139
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 149 of 157




Planning     CDF             Town/Area                             Communities and
 Zone      Battalion        on At-Rlsk List                          Subdivisions

   1          4        Leggett                 Bell Springs Road
                       (see also Laytonville   Dell Glen
                        and Piercv)            Spy Rock Road
                                               Registered Guest
                                               Iron Peak
                                               Blue Rock
                                               Wildwood
                                               North Leggett
                                               South Leggett
                                               Hales Grove
                                               Rockport
                                               Reese Ranch
                                               Riverdale
                                               Howling Wolf
                                               Confusion Hill
                                               Remores Corner
                                               Foster Creek Road
                                               The Hermitage
                                               Red Mountain Road
                                               Big Bend
                                               Mill Bank
                                               Route 271
                                               Cooks Valley
                                               Chinamaya Retreat
                                               Rabbit Camp
                                               Resting Oaks
                                               Milky Way
                                               Reed Mountain
                                               Hog Back Ridge
                                               Peppewood Springs
                                               Ebert Lane
                                               Red Mountain Road
                                               Red Mountain Creek
                                               Reynolds/Petersen
                                               Bear Pen
                                               Mad Creek
                                               Empire (Rest Area)
                                               Camp St. Michael
   1          4        Cummings
   1          4        Piercv                  Bridges Creek
   1          4        Laytonville             Cahto Rancheria
                       (see also Leggett)      Cahto Meadows
                                               Starlight(Hunt) Ranch
                                               Fox Rock
                                               Mulligan Lane
                                               10~Mile
                                               Cow Mountain
                                               Wilderness Lodge Road

                                                140
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 150 of 157




Planning     CDF             Town/Area                            Communities and
 Zone      Battalion        on At-Rlsk List                          Subdivisions

                       Laytonville (cont.)    Road 307
                                              Black Oak Ranch
                                              Woodman Canyon
                                              Cherry Creek
                                              Twin Pines
                                              Shamrock Ranch
                                              Sizemore Ranch Subdivision
                                              Sherwood Road
                                              Dos Rios-Laytonville Road
                                              Steele Lane
                                              Davidson Road
                                              Weaver
                                              Branscomb Road
   1          4        Longvale
   1          4        Branscomb
   2          3        Hopland                McNab Ranch
                                              Russian River Estates
                                              Bell Track
                                              Hopland Rancheria
                                              Hopland Field Station (DC)
                                              Duncan Springs
                                              Pine Mountain
                                              Hewitt-Sturdevant Road
                                              Old Toll House Road
                                              Old River Road
                                              Road 110/ Johnson Creek
                                              Mountain House Road
                                              Feliz Creek Road
   2          3        Talmage                City of 10,000 Buddhas
   2          3        Rogina Heights
   2          3        Ukiah                  Robinson Creek Road
                                              Oak Knoll Road / Fircrest Drive
                                              Spanish Canyon
                                              Redemeyer Road
                                              Deerwood
                                              El Dorado Estates
                                              Greenfield Ranch
                                              Running Springs
                                              Heartland
                                              Round Mountain
                                              Guidiville Rancheria
                                              Boonville Road
                                              Pine Ridge
                                              Mill Creek Road
                                              Crestview/Fircrest Drive
                                              Mendocino College
                                              Eastside/Calpella Road
                                              Shepherds Lane

                                               141
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 151 of 157




Planning     CDF                Town/Area                           Communities and
 Zone      Battalion           on At-Risk List                         Subdivisions

                       Uklah (cont.)             Old River Road
                                                 Low Gap Road
                                                 Orr Springs Road
   2          3        Redwood Valley            Black Bart Trail
                                                 Cave Creek Subdivision

                                                 Tomki Road
                                                 Greenfield Ranch
   2          3        Potter Valley             Mid-Mountain Ranch
                                                 Potter Valley Reservation
   2          3        Calpella
   2          3        Vichy Springs
   3          5        Point Arena               Point Arena Rancheria
   3          5        Manchester                Manchester Road
   3          5        Manchester Rancheria
   3          5        Elk
   3          5        Boonville                 Peachland Subdivision
                                                 Vista Ranch Subdivision
                                                 Deer Meadows
                                                 Floodgate
   3          5        Navarro                   Rancho Navarro
                                                 Holmes Ranch
                                                 Mash Ranch
                                                 Gschwend Subdivision
                                                 Perry Gulch
                                                 Horse Haven
   3          5        Yorkville                 Yorkville Ranch
                                                 Hulbert Ranch
                                                 Elkhorn Road
                                                 Mountain House
                                                 Smootville
  3           5        Philo                     Sky Ranch
                                                 Ray's Road
                                                 Signal Ridge
                                                 Greenwood Ridge
                                                 Clow Ridge
   3          5        Gualala                   Coastal Gualala
                                                 Gualala Court
                                                 Gualala Mobile Home Park
                                                 Tan Bark Road
                                                 Enchanted Meadows
                                                 Ocean Ridge
                                                 Roseman Creek Road
                                                 Island Cove Estates
                                                 Villa Del Mar
                                                 Timberwood Way
                                                 Moonrise Road
                                                 Rolling Hills
                                                 Bourns Gulch Road

                                                  142
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 152 of 157



Planning     CDF              Town/Area                                 Communities and
 Zone      Battalion         on At-Risk List                              Subdivisions

                       Gualala (cont.)             Marine View Subdivision
                                                   Big Gulch
                                                   Lofty Redwoods (airport)
                                                   Zetler Road
                                                   Bill Owens Road
                                                   Seaside School Road
                                                   Collins Landing Road
                                                   Schooner Gulch
                                                   Eureka Hill Road
                                                   Mountain View
                                                   Garcia River Road
                                                   Irish Beach
                                                   Cameron Road
                                                   Little Geyserville
   3          5        Anchor Bay
   3          5        Elk
   4          6        Albion                      Albion Ridge Road
                                                   Navarro Ridge Road
   4          6        Little River                The Woods
                                                   Little River Airport Road (and airport)
   4          6        Fort Bragg (see below)      Simpson Lane
   4          6        Mendocino                   Surfwood Estates
                       (overlaps with Ft. Bragg)   Mendocino Village Estates
                                                   Hills Ranch
                                                   Little Lake Road
                                                   Dog Kennel Road
                                                   Mendocino Woodlands
                                                   Crestwood
                                                   Jackson Demonstration State Forest
                                                   Chamberlain Creek Camp
                                                   Parlin Fork Camp
                                                   Shenwood Road
                                                   Company Ranch
                                                   Odum Lane
                                                   Little Valley
                                                   Point Cabrillo
   4          6        Caspar
   4          6        Inglenook
   4          6        Cleone                      Mill Creek
   4          6        Comptche                    Comptche-Ukiah Road
   4          6        Westport                    10-Mile
                                                   HllltopA/Valters
                                                   Rockport
                                                   Hales Grove
                                                   Branscomb Road
                                                   Wages Creek
                                                   Ryder Gulch
                                                   DeHaven Valley Road

                                                    143
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 153 of 157




Planning     CDF            Town/Area                           Communities and
 Zone      Battalion       on At-Rlsk List                        Subdivisions

                       Westport (cont.)      Hillshore
                                             Seaview Drive
                                             Ponderosa Drive
                                             Howard Creek Road
                                             Pacific Heights Drive
                                             Union Landing
                                             Westport Beach
                                             Abalone Point
                                             Juan Creek/No Name Road
                                             Hardy Creek
                                             Thompson Ranch
                                             South Westport
                                             Biiey Oaks
                                             Seaside/Ocean Meadows




                                              144
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 154 of 157




                                                            APPENDIX C




                                                          Land Ownership




      Legend
      Land Owncfship
      OWNER GROUP
      rr ONfCairtyPaA
               Op*n 9»K* CMicI

      B                  Pirli CMei
      '        LmN MMm ObM
               Mk LmM

      ^8 CKOl»wlm»filof Fax •»](>«>■
      18          Dopanmonlof FoTMtiy and FIro Pratodox
      Hi ex Dat>aflniafaof ^rtaand f^cnaacm
               CXDtptrlmafllofMlitRacewcai
               CXNalonalGuaid

      H CXSlalaAcadainKMaiton
      [iB 9a# Cofnarvarcy
               8aa LandaCiiiiii—

      ■ MKSta#
               Buitau ol bind Manaean»nt
      HI Guitaii «l RadanaMn
               Opartrart ofOalam

      B
      ^B Naaonal fM Sanlca
      B USFaXandWHIIaSanca
      B USPnMSanMa
      B UBOAFcraalSaiMd
               CDraanMnBt4.afa Tnat
                     Land# UrXnoan Owna

      ^8 Uhknown FadatM
               Pilvala

               BuitauofMnnAfatm

      I       I IMBouMuv




  0       2   4                   12
                                           i Miles




                                                                145
Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 155 of 157




                               APPENDIX D

                FIRE HAZARD SEVERITY ZONES

              California Department ofForestry and Fire Protection
                                   Mcndocino Unit
                               Uri' ll:i/:irtl Si-\LTil\ Zonci




                                nvl»e>




                                                                              FolovMng me disastrous 1980 fire season,
                                                                              Senator Ayala Int^uced legislation which
                                                                              required the Oirectorot COF tozene al
                                                                              Slate Responsibility Area(SRA)lands In
                                                                              accordance with ^e degree of severty
                                                                              o( fire hazard. Tlw piaposeol the
                                                                              zoning was tor Identifying measures to
                                                                              be laken to reduce the rate of spread kig
                                                                              and lo reduce thji.potential of intensity of
                                                                              uneordrollod fires ttiat threaten to destroy"*
                                                                              life, property or resources. Each zone
                                                                 tterUalley   embraces relatively homogeneous lands
                                                                              atxl are based on fuel loading, slope,
                                                                              fire weather and other relative factors. The
                                                                              final maps were adopted Into regulation as
                                                                              Section 1280 of CCR Title 14 on March 12,
                                                                              19S5. Each File Kazard Severity Zone
                                                                              (FHSZi received a rating of Moderate,
                                                                              High or Very High. Given ttie age and I
                                                                              Imllatians of this data, It has very llttie
                                                                              utilty, ExamlnaUonolthii data suggests
                                                                              that llttie cflortwas made tostaralaidlze
                                                                              zoning procedures between CDF unKa.
                                                                              There are cases where ratings change
                                                                              abruptly at unit boundaries, even
                                                                              ttiough the characteristics are similar.
                                                                              The facttliat there vas no effort to
                                                                              standardize the mapping ctforl or review
                                                                              of the data for accuracy suggest that
                                                                              the deta l>e used with extreme eautloa

                                                                                    FIRE HAZARD SEVERITY ZONES
                                                                                              SEVBdTY RATmO


                                                                                               I       I "»"«•

                                                    Yorkvitte          <5?


                                                                                                        N




                                                                                                        .S
                                                                                                   8         12




                                            146
      Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 156 of 157




                                           APPENDIX E



            MENDOCINO COUNTY COOPERATIVE AERIAL FIRE PATROL




        This year (2005) marks the 56th year of uninterrupted service by the CO-OP, the oldest
aerial fire detection program in California. The Aerial Fire Patrol's early fire detection capability
provides an important link in the protection of the lives and property of all Mendocino County
citizens. YOU can play a vital role in keeping the Patrol in the air either byjoining the CO-OP or by
making a contribution.

      The CO-OP Aerial Fire Patrol of Mendocino County has discovered over 961 fires since its
beginning in 1950,including 18 fires in 2001,6 fires in 2002, 12 fires in 2003, and 8 first reports in
2004. The Co-op Aerial Fire Patrol is a privately financed airborne fire lookout oi^anized by
subscribing landowners, and operated by an aircraft contractor in cooperation with the California
Department of Forestry and Fire Protection (CDF). An elected Board of Directors provides policy for
operation of the CO-OP and liaison with the CDF who is responsible for fire protection in all
unincorporated areas ofthe county.

       Flying at high altitudes when fire weather is dangerous, the Aerial Fire Patrol provides an
essential means of early detection and reporting of wildfires not readily visible from ground.patrols
and local citizens. This aircraft is often the first to arrive at fires, giving exact location, fuel type,
potential spread, and road access routes for fire crews. It also provides an essential service
following lightning storms, holidays, and other times of high fire risk, or when dispatched on
special fire assignment.

       The CO-OP represents a multitude ofinterests to include watershed management,ranching,
livestock, recreation, vineyards, subdivisions, and timber production. Federal and state lands are
involved as well as a municipality and a utility. In 2005, ninety-three(93)owners and contributors
(a record high) subscribed 666,820 acres throughout Mendocino County and northern Sonoma
County.

     Full participation of past subscribers ensures 80 days of aerial fire patrol flights across
Mendocino County. Flights occur over the July 4^^ weekend and from August to October


                           Mendocino County Cooperative Aerial Fire Patrol
                                       17501 North Highway 101
                                           Willits, CA 95490
                                            (707)459-7414




                                                   147
     Case 3:14-cr-00175-WHA Document 1023-13 Filed 03/01/19 Page 157 of 157




                     FIRE PLAN CONTACT INFORMATION



Comments and questions regarding this Community Wildfire Protection Plan are welcome.
This is a living document, and corrections, additions, and deletions will be made at frequent
intervals. Please contact the two primary contributors:

                Mendocino County Fire Safe Council
                P.O. Box 1488
                151 Laws Avenue
                Ukiah, CA 95482
                (707)462-3662
                firesafe@pacific.net
                www.firesafemendocino.org


                California Department ofForestry and Fire Protection
                Mendocino Unit
                17501 North Highway 101
                 Willits, CA 95490
                (707)459-7414
                www.fire.ca.gov


This document may be found on the Internet at
http://www.fire.ca.gov/FireEmergencvResponse/FirePlan/pdf/Mendocino.pdf

Further information about Fire Safe Councils, CDF,and wildland fire safety may be found at
these sites:


  • California Fire Safe Council       www.firesafecouncil.org
  • California Fire Alliance      www.cafirealliance.org
  • California Department of Forestry and Fire Protection www.fire.ca.gov
  • Firewise Communities USA           www.firewise.org


A more detailed list of fire safe resources will be included in future versions ofthis Plan.

Educational materials mentioned in this Plan may be obtained from the Mendocino County
Fire Safe Council at the address listed above.




                                                 148
